


Exhibit 10.10


COMMERCIAL LEASE
THIS LEASE is entered into as of January 7, 2015 (the “Effective Date”), by and
between THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body
having corporate powers under the laws of the State of California (“Landlord”),
and JAZZ PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
1.BASIC LEASE INFORMATION. The following is a summary of basic lease
information. Each item in this Article 1 incorporates all of the terms set forth
in this Lease pertaining to such item and to the extent there is any conflict
between the provisions of this Article 1 and any other provisions of this Lease,
the other provisions shall control. Any capitalized term not defined in this
Lease shall have the meaning set forth in the Glossary that appears at the end
of this Lease.
Premises:
That certain space within a two-story building to be constructed by Landlord,
consisting of a minimum of 95,000 square feet of Rentable Area and a maximum of
105,000 square feet of Rentable Area, and located on the property commonly known
as 3170 Porter Drive, Palo Alto, California, as particularly described on the
attached Exhibit A
Scheduled Access Date:
February 23, 2017
Term:
Twelve (12) years, commencing as of the Commencement Date, but subject to
Section 5.4
Commencement Date:
The earlier of (a) Tenant’s occupancy of the Premises for the conduct of
business, and (b) one hundred eighty (180) days after the Actual Access Date, as
may be extended by any Tenant Unavoidable Delays, but in no event earlier than
the date on which Landlord achieves Substantial Completion of the Base Building
Work (as such terms are defined in Exhibit D)
Expiration Date:
The day before the twelfth (12th) anniversary of the Commencement Date, subject
to Section 5.4
Base Rent:
$5.50 per square foot of Rentable Area per calendar month, subject to adjustment
pursuant to Section 6.1
Abated Rent:
Base Rent (but not Additional Rent) shall be abated for a total of three (3)
full calendar months after the Commencement Date, which is estimated to be the
sum of $1,596,375 (subject to adjustment based on actual Rentable Area)


-1-



--------------------------------------------------------------------------------




Letter of Credit Amount:
Initially, $1,100,000, to be increased to $2,200,000 no later than the date
Landlord commences construction of the Base Building Work, and subject to
reduction as provided in Section 6.5(a)
Parking:
One (1) parking space per 300 square feet of Rentable Area (excluding any spaces
considered by the City to be amenity space, such as an on-site cafeteria or
fitness center), and including those parking spaces located in the garage
Permitted Use:
Research and development, including pharmaceutical and biotech research and
development, and ancillary general office uses, and including laboratories,
warehousing and full service kitchen/cafeteria, to the extent permitted under
City ordinances and subject to Landlord’s reasonable approval
Tenant Improvement Allowance:
$50 per square foot of Rentable Area, based on the actual Rentable Area of
Premises, as certified by Landlord’s architect and as determined in accordance
with Section 2.4
Addresses for Notice:
 
Landlord:
The Board of Trustees of the
Leland Stanford Junior University
Office of Land, Buildings and Real Estate
3160 Porter Drive, Suite 200
Palo Alto, CA 94304
Attention: Managing Director, Real Estate
E-Mail: stanfordresearchpark@stanford.edu
with a copy to:
Carol K. Dillon, Esq.
Morgan Lewis & Bockius LLP
3000 El Camino Real, Suite 7002
Palo Alto, CA 94306
E-Mail: carol.dillon@morganlewis.com


-2-



--------------------------------------------------------------------------------




Tenant:
 
before the Commencement Date:
3180 Porter Drive
Palo Alto, CA 94304
Attention: Ron Malouf
E-mail: ronald.malouf@jazzpharma.com
with a copy to:




after the Commencement Date:
3180 Porter Drive
Palo Alto, CA 94304
Attention: Legal Department
E-mail: Jazz_Notices@jazzpharma.com


At the Premises
Attention: Ron Malouf
E-mail: ronald.malouf@jazzpharma.com
with a copy to:
At the Premises
Attention: Legal Department
E-mail: Jazz_Notices@jazzpharma.com
Landlord’s Lockbox Instructions:
Hines AAF Stanford University
Bank: Bank of America – Global
Account No.: 3751996680
ACH ABA: 111000012
Fed Wire ABA: 026009593
Brokers:
Landlord’s Broker: None
Tenant’s Broker: CBRE



2.    PREMISES.
2.1    Premises. Subject to the terms, covenants and conditions set forth in
this Lease, Landlord hereby leases the Premises to Tenant and Tenant hereby
leases the Premises from Landlord. The building in which the Premises will be
located is sometimes referred to in this Lease as the “Building”. The Building,
which will include a below-grade parking garage, and certain improvements in the
Common Area will be constructed by Landlord in accordance with the provisions of
Article 1 above and the Work Letter attached to this Lease as Exhibit D.
Together, the Premises, the Building, and the Common Area are sometimes referred
to in this Lease as the “Property”, and the construction of the Building and
related improvements in the Common Area is sometimes referred to as the
“Project”.
2.2    Common Area. Landlord hereby grants to Tenant and its officers,
employees, agents, contractors, invitees, permitted subtenants and any other
permitted occupants of the Premises (collectively, “Tenant’s Agents”) a license
to reasonably use the exterior areas, sidewalks, driveways, Parking Area and
other public amenities that Landlord will construct on the Property (the “Common
Area”) during the Term. Tenant’s rights to the Common Area shall be subject to
the Rules and Regulations described in Section 24.1, to Landlord’s reserved
rights described in Article 17 and to other applicable provisions of this Lease.
Tenant acknowledges that the driveways providing access from the Premises to
Porter Drive are also the access routes for the property commonly known as 3160
Porter Drive and Tenant shall not permit any interference with such access
routes by pedestrians or vehicles traveling to that property.

-3-



--------------------------------------------------------------------------------




2.3    Parking. Tenant and Tenant’s Agents shall have the exclusive right to all
underground parking within the Building and all other parking areas on the
Property (the “Parking Area”) for parking operable motor vehicles and for
ingress to and egress from the Property in connection with Tenant’s use of the
Premises. Tenant’s right to use the Parking Area shall be subject to the
following terms and conditions:
(a)    Tenant agrees that neither Tenant nor Tenant’s Agents shall park in areas
not designated as parking spaces, or in parking spaces on other properties owned
by Landlord or its affiliates.
(b)    Tenant’s parking license shall not be assigned, sublet or otherwise
transferred separately from the Premises.
(c)    Tenant shall not at any time park, or permit the parking of commercial
trucks or vehicles of Tenant or Tenant’s Agents in any portion of the Common
Area not designated by Landlord for such use by Tenant. Tenant shall not park
nor permit to be parked any inoperative vehicles or store any materials or
equipment on any portion of the Parking Area or other areas of the Common Area
other than temporary storage in connection with moving and remodeling.
(d)    Tenant agrees to assume responsibility for compliance by Tenant’s Agents
with the parking provisions contained in this Section. Tenant hereby authorizes
Landlord at Tenant’s expense to attach violation stickers or notices to such
vehicles not parked in compliance with this Section, and, following reasonable
notice to Tenant, to tow away any such vehicles. In addition, one or more
specific sections of the Parking Area may be set aside by Landlord from time to
time for visitor parking for the Property, for loading purposes, for car or van
pool parking for the Property, or for other specific uses for the Property as
designated by Landlord.
(e)    Once Tenant has commenced occupancy of the Premises, and upon written
request from Tenant, Landlord agrees to specify by signage or other means twenty
(20) parking spaces for exclusive use by Tenant, its employees and visitors.
Such exclusive parking spaces shall be as close to the main entrance of the
Premises as is reasonably feasible.
2.4    Rentable Area. Upon Substantial Completion of the Base Building Plans,
Landlord shall provide Tenant in writing Landlord’s architect’s good faith and
reasonable estimate of the Rentable Area of the Premises (“Landlord’s
Estimate”), together with reasonable and appropriate documentation for the
estimated Rentable Area. Tenant shall have ten (10) Business Days to object to
Landlord’s Estimate in which case Tenant shall provide Landlord with its good
faith and reasonable basis for objecting, together with reasonable and
appropriate documentation for the estimated Rentable Area. If Landlord’s
architect disagrees with Tenant’s estimate, Landlord’s architect and Tenant’s
architect shall meet and confer regarding the dispute, but Landlord’s
architect’s final determination of the Rentable Area shall be binding on both
parties.
3.    ACCEPTANCE.
3.1    Lease Subject to Certain Matters. This Lease shall be subject to (a) all
Applicable Laws and all zoning and other governmental regulations, requirements
and conditions of approval now or hereafter in effect; (b) all liens,
assessments, encumbrances, restrictions, rights and conditions of law or of
record existing as of the Commencement Date; (c) any access and easement
agreements and/or other agreements relating to the Pre-Existing Environmental

-4-



--------------------------------------------------------------------------------




Condition that have been entered into by Landlord, or that Landlord is required
by prior agreement or governmental requirements to enter into during the Term,
provided Tenant is given written notice of such agreements or requirements by
Landlord; and (d) all other matters affecting title to or use of the Premises
either known to Tenant or ascertainable by survey or investigation, including
without limitation the access rights described in Section 2.2.
3.2    Acceptance; AS-IS. The Premises as furnished by Landlord will consist of
the Base Building Work (as defined in Exhibit D) to be provided by Landlord
pursuant to Exhibit D, and Landlord shall have no obligation for any other
construction work or improvement on or to the Property. Prior to entering into
this Lease, Tenant has made a thorough and independent examination of all
matters related to Tenant’s decision to enter into this Lease. Except as
expressly set forth in this Lease, Tenant does not rely on, and Landlord does
not make, any express or implied representations or warranties as to any matters
including, without limitation, (a) the physical condition of the Property, (b)
the quality or adequacy of utilities serving the Property, (c) the size of the
Premises, the Building or the Property (d) the use, habitability,
merchantability, fitness or suitability of the Premises for the Permitted Use,
(e) the likelihood of deriving business from Tenant’s location or the economic
feasibility of Tenant’s business, (f) Hazardous Substances in the Premises, or
on, in, under or around the Property, (g) zoning, entitlements or any Applicable
Laws which may apply to Tenant’s use of the Premises or business operations, or
the Property’s compliance with Applicable Laws, or (h) any other matter. Tenant
has satisfied itself as to such suitability and other pertinent matters by
Tenant’s own inquiries and tests into all matters relevant in determining
whether to enter into this Lease. Upon Substantial Completion of the Base
Building Work (as defined in Exhibit D), Tenant shall accept the physical
condition of the Premises and the Building in their then-existing “as-is”
condition subject to any punch-list items as provided in Exhibit D, and
Landlord’s delivery, maintenance and restoration obligations set forth in this
Lease. Further, it is understood that the acceptance of the Premises by Tenant
in its then-existing “as-is” condition shall not limit Landlord’s obligation to
complete any Base Building Work and to enforce all third-party warranties
pertaining to the Base Building Work as provided in Exhibit D.
3.3    Access. Without limiting the foregoing provisions of this Article 3, in
accordance with California Civil Code Section 1938, Landlord notifies Tenant
that neither the Premises nor the Property have been inspected by a Certified
Access Specialist.
3.4    Energy. Landlord and Tenant acknowledge that, notwithstanding California
Public Resources Code Section 25402.10, because the Building is not yet
constructed and Tenant will be its first occupant, Landlord will be unable to
provide Tenant with electricity and gas usage benchmarking data and ratings for
the Premises. After the Commencement Date, if Tenant is billed directly by a
utility company with respect to Tenant’s electricity and gas usage at the
Premises, then, promptly upon request, Tenant shall provide monthly electricity
and gas usage data for the Premises to Landlord for the period of time requested
by Landlord (in electronic or paper format) or, at Landlord’s option, provide
any written authorization or other documentation required for Landlord to
request information regarding Tenant’s electricity and gas usage data with
respect to the Premises directly from the utility company. Tenant acknowledges
and consents to Landlord’s use and disclosure of such information to the extent
required to comply with California Public Resources Code Section 25402.10.

-5-



--------------------------------------------------------------------------------




4.    CONTINGENCIES.
4.1    Landlord Termination Right. Notwithstanding any other terms or conditions
of this Lease, the continued effectiveness of this Lease is contingent upon
Landlord’s successful acquisition of all necessary entitlements, permits and
approvals (and the expiration of all applicable appeal periods) from the City
and any other governmental authorities with jurisdiction to construct the
Building on terms acceptable to Landlord in its sole discretion. Landlord shall
diligently prosecute the design, approval and construction of the Base Building
Work and use commercially reasonable efforts to achieve Substantial Completion
of the Base Building Work as quickly as reasonably practicable, subject to
Landlord’s Unavoidable Delays (as defined in Exhibit D). Landlord shall have the
right to terminate this Lease upon written notice to Tenant if, despite
Landlord’s commercially reasonable efforts, Landlord determines by March 1, 2016
that the City will cause the design of the Building to be materially altered
from the Preliminary Plan (as defined in Exhibit D), or if Landlord determines
that the Project will be cost-prohibitive.
4.2    Failure to Allow Access. If for any reason Landlord cannot grant access
to the Premises to Tenant on or prior to the Scheduled Access Date so that
Tenant may commence and proceed with the construction of the Tenant Improvement
Work (as further defined and described in Exhibit D), or achieve Substantial
Completion of all Base Building Work by the Outside Completion Date (as
described below), then (a) the validity of this Lease and the obligations of
Tenant under this Lease shall not be affected by any such delay in delivery, (b)
Tenant shall have no claim against Landlord arising out of Landlord’s failure to
grant access or achieve Substantial Completion, and (c) Tenant’s sole remedy
shall be as provided in Section 4.3 and Exhibit D.
4.3    Failure to Achieve Substantial Completion. If Landlord has not achieved
Substantial Completion of all Base Building Work by July 1, 2018 (the “Outside
Completion Date”), as such date is extended due to Landlord’s Unavoidable Delay
(as defined in Exhibit D), Tenant, as its sole remedy, shall have the right to
terminate this Lease by delivering to Landlord a termination notice within ten
(10) days after the Outside Completion Date, which shall be effective thirty
(30) days after receipt by Landlord; provided, however, that this Lease shall
not terminate if within such 30-day period the Base Building Work is
Substantially Completed.
4.4    Meet and Confer. Prior to either party exercising its right to terminate
this Lease, the parties shall meet and confer together in good faith in order to
determine if the issue(s) underlying either party’s desire to terminate the
Lease can be managed and the Project developed in time and manner reasonably
acceptable to the parties.
4.5    Tenant Delay. Notwithstanding the foregoing, (a) if Landlord is delayed
in the delivery of access beyond the Scheduled Access Date because of Tenant
Delays (as defined in Exhibit D), then the Actual Access Date shall be deemed to
have occurred on the date on which Landlord could have delivered access to the
Premises to Tenant but for such Tenant Delays, (b) the time period for the
determination of the Commencement Date shall commence, and (c) to the extent
Landlord is delayed in achieving Substantial Completion of the Base Building
Work due to any Tenant Delays, the Outside Completion Date shall be delayed by
one day for each day of delay caused by Tenant Delays.
4.6    Effect of Termination. In the event of termination of this Lease pursuant
to any of the foregoing sections of this Article 4, neither party shall have any
further rights, obligations or liabilities to the other, and Landlord shall
promptly return the L-C to Tenant.

-6-



--------------------------------------------------------------------------------




5.    TERM.
5.1    Term. Subject to the contingencies set forth in Article 4, the Premises
are leased for a term (the “Term”) commencing on the Commencement Date and
ending on the Expiration Date, unless it is earlier terminated in accordance
with this Lease. As of the Effective Date, the parties anticipate that the
Premises will be delivered to Tenant for the construction of the Tenant
Improvement Work on or before the Scheduled Access Date set forth in Article 1.
The Term shall end on the Expiration Date, or such earlier date on which this
Lease terminates pursuant to its terms. The date upon which this Lease actually
terminates, whether by expiration of the Term or earlier termination pursuant to
the terms of this Lease, is sometimes referred to in this Lease as the
“Termination Date”. After the Commencement Date has been determined, Landlord
shall specify in a written notice to Tenant, substantially in the form of
Exhibit B, the Commencement Date and Expiration Date of this Lease, the actual
Rentable Area and the Base Rent and Tenant Improvement Allowance, and other
terms herein based upon Rentable Area (based on the actual Rentable Area of the
Premises as determined in accordance with Section 2.4). Such notice shall be
delivered promptly after all of the information set forth in the notice has been
determined; provided that Landlord’s failure to do so shall not in any way
affect either party’s rights or obligations under this Lease.
5.2    Renewal Option. Tenant shall have two (2) options (each, a “Renewal
Option”) to extend the Term of the Lease for the entire Premises then being
leased to Tenant for terms of five (5) years each (each, a “Renewal Term”). If
the first Renewal Option is exercised, the first Renewal Term shall commence on
the day after the Expiration Date. If the second renewal term is exercised, the
second Renewal Term shall commence on the day after the Expiration Date of the
first Renewal Term. Each Renewal Option shall be void if an Event of Default by
Tenant exists, either at the time of exercise of such Renewal Option or the time
of commencement of such Renewal Term. The second Renewal Term shall be void if
Tenant fails to exercise the first Renewal Option. Each Renewal Option must be
exercised, if at all, by written notice from Tenant to Landlord given not more
than eighteen (18) months and not less than twelve (12) months prior to the
expiration of the Term (as previously extended, if applicable). Each Renewal
Term shall be upon the same terms and conditions as the original Term, except
that (a) the Base Rent payable pursuant to Section 6.1 with respect to each
Renewal Term shall be equal to ninety-five percent (95%) of the Prevailing
Market Rent as of the commencement of the Renewal Term, as determined pursuant
to Exhibit C, (b) Tenant shall not be entitled to any Tenant Improvement
Allowance during the Renewal Term, (c) the L-C Amount shall remain as the amount
determined in accordance with Section 6.5(a) below; and (d) from and after the
exercise of a Renewal Option, (i) all references to “Expiration Date” shall be
deemed to refer to the last day of the Renewal Term, and (ii) all references to
“Term” shall be deemed to include the Renewal Term. The Renewal Options are
personal to Tenant and shall be inapplicable and null and void if Tenant assigns
its interest under this Lease to any Transferee other than a Permitted
Transferee. Landlord shall not be responsible for any commissions or fees
related to Tenant’s exercise of the Renewal Option.
5.3    Right of First Offer. Commencing on the Effective Date, Tenant shall have
an on-going right of first offer (the “ROFO”) to lease all or any portion of the
building located at 3160 Porter Drive, Palo Alto, California, which consists of
96,025 square feet of Rentable Area (the “ROFO Premises”). In the event Landlord
intends to market all or any portion of the ROFO Premises for lease to a third
party other than a Landlord affiliate (e.g., schools or departments of Landlord,
its subsidiaries and other affiliates), Landlord shall provide written notice
thereof to Tenant (the “Offer Notice”), which shall describe the portion of the
ROFO Premises being offered for

-7-



--------------------------------------------------------------------------------




lease, the parking spaces available to the ROFO Premises, and the terms and
conditions of such lease. Within ten (10) Business Days following its receipt of
the Offer Notice, Tenant shall advise Landlord in writing whether Tenant desires
to lease the ROFO Premises (based on the space that is being offered by
Landlord) on the terms and conditions set forth in the Offer Notice.
Notwithstanding the foregoing, the ROFO shall be void if an Event of Default by
Tenant exists at the time Landlord would otherwise be required to issue the
Offer Notice, or at the time the lease of the ROFO Premises would otherwise take
effect. If Tenant fails to notify Landlord of Tenant’s election within said ten
(10) Business Day period, then Tenant shall be deemed to have elected not to
lease the ROFO Premises and the ROFO shall have no further force or effect
unless and until Landlord later elects to market the ROFO Premises for lease to
a third party. In such event, Landlord shall have the right to lease the ROFO
Premises on terms and conditions to be determined by Landlord in its sole
discretion, and Landlord shall also have the right to extend or renew such lease
at the end of its term whether or not the lease provides an extension or renewal
term. If Tenant elects to exercise the ROFO, Landlord and Tenant shall enter
into an amendment to this Lease for the ROFO Premises, subject to modification
only to reflect the terms of the Offer Notice. The term of the lease of the ROFO
Premises shall be coterminous with the Term of this Lease. The ROFO shall be
personal to the original Tenant named in this Lease and to any Permitted
Transferee of the original Tenant.
5.4    Early Termination. Tenant shall have the right to terminate this Lease as
of the tenth (10th) anniversary of the Commencement Date (the “Early Termination
Option”). In order to exercise the Early Termination Option, Tenant must deliver
written notice to Landlord no later than the ninth (9th) anniversary of the
Commencement Date. The Early Termination Option shall have no force or effect,
and this Lease shall not terminate unless prior to the tenth (10th) anniversary
of the Commencement Date Tenant delivers to Landlord a termination fee in the
amount of One Million Eleven Thousand Six Hundred Sixty-six and 66/100 Dollars
($1,011,666.66).
6.    RENT.
6.1    Base Rent. Commencing on the Commencement Date (but subject to Section
6.2 below), and thereafter during the Term, Tenant shall pay to Landlord the
monthly Base Rent specified in Article 1 on or before the first day of each
month, in advance, without any prior notice or demand and without any deductions
or setoff whatsoever (except as otherwise expressly provided in this Lease).
Base Rent shall be paid by wire transfer pursuant to the instructions set forth
in Article 1 or, if requested by Landlord, at the address specified for Landlord
in Article 1 or at such other place as Landlord designates in writing. If the
Commencement Date occurs on a day other than the first day of a calendar month,
or the Termination Date occurs on a day other than the last day of a calendar
month, then the Base Rent for such fractional month will be prorated on the
basis of the actual number of days in such month. Base Rent shall be increased
on the first day of the thirteenth (13th) month following the first anniversary
of the Commencement Date and on the anniversary of such date thereafter (each,
an “Adjustment Date”) by three percent (3%) over the Base Rent for the
immediately preceding twelve (12) month period.
6.2    Abated Rent. Tenant’s payment of Base Rent (but not including payment of
Additional Rent, as defined in Section 6.3), shall be abated for three (3) full
calendar months after the Commencement Date, so long as no Event of Default
occurs during such period. If an Event of Default occurs during such period,
Tenant shall not be entitled to any further abatement of Base Rent under this
Section 6.2 until such time as Tenant cures the Event of Default.

-8-



--------------------------------------------------------------------------------




6.3    Additional Rent. All sums due from Tenant to Landlord or to any third
party under the terms of this Lease (other than Base Rent) shall be additional
rent (“Additional Rent”), including without limitation the charges for Operating
Expenses (described in Article 8), TDM Fees (described in Section 7.3), and all
sums incurred by Landlord due to Tenant’s failure to perform its obligations
under this Lease. Tenant’s obligation to pay Additional Rent shall commence on
the Commencement Date. All Additional Rent that is payable to Landlord shall be
paid at the time and place that Base Rent is paid, unless otherwise specifically
provided in this Lease. Landlord will have the same remedies for a default in
the payment of any Additional Rent as for a default in the payment of Base Rent.
Together, Base Rent and Additional Rent are sometimes collectively referred to
in this Lease as “Rent”.
6.4    Late Fee. Any unpaid Rent shall bear interest from the date due until
paid at the Interest Rate. In addition, Tenant recognizes that late payment of
any Rent will result in administrative expense to Landlord, the extent of which
expense is difficult and economically impracticable to determine. Therefore,
Tenant agrees that if Tenant fails to pay any Rent within five (5) days after
its due date, a one-time late fee for the applicable month of five percent (5%)
of the overdue Rent for the applicable month shall become immediately due and
payable. Notwithstanding the foregoing, if Tenant is late in payment of Rent and
it is Tenant’s first late payment in that calendar year, then provided there
have been no more than three (3) late payments during the Term, Landlord agrees
not to charge a late charge if Tenant has delivered the Rent payment within five
(5) Business Days after written notice from Landlord to Tenant that the Rent
payment has not been received. Tenant agrees that the late fee is a reasonable
estimate of the additional administrative costs and detriment that will be
incurred by Landlord as a result of such failure by Tenant. In the event of
nonpayment of interest or late fees on overdue Rent, Landlord shall have, in
addition to all other rights and remedies, the rights and remedies provided in
this Lease and by law for nonpayment of Rent.
6.5    Letter of Credit. Within fifteen (15) Business Days following the full
execution of this Lease, Tenant shall deliver to Landlord a letter of credit as
described in this Section 6.5.
(a)    The letter of credit (“L-C”) shall be a clean, unconditional irrevocable
letter of credit in the initial amount of One Million One Hundred Thousand
Dollars ($1,100,000), to be delivered concurrently with the execution of this
Lease. The L-C shall be increased to Two Million Two Hundred Thousand Dollars
($2,200,000.00) within fifteen (15) Business Days after the date Landlord
notifies Tenant that Landlord has obtained building permits and commenced
construction of the Base Building Work, and by that date Tenant shall send a
replacement or supplemental L-C to Landlord. Provided there is no outstanding
Event of Default under this Lease, the L-C shall be reduced to one (1) month’s
Base Rent (based on the initial Base Rent as determined upon certification of
the actual Rentable Area of the Premises) on the fifth (5th) anniversary of the
Commencement Date. The amount of the L-C from time to time is sometimes referred
to in this Lease as the “L-C Amount”.

-9-



--------------------------------------------------------------------------------




(b)    If there is an Event of Default by Tenant with respect to any provisions
of this Lease (including but not limited to the payment of Rent); if Tenant
files a petition in bankruptcy, insolvency, reorganization, dissolution or
liquidation under any law; makes an assignment for the benefit of its creditors;
consents to or acquiesces in the appointment of a receiver of itself or the
Premises, or if a court of competent jurisdiction enters an order or judgment
appointing a receiver of Tenant or the Premises; or if a court of competent
jurisdiction enters an order or judgment approving a petition filed against
Tenant under any bankruptcy, insolvency or liquidation law (collectively, an
“L-C Event”), then in any such case Landlord may, without waiving any of
Landlord’s other rights or remedies under this Lease, draw down the L-C Amount
in whole or in part to remedy any failure by Tenant to pay any sums due under
this Lease, to repair or maintain the Premises, to perform any other terms,
covenants or conditions contained in this Lease, to compensate Landlord for any
loss or damages which Landlord may suffer as a result thereof, including without
limitation any lost rent to which Landlord is entitled in the event the Lease
terminates or is rejected as a result of any of the foregoing, and the cost of
reletting the Premises upon any termination of this Lease. Should Landlord so
apply any portion of the L-C Amount, Tenant shall replenish the L-C to the
original L-C Amount within fifteen (15) Business Days after written demand by
Landlord.
(c)    The L-C shall be issued by a money-center bank (a solvent, nationally
recognized bank with a long term rating of BBB, or higher, under the supervision
of the Superintendent of Banks of the State of California, or a national banking
association, which accepts deposits, maintains accounts, has a local California
office which will negotiate the L-C, and whose deposits are insured by the FDIC)
reasonably approved by Landlord (the “Bank”) and shall be in a form that is
reasonably acceptable to Landlord in Landlord’s reasonable discretion. The Bank
shall be a bank that accepts deposits, maintains accounts, has a local Santa
Clara County office that will negotiate the L-C, or if no local office then the
L-C shall provide for draws by Landlord upon delivery of the written draw
request by courier or by fax (to be confirmed by telephone and with original to
follow by overnight courier) and payment to be made by wire transfer to
Landlord’s account as directed by Landlord upon receipt of the original or fax
request. If Landlord notifies Tenant in writing that the Bank that issued the
L-C has become financially unacceptable in Landlord’s reasonable opinion, then
Tenant shall have thirty (30) days to provide Landlord with a substitute L-C
complying with all of the requirements hereof and issued by a Bank reasonably
approved by Landlord. If Tenant does not so provide Landlord with a substitute
L-C within such time period, then Landlord shall have the right to draw upon the
current L-C and shall hold the proceeds as provided in Section 6.5(f) below.
Tenant shall pay all expenses, points, or fees incurred by Tenant in obtaining
or extending the L-C. The L-C shall be available by draft at sight, subject only
to receipt by the Bank of a statement from Landlord certifying that a matter
allowing Landlord to draw upon the L-C Amount under the terms of this Lease has
occurred. The L-C shall: (i) name Landlord as beneficiary; (ii) allow Landlord
to make partial and multiple draws thereunder up to the face amount, as
determined by Landlord in its sole discretion, upon an L-C Event by Tenant, or
in the event Tenant fails to deliver a substitute L-C as provided in this
paragraph; and (iii) provide that Landlord can freely transfer it in its
entirety upon an assignment or other transfer of its interest in the Lease to
the assignee or transferee, without charge to Landlord and without recourse, and
without having to obtain the consent of Tenant or the Bank. If transfer fees are
assessed as a result of any transfer of the L-C by Landlord, Tenant shall pay
such fees. Tenant shall cooperate as required by Landlord and Bank to cause Bank
to transfer the L-C to Landlord’s assignee or transferee within fifteen (15)
Business Days after Landlord’s written request, subject to Landlord surrendering
the original L-C if a replacement L-C will need to be obtained. The L-C shall by
its terms expire not less than one (1) year from the date issued, and shall
provide for automatic one (1) year extensions unless

-10-



--------------------------------------------------------------------------------




Landlord is notified in writing not less than ninety (90) days prior to such
expiration from the Bank that the L-C will not be extended. In any event, unless
Tenant deposits with Landlord a replacement L-C, said L-C shall be renewed by
Tenant for successive periods of not less than one (1) year throughout the Term.
The L-C shall be maintained in effect, whether through renewal or extension, for
the period from the Commencement Date and continuing until the date that is one
hundred twenty (120) days after the Termination Date, and Tenant shall deliver a
new L-C or certificate of renewal or extension to Landlord at least thirty (30)
days before the expiration of the L-C then held by Landlord, without any action
whatsoever on the part of Landlord. Tenant’s failure to so deliver, renew
(including specifically but not limited to the delivery to Landlord of such
renewal not less than thirty (30) days prior to expiration of the L-C) and
maintain such L-C, shall entitle Landlord to fully draw the L-C. If any portion
of the L-C is drawn upon and not held by Landlord as a cash security deposit as
provided in Section 6.5(f) below, Tenant shall, within fifteen (15) Business
Days after written demand therefor from Landlord, reinstate the L-C to the full
L-C Amount, and Tenant’s failure to do so shall be an Event of Default. The L-C
shall not be mortgaged, assigned or encumbered in any manner whatsoever by
Tenant.
(d)    Landlord and Tenant (i) acknowledge and agree that in no event or
circumstance shall the L-C or any renewal thereof or substitute therefor be
deemed to be or treated as a "security deposit" under any law applicable to
security deposits in the commercial context, including, but not limited to,
Section 1950.7 of the California Civil Code, as such Section now exists or as it
may be hereafter amended or succeeded (the “Security Deposit Laws”), (ii)
acknowledge and agree that the L-C (including any renewal thereof or substitute
therefor) is not intended to serve as a security deposit, and the Security
Deposit Laws shall have no applicability or relevancy thereto, and (iii) waive
any and all rights, duties and obligations that any such party may now, or in
the future will, have relating to or arising from the Security Deposit Laws.
Tenant hereby irrevocably waives and relinquishes the provisions of Section
1950.7 of the California Civil Code and any successor statute, and all other
provisions of law, now or hereafter in effect, which (A) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(B) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Landlord may,
in addition, claim those sums specified in this Section, and/or those sums
reasonably necessary to (y) compensate Landlord for any loss or damage caused by
Tenant's breach of this Lease, including any damages Landlord suffers following
termination of this Lease, and/or (z) compensate Landlord for any and all
damages arising out of, or incurred in connection with, the termination of this
Lease, including, without limitation, those specifically identified in Section
1951.2 of the California Civil Code.
(e)    On the date that is ninety (90) days after the Termination Date, Landlord
shall return the L-C to Tenant, and/or any cash L-C Amount that Landlord holds
due to Landlord having drawn the L-C pursuant to this Section 6.5; provided that
during such ninety (90) days Landlord has not determined that Tenant failed to
surrender the Premises in the condition required pursuant to this Lease and
there has been an L-C Event hereunder, in which case Landlord may deduct only
those L-C proceeds the amounts that Landlord may deduct legally from a cash
security deposit, as modified herein.
(f)    In the event at any time Landlord draws on the L-C, and to the extent any
portion of the L-C Amount is not used by Landlord to cure a breach by Tenant,
compensate for non-payment of Rent or the like, the cash L-C Amount shall be
delivered to Landlord, in which case Landlord shall hold the cash as a security
deposit, but shall not be required to keep the cash

-11-



--------------------------------------------------------------------------------




L-C Amount separate from its general funds, and Tenant shall not be entitled to
interest on the cash L-C Amount. If Tenant has fully complied with all of the
terms, covenants and conditions of this Lease, the cash L-C Amount (less any
amount applied to cleaning, repairing damage to the Premises caused by Tenant or
otherwise applied in accordance with the provisions of this Lease) shall be
returned to Tenant after the Termination Date and after delivery of possession
of the Premises to Landlord in the manner required by this Lease. In the event
of any Assignment of this Lease by Tenant, such Assignment shall be deemed to
include an assignment of Tenant’s rights to recover the L-C Amount, and
Landlord’s agreement to return the L-C Amount shall run only to Tenant’s
assignee and not to the original Tenant. Tenant hereby expressly waives the
provisions of California Civil Code Section 1950.7 or under any similar law,
statute or ordinance now or hereafter in effect.
7.    USE OF PREMISES AND CONDUCT OF BUSINESS.
7.1    Permitted Use. Tenant may use and occupy the Premises during the Term
solely for the Permitted Use, unless Landlord consents to any other use in
Landlord’s sole discretion. Tenant’s use of the Property shall in all respects
comply with all Applicable Laws.
7.2    Prohibited Uses. Tenant shall not use the Premises or allow the Premises
to be used for any illegal purpose, or so as to create waste, or constitute a
private or public nuisance. Tenant shall use reasonable efforts to maintain
cooperative relations with Landlord and the occupants of neighboring buildings
in the vicinity of the Property. Such cooperation shall include, as reasonably
requested by Landlord (a) responding to complaints regarding operational issues
(i.e., lighting, parking, noise, etc.), (b) designating a representative to
handle any issues that may arise, and (c) advising Tenant’s employees regarding
issues of concern to Tenant’s neighbors. Tenant shall not place any loads upon
the floors, walls, or ceiling that endanger the structure, or overload existing
electrical or other mechanical systems. Tenant shall not use any machinery or
equipment which causes any substantial noise or vibration. Tenant shall not
engage in any action or inaction that (i) jeopardizes the Building’s LEED or
Energy Star ratings, or (ii) compromises Landlord’s sustainability goals for the
Building as communicated in writing to Tenant. No waste materials or refuse
shall be dumped upon or permitted to remain upon any part of the Premises or
outside of the Premises except in trash containers placed inside exterior
enclosures designated by Landlord for that purpose or inside of the Premises
where approved by Landlord. No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any nature shall be
stored upon or permitted to remain outside the Premises or on any portion of the
Common Area unless otherwise approved by Landlord in its reasonable discretion.
No loudspeaker or other device, system or apparatus which can be heard outside
the Premises shall be used in or at the Premises without the prior written
consent of Landlord. No explosives or firearms shall be brought into the
Premises. Landlord shall have the right to enter and conduct an inspection of
the Premises, at any reasonable time and upon reasonable advance notice, to
determine whether Tenant is complying with the terms of this Section 7.2. In the
event such inspection identifies any deficiencies in Tenant’s compliance with
the terms of this Section 7.2, Tenant shall promptly correct such deficiency and
shall reimburse Landlord within ten (10) days after written demand as Additional
Rent for any reasonable third-party costs incurred by Landlord in connection
with such inspection.
7.3    Transportation Demand Management Operational Obligations. Tenant shall
(and shall cause any and all occupants and subtenants to) cooperate with
Landlord in facilitating and coordinating the Transportation Demand Management
programs implemented in the Stanford Research Park by Landlord. Tenant’s
obligations with respect to such program shall

-12-



--------------------------------------------------------------------------------




include without limitation, designating a Transportation Demand Management
liaison for Tenant and for each subtenant under a permitted sublease, supporting
a transportation management association approved by Landlord, responding to and
collecting responses from subtenants, employees and visitors to transportation
related surveys, distributing information related to the program to subtenants,
employees, and visitors, and encouraging subtenants, employees, contractors, and
visitors to cooperate with and participate in such programs. Tenant shall
provide to Landlord on each anniversary of the Commencement Date a reasonably
detailed report regarding the number of persons working at the Premises and how
such persons typically commute to the Premises. Tenant shall (or cause each
employer located in the Premises to) use reasonable efforts to cause its
employees to cooperate in the completion and return of transportation related
surveys at a response rate of 70% or higher, when and as requested by Landlord
or its designated transportation coordinator or independent consultant, but no
more often than twice per calendar year. Cooperation with the Transportation
Demand Management programs shall include Tenant’s paying Tenant’s proportionate
share of the reasonable cost of any current or future Transportation Demand
Management program serving the Stanford Research Park, whether implemented by
Landlord, City or any other governmental agency, including without limitation
fees imposed by Landlord, fees imposed by a transportation management
association that Landlord has joined or similar program, and any fees imposed by
any governmental agencies (collectively, “TDM Fees”). TDM Fees may be based on
the costs of on-going monitoring as well as the costs of Transportation Demand
Management measures. Tenant’s share of TDM Fees imposed by Landlord or by a
transportation management association shall be assessed pro rata and on a
non-discriminatory basis, based on a reasonable standard applied in a
non-discriminatory manner (for example, based on the rentable area of the
Improvements as compared to the total rentable area of the Stanford Research
Park (or the area being served, if less than the entire Stanford Research Park),
or based on the average employee headcount in the Premises as compared to the
overall employee density of the Stanford Research Park). In the event a TDM Fee
is assessed specifically for Premises or Tenant’s building(s) and/or business
operations on the Premises by the City or other governmental agency, and Tenant
pays such fee directly to the City or other governmental agency, the direct
payment shall fully satisfy Tenant’s liability under this Section 7.3, unless
Landlord adopts an additional Transportation Demand Management Program for the
Stanford Research Park that funds services or programs that are different from
those funded through the TDM Fee assessed by the City or other governmental
agency.
8.    OPERATING EXPENSES.
8.1    Net Lease. This Lease is intended to be a net lease, and the Base Rent
and all Additional Rent are to be paid by Tenant absolutely net of all costs and
expenses relating to Landlord’s ownership, operation and maintenance of the
Property during the Term of this Lease, except as specifically provided in this
Lease. The provisions of this Article 8 for the payment of Operating Expenses
are intended to make Tenant responsible for all such costs and expenses that are
incurred by Landlord in connection with the ownership, operation and maintenance
of the Property during the Term of this Lease, subject to the limitation and
amortization provisions set forth below. Tenant shall have no responsibility
with respect to any Operating Expenses attributable solely to 3160 Porter.
8.2    Operating Expenses. “Operating Expenses” means the total actual costs and
expenses paid or incurred by Landlord in connection with the ownership,
management, operation, maintenance, repair and replacement of the Property,
including, without limitation, all costs of:

-13-



--------------------------------------------------------------------------------




(a)    taxes, assessments and charges levied upon or with respect to the
Property or any personal property of Landlord used in the operation of the
Property, or on Landlord’s interest in the Property or its personal property
(“Real Estate Taxes”). Real Estate Taxes shall include, without limitation, all
general real property taxes and general and special assessments, charges, fees,
or assessments for transit, housing, police, fire, or other governmental
services or purported benefits to the Property or the occupants thereof, service
payments in lieu of taxes that are now or hereafter levied or assessed against
Landlord by the United States of America, the State of California or any
political subdivision thereof, or any other political or public entity, and
shall also include any other tax, assessment or fee, however described, that may
be levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Real Estate Taxes, whether or not now customary or in the
contemplation of the parties as of the Commencement Date, including any general
or supplemental real property taxes assessed as a result of a change in the
assessed value of the Property following or in connection with any transfer of
the Property by Landlord. Real Estate Taxes shall also include reasonable legal
fees, costs, and disbursements incurred in connection with proceedings to
contest, determine, or reduce Real Estate Taxes; provided that Landlord shall
return to Tenant Tenant’s proportionate share of such reduction in Real Estate
Taxes, net of such fees, costs and disbursements. Real Estate Taxes shall not
include franchise, transfer, succession, gift, inheritance, gross receipts or
capital stock taxes or income taxes measured by the net income of Landlord
unless, due to a change in the method of taxation, any of such taxes is levied
or assessed against Landlord as a substitute for, or as an addition to, in whole
or in part, any other tax that would otherwise constitute a Real Estate Tax.
Without limiting the generality of the foregoing, Landlord shall have the right,
in its sole discretion, but not the obligation, to cause all Real Estate Taxes
applicable to the Property to be segregated from other real property owned by
Landlord, and to have such Real Estate Taxes billed directly to Tenant by the
Santa Clara County Assessor. In the event Landlord exercises such right, Tenant
shall be liable for and shall pay before delinquency all such Real Estate Taxes
and shall deliver satisfactory evidence of such payment to Landlord before
delinquency;
(b)    repair, maintenance, replacement and supply of any air conditioning,
electricity, steam, water, heating, ventilating, mechanical, lighting, solar
panels, automobile charging stations, elevator systems, sanitary and storm
drainage systems and all other utilities and mechanical systems (the “Building
Systems”) provided that the cost of any capital improvements, repairs and
replacements shall be subject to subsection (o) below;
(c)    lighting, landscaping and gardening of the Common Area;
(d)    cleaning, lighting, repaving, resealing, repairing, maintaining and
restriping of the Parking Area, sidewalks, loading areas, driveways and
vehicular entrances and exits at or serving the Property; provided that the cost
of any capital improvements, repairs and replacements shall be subject to
subsection (o) below;
(e)    repair, maintenance and replacement of the Common Area; provided that the
cost of any capital improvements, repairs and replacements shall be subject to
subsection (o) below;
(f)    repair, maintenance and replacement of any building access systems and
fire protection systems installed in the Premises; provided that the cost of any
capital improvements, repairs and replacements shall be subject to subsection
(o) below;

-14-



--------------------------------------------------------------------------------




(g)    general maintenance, janitorial services, window cleaning, trash removal,
cleaning and service contracts and the cost of all supplies, tools and equipment
required in connection therewith;
(h)    the costs of all utilities and services furnished to or used at the
Premises and not paid for directly by Tenant, including the cost of renewable
and green energy resources.
(i)    all premiums and other costs for insurance carried by Landlord on the
Premises, the Common Area and the Property, or in connection with the use or
occupancy thereof (including all amounts paid as a result of loss sustained that
would be covered by such policies but for deductibles or self-insurance
retentions and all amounts not covered by insurance proceeds), including, but
not limited to, the premiums and costs of fire and extended coverage,
earthquake, flood, vandalism and malicious mischief, commercial liability and
property damage, worker’s compensation insurance, rental income insurance and
any other insurance commonly carried by prudent owners of comparable buildings;
provided, however, that the Landlord may, but shall not be obligated to carry
earthquake insurance;
(j)    wages, salaries, payroll taxes and other labor costs and employee
benefits for all on-site and off-site persons engaged in the operation,
management, maintenance and security of the Property, equitably allocated by
Landlord to the extent one or more employees do not work full time at or on
behalf of the Premises;
(k)    a management fee equal to two percent (2%) of then-current Base Rent
(whether or not Landlord employs a third party manager);
(l)    fees, charges and other costs of all independent contractors and
consultants engaged by Landlord to assess the Property or to insure compliance
with Applicable Laws (storm water regulations, TDM reporting and ADA compliance)
and LEED or Energy Star certification criteria;
(m)    license, permit and inspection fees;
(n)    the cost of supplies, tools, machines, materials and equipment used in
operation and maintenance of the Common Area;
(o)    the cost of any capital repairs, improvements or replacements to the
Property, including without limitation those that are required by Applicable
Laws (other than those required in connection with the Base Building Work), or
that are made by Landlord to reduce energy or other utility costs or
requirements (including LEED certification); provided that the cost of any such
capital improvements, repairs and replacements shall be amortized over the
useful life of the improvement, repair or replacement in question (determined in
accordance with GAAP), together with interest on the unamortized balance at the
rate of seven and one-quarter percent (7.25%) until fully paid;
(p)    the cost of reasonably contesting the validity or applicability of any
governmental enactments that may affect Operating Expenses;
(q)    audit and bookkeeping fees, legal fees and expenses incurred in
connection with the operation or management of the Property;

-15-



--------------------------------------------------------------------------------




(r)    reasonable allocation of costs for an off-site or on-site property
management office and office operation;
(s)    legal and accounting services related to the general management of the
Property;
(t)    assessments, fees or other charges levied by an association against the
Property; and
(u)    any other expenses of any kind whatsoever reasonably incurred in
connection with the management, operation, maintenance, repair and replacement
of the Property and typically included in pass-through expenses charged to
triple net tenants in the vicinity of the Premises.
Notwithstanding anything in the definition of Operating Expenses to the
contrary, Operating Expenses shall not include the following:
(i)    costs actually reimbursed to Landlord by any insurer, tenant, condemnor
or other third party;
(ii)    costs incurred in connection with the sale, financing or refinancing (or
attempted sale, financing or refinancing) of the Property including, without
limitation, commissions, marketing costs, interest, principal, points and fees
on debts or amortization on any mortgage or mortgages or any other debt
instrument encumbering the Property or planned to encumber the Property;
(iii)    legal fees, leasing commissions, allowances, buy-out amounts, tenant
improvement costs, advertising expenses, promotional expenses, and other costs
incurred in the leasing of space at the Property;
(iv)    ground rent or any other payments paid under any present or future
ground or overriding or underlying lease and/or grant affecting the Property
and/or the Premises (other than payments which, independent of such lease, would
constitute an Operating Expense hereunder);
(v)    costs incurred due to a breach of this Lease by Landlord or any violation
of any Applicable Laws by Landlord or Landlord’s employees, agents or
contractors with respect to the Property;
(vi)    costs arising from the presence of any Hazardous Substances or violation
of Environmental Requirements as of or prior to the Commencement Date or caused
by Landlord or Landlord’s employees, agents or contractors;
(vii)    Any costs for the design or construction of the Base Building Work, and
any costs associated with the correcting of any design or construction defects
and/or the enforcement of warranties related to the design, materials or
workmanship of any portion of the Base Building Work;
(viii)     costs associated with damage or repairs to the Property necessitated
by the breach of this Lease, Active Negligence or willful misconduct of Landlord
or

-16-



--------------------------------------------------------------------------------




Landlord’s Agents;
(ix)    reserves for Landlord’s repair, replacement or improvement of the
Property or any portion thereof;
(x)    charitable or political contributions or fees paid to trade associates;
(xi)    Landlord’s general overhead expenses and costs associated with operation
of the business of the ownership of the Property or entity that constitutes
Landlord or Landlord’s property manager, as distinguished from the cost of
Property operations, including the costs of partnership or corporate accounting
and legal matters; defending or prosecuting any lawsuit with any mortgagee,
lender, ground lessor, broker, tenant, occupant, or prospective tenant or
occupant; selling or syndicating any of Landlord’s interest in the Property; and
disputes between Landlord and Landlord’s property manager;
(xii)     any costs, fines, or penalties incurred due to the late payment of
Real Estate Taxes or any other items that comprise Operating Expenses;
(xiii)    costs incurred in connection with Hazardous Substances not payable by
Tenant under this Lease; and
(xiv)     any costs that are solely Landlord’s responsibility pursuant to any
express provisions of this Lease.
8.3    Payment of Operating Expenses. Commencing on the Commencement Date,
Tenant shall pay to Landlord as Additional Rent one twelfth (1/12) of the
estimated Operating Expenses for each calendar year or portion thereof during
the Term, in advance, on or before the first day of each month in an amount
estimated by Landlord and stated in a written notice to Tenant; provided,
further, that with respect to the Real Estate Taxes, in addition to the right to
have Tenant billed directly by the County of Santa Clara for the Real Estate
Taxes pursuant to Section 8.2(a), Landlord shall have the right to bill Tenant
for, and require Tenant to pay to Landlord the entire amount of Real Estate
Taxes for the Premises not more than thirty (30) days before the date by which
such installment would be deemed delinquent by the County of Santa Clara. Prior
to the Commencement Date, and the beginning of each calendar year thereafter, or
as soon thereafter as practicable, Landlord shall deliver to Tenant a reasonable
estimate of Tenant's share of Operating Expenses for the then current calendar
year. Landlord may by written notice to Tenant revise such estimates from time
to time (but not more than once per year) and Tenant shall thereafter make
payments on the basis of such revised estimates. With reasonable promptness
after the expiration of each calendar year, Landlord will furnish Tenant with a
statement (“Landlord’s Expense Statement”) setting forth in reasonable detail
the actual Operating Expenses for the prior calendar year. If the actual
Operating Expenses for such year exceeds the estimated Operating Expenses paid
by Tenant for such year, Tenant shall pay to Landlord (whether or not this Lease
has terminated) the difference between the amount of estimated Operating
Expenses paid by Tenant and the actual Operating Expenses within thirty (30)
days after the receipt of Landlord’s Expense Statement. If the total amount paid
by Tenant for any year exceeds the actual Operating Expenses for that year, the
excess shall be credited against the next installments of Base Rent due from
Tenant to Landlord, or, if after the Termination Date, the excess shall first be
credited against any unpaid Base Rent or Additional Rent due and any remaining
excess shall be refunded to Tenant concurrently with

-17-



--------------------------------------------------------------------------------




the furnishing of Landlord’s Expense Statement. Notwithstanding anything to the
contrary set forth above, Tenant shall not be responsible for any Operating
Expense not billed by Landlord to Tenant within three (3) years after the year
in which such Operating Expense was incurred by Landlord. Further, all
calculations, determinations, allocations and decisions to be made hereunder
with respect to Operating Expenses shall be made in accordance with the good
faith determination of Landlord applying sound accounting and property
management principles consistently applied which are consistent with
institutional owner practices. All discounts, reimbursements, rebates, refunds,
or credits attributable to Operating Expenses received by Landlord in a
particular year shall be deducted from Operating Expenses in the year the same
are received;
8.4    Audit. Each Landlord’s Expense Statement shall be conclusive and binding
upon Tenant unless, within three (3) months after receipt thereof, Tenant shall
give Landlord notice that Tenant disputes the correctness of the Landlord’s
Expense Statement, specifying the particular respects in which the Landlord’s
Expense Statement is claimed to be incorrect. Tenant shall not have the right to
withhold payment of Tenant’s Share of Operating Expenses in the event of a
dispute. Landlord shall maintain books and records appropriate for the
computation and verification of Operating Expenses and shall permit Tenant’s
accountants, consultants and/or employees to examine Landlord’s books and
records, during Landlord’s regular business hours at Landlord’s place of
business and with at least ten (10) Business Days prior written notice, in order
to verify the accuracy of the relevant Landlord’s Expense Statement. The records
and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its
accountants, consultants, and any other parties reviewing the same on behalf of
Tenant. Before making any records available for review, Landlord may require
Tenant and Tenant’s accountants, consultants and employees to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within thirty (30) days after receiving
it from Landlord, and if Tenant fails to do so, the three (3) month objection
period referred to in the first sentence of this paragraph shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. If it shall be finally determined by an independent
accountant engaged by Tenant and reasonably approved by Landlord that Landlord’s
Expense Statement was incorrect or commercially unreasonable, then either (a)
Landlord shall at its election reimburse Tenant for any overpayment or credit
the amount of such overpayment against the next monthly installment of Tenant’s
Share of Operating Expenses payable under this Lease, or (b) Tenant shall within
fifteen (15) days after such determination pay any amounts due to Landlord.
Tenant agrees to pay the cost of such audit, provided that, if the audit reveals
that Landlord’s determination of Operating Expenses was overstated by more than
five percent (5%), Landlord shall pay the cost of such audit. Notwithstanding
any contrary provision hereof, Tenant may not examine Landlord’s records or
dispute any Landlord’s Expense Statement if any Rent remains unpaid past its due
date.
8.5    Proration. If either the Commencement Date or the Termination Date occurs
on a date other than the first or last day, respectively, of a calendar year,
Operating Expenses for the year in which the Commencement Date or Termination
Date occurs shall be prorated based on a 365-day year.
8.6    Taxes on Tenant’s Property and Business. Tenant shall pay prior to
delinquency all taxes levied or assessed by any local, state or federal
authority upon the conduct of Tenant’s business in the Premises or upon Tenant’s
Property and shall deliver satisfactory evidence of such payment to Landlord. If
the assessed value of the Property is increased by the inclusion of a value
placed upon Tenant’s Property, Tenant shall pay to Landlord, upon written

-18-



--------------------------------------------------------------------------------




demand, the taxes so levied against Landlord, or the portion of Landlord’s taxes
resulting from said increase in assessment, as determined from time to time by
Landlord.
9.    REPAIRS, MAINTENANCE, UTILITIES AND SERVICES.
9.1    Landlord’s Repair Obligations. Landlord shall have the obligation to
repair, replace and maintain only the structural portions of the Premises,
including, without limitation, the foundation, footings, floor/ceiling slabs,
roof (including roof structure), curtain wall, exterior glass and mullions, load
bearing walls, columns, beams, shafts (including elevator shafts), stairs,
building standard stairwells (but not stairs or stairwells installed by the
Tenant or any former tenant) and elevators (collectively, the “Building
Structure”), and the Building Systems and Common Area. Landlord shall repair,
replace and maintain the Building Structure, the Building Systems and Common
Area in good working order and in a clean, safe and sanitary condition,
consistent with the maintenance and repair of first class buildings of similar
age and quality located in the Stanford Research Park in Palo Alto. The costs of
such repair, replacement and maintenance shall be included in Operating Expenses
to the extent permitted by Section 8 of this Lease; provided that, Tenant shall
reimburse Landlord in full and within thirty (30) days after written demand for
the cost of any repair to the Common Area, Building Structure or Building
Systems attributable to misuse by Tenant or Tenant’s Agents. Such reimbursement
shall be Additional Rent. Except as specifically provided in this Section 9.1 or
elsewhere in this Lease, Landlord shall not be required to furnish any services,
facilities or utilities to the Premises or to Tenant, and Tenant assumes full
responsibility for paying for all services, facilities and utilities to the
Premises. Tenant shall notify Landlord in writing when it becomes aware of the
need for any repair, replacement or maintenance which is Landlord’s
responsibility under this Section of which it becomes aware. Except as otherwise
provided in Section 16.7 below, Tenant hereby waives and releases any right it
may have under any Applicable Laws to make any repairs that are Landlord’s
obligation under this Section.
9.2    Services to be Provided by Landlord. Landlord shall provide the following
services to the Premises:
(g)    hot and cold water, gas and electricity service in amounts sufficient for
normal office operations as provided in similar buildings in the Stanford
Research Park; provided that Landlord shall have the right to purchase green or
renewable utilities;
(h)    heating and air conditioning, at such temperatures and in such amounts as
are reasonably determined by Tenant and customary for research and development
uses, subject to the requirements of Applicable Law;
(i)    sewer service and non-hazardous waste pick-up;
(j)    interior and exterior window washing services; and
(k)    janitorial service on a five (5) day week basis excluding holidays;
provided that Tenant shall have the right to assume responsibility for providing
janitorial services at the Premises upon thirty (30) days prior written notice
to Landlord.
Except as otherwise provided in Section 16.7 below, Tenant hereby waives and
releases any right it may have under any Applicable Laws to make any repairs
that are Landlord’s obligation under this Section.

-19-



--------------------------------------------------------------------------------




9.3    Tenant’s Obligations. Except as provided in Section 9.1 and Article 19,
Tenant assumes full responsibility for the condition, repair, replacement and
maintenance of the Premises on and after the Commencement Date, including,
without limitation, all electrical, steam, water, heating, ventilating and
mechanical systems and all other utilities, systems and equipment installed in
the Premises by Tenant in connection with its use and occupancy of the Premises
as permitted by this Lease (“Tenant Systems”). Tenant shall be responsible for
arranging for and supplying security services and telephone and other electronic
communication services to the Premises and shall pay the costs of such utilities
and services directly. Tenant shall take good care of the Premises and the
Tenant Systems and keep the Premises (other than the Common Area, Building
Structure and Building Systems that are the responsibility of Landlord to the
extent expressly provided in Section 9.1) and the Tenant Systems in good working
order and in a clean, safe and sanitary condition. All repairs and replacements
by Tenant for which Tenant is responsible are collectively referred to as the
“Tenant Obligations” and shall be made and performed: (a) at Tenant’s cost and
expense, and in such manner as Landlord may reasonably designate, (b) by
licensed and reputable contractors or mechanics reasonably approved by Landlord,
(c) so that the same shall be at least equal in quality, value and utility to
the original work or installation, (d) in a manner and using equipment and
materials that will not interfere with or impair the operation of or damage the
Building Systems, and (e) in accordance with Article 10 (if applicable) and all
Applicable Laws. Tenant shall cooperate fully and in good faith with Landlord
and Landlord’s property manager in the performance of all such repairs and
replacements by Tenant, and shall perform all such work and activities
diligently and expeditiously to completion, and in a manner consistent with the
repair and maintenance of first class buildings of similar age and quality
located in the Stanford Research Park in Palo Alto. Tenant shall reimburse
Landlord within ten (10) Business Days after written demand as Additional Rent
for any actual out-of-pocket expenses incurred by Landlord in connection with
any repairs or replacements required to be made by Tenant, including without
limitation, any reasonable fees charged by Landlord’s contractors to review
plans and specifications prepared by Tenant.
9.4    Utility Costs. Subject to Tenant’s right to contract directly with the
providers of certain utilities, as provided in Section 9.3, Landlord shall
arrange for water, electrical, gas, non-hazardous waste collection and sewer
service to the Premises as are generally provided in similar research and
development buildings in the Stanford Research Park. Tenant shall be responsible
for arranging for hazardous waste collection, telephone and other electronic
communications services at the Premises. Tenant shall pay, either through
Operating Expenses, as a reimbursement to Landlord, or directly the cost of all
utilities provided to the Premises. If Tenant is billed directly by Landlord for
any utilities, Tenant shall deliver payment to Landlord within thirty (30) days
after receipt of an invoice. If Tenant is billed directly by a utility company
with respect to Tenant’s electricity and gas usage at the Premises, then,
promptly upon request, Tenant shall provide monthly electricity and gas usage
data for the Premises to Landlord for the period of time requested by Landlord
(in electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity and gas usage data with respect to
the Premises directly from the utility company. Tenant acknowledges and consents
to Landlord’s use and disclosure of such information to the extent required to
comply with California Public Resources Code Section 25402.10.
9.5    Security. Tenant shall be solely responsible for the security of the
Premises and Tenant and Tenant’s Agents while in or about the Premises. Landlord
shall not be obligated to provide any security services, facilities or equipment
for the Premises, the Building, the Common Area or the Property. Any security
services provided to the Property by Landlord shall be at

-20-



--------------------------------------------------------------------------------




Landlord’s sole discretion and Landlord shall not be liable to Tenant or
Tenant’s Agents for any failure to provide security services or any loss, injury
or damage suffered as a result of a failure to provide security services.
9.6    Assumption of Additional Tenant Obligations. In addition to the Tenant
Obligations set forth in Section 9.3, Tenant may upon written notice to Landlord
assume specific items included in Landlord’s repair and maintenance obligations
as Tenant Obligations, subject to Landlord’s prior written consent, which
consent shall not be unreasonably withheld or conditioned. Notwithstanding the
foregoing, in the event Tenant fails to perform or adequately perform any of
Tenant’s Obligations as reasonably determined by Landlord, Landlord, in its sole
and absolute discretion, and upon fifteen (15) Business Days written notice to
Tenant, may terminate Tenant’s right to perform such Tenant’s Obligations, and
Landlord shall then assume for itself or assign to Landlord’s property manager
all responsibility for the performance of all such Tenant’s Obligations for the
remainder of the Term, the cost of which shall be included within the definition
of Operating Expenses.
9.7    Special Services. If Tenant requests any services from Landlord other
than those for which Landlord is obligated under this Lease, Tenant shall make
its request in writing and Landlord may elect in its sole discretion whether to
provide the requested services. If Landlord provides any special services to
Tenant, Landlord shall charge Tenant for such services and Tenant shall pay the
cost of such services as Additional Rent within thirty (30) days after receipt
of Landlord’s invoice.
9.8    Generator Equipment. Tenant shall have the right to install a back-up
generator to supply emergency power to the Premises, and rooftop communication
systems on the Building; provided that the installation and operation of such
equipment shall be subject to the terms and conditions set forth in Schedule
9.8.
9.9    Sustainability. Tenant shall use commercially reasonable efforts to
incorporate sustainable products, components and supplies in its operation and
maintenance of the Premises; provided that this Section 9.9 shall not require
Tenant to incorporate sustainable products in its research and development
activities.
10.    INITIAL IMPROVEMENT WORK; ALTERATIONS.
10.1    Base Building Work. Landlord shall construct the Base Building Work
specified in, and in accordance with, the provisions of attached Exhibit D.
10.2    Entitlement Efforts. Tenant acknowledges that as of the Effective Date,
the tentative site plan attached as Exhibit A that has been developed by
Landlord for development and construction of the Building is preliminary and
therefore subject to change. Landlord agrees to use commercially reasonable
efforts to keep Tenant informed of any material changes to the design of the
Building during the City approval process. Landlord shall have primary
responsibility for pursuing all necessary City entitlements and approvals for
the Base Building Work through the expiration of all appeal periods at
Landlord’s cost and expense (the “Entitlement Efforts”). Landlord shall have the
right to determine all aspects of the strategy and timing for all submissions
and applications to all governmental authorities regarding the Entitlement
Efforts for the development of the Building with the goal of obtaining approval
of the Building and construction of the Base Building Work in accordance with
the Work Letter with the timing of delivery of the

-21-



--------------------------------------------------------------------------------




Premises to Tenant as anticipated in this Lease. Tenant acknowledges that the
process for obtaining approval from the City is subject to City discretion,
fluid and iterative, and therefore, the design may be subject to change based
upon feedback and conditions of approval from the City. Tenant agrees to support
Landlord’s Entitlement Efforts and to make its chief executive officer or other
“C-Level” executive available (or another senior company representative if
scheduling conflicts so require) to participate in City hearings and meetings
regarding the Entitlement Efforts for the development of the Building.
10.3    Rentable Area. The maximum Rentable Area to be developed by Landlord is
specified in Article 1. The actual Rentable Area of the Premises will be
certified by Landlord’s architect upon Substantial Completion of the Base
Building Work (as defined in Exhibit D) as set forth in Section 2.4 of this
Lease. The final size of the Building will be determined by City Zoning Code
requirements and the City approval process, with input from Landlord and Tenant
regarding “amenity space” for traffic-mitigating uses (e.g. fitness area,
cafeteria) that may be allowed under the City Zoning Code. If the City approves
the inclusion of any such amenity space, pursuant to the City Zoning Code
Landlord will be permitted to construct square footage in excess of the floor
area ratio square footage otherwise permitted by and defined in the City Zoning
Code. Any amenity space constructed by Landlord shall be included in the
calculation of Rentable Area for the purposes of determining the Base Rent and
the Tenant Improvement Allowance to be paid hereunder.
10.4    Tenant Improvement Work. Tenant shall construct the Tenant Improvement
Work specified in, and in accordance with, the provisions of Exhibit D.
10.5    Tenant Improvements and Alterations by Tenant. Tenant’s construction of
the Tenant Improvement Work shall comply with the requirements of this Article
10, except to the extent inconsistent with Exhibit D, in which case the terms
and conditions of Exhibit D shall control. After completion of the Tenant
Improvement Work, Tenant shall not make or permit any alterations to the
Building Systems, and shall not make or permit any alterations, installations,
additions or improvements, structural or otherwise (collectively, “Alterations”)
in or to the Premises or the Building without Landlord’s prior written consent,
which Landlord shall not unreasonably withhold, condition or delay.
Notwithstanding the foregoing, in no event shall Tenant be permitted to make any
Alterations that affect the exterior appearance of the Building without
Landlord’s prior written consent, which Landlord may withhold in its sole
discretion.
(a)    Tenant’s request shall include copies of all plans and specifications for
the proposed Alterations, and Tenant shall promptly supply any additional
information reasonably requested by Landlord. Landlord shall respond to any
request by Tenant to make any Alteration within ten (10) Business Days after
receipt of such request for consent from Tenant.
(b)    Notwithstanding the foregoing, Landlord’s consent shall not be required
(i) in the case of interior, cosmetic non-structural Alterations that do not
require a permit, or affect the Building Systems, or (ii) in the case of other
Alterations that do not exceed a total price of Fifty Thousand Dollars ($50,000)
per project and do not affect the Building Systems, the structural integrity of
the Building or the exterior appearance of the Building.
(c)    All Alterations shall be done at Tenant’s sole cost and expense,
including without limitation the cost and expense of obtaining all permits and
approvals required for any Alterations. Further, to the extent any of Tenant’s
permitted Tenant Improvement Work and Alterations cause the Property or any
portion thereof to be in violation of the ADA or to become

-22-



--------------------------------------------------------------------------------




subject to any compliance obligations of, or any enforcement actions under, the
ADA (which obligations or actions were not triggered by Landlord’s Base Building
Work), Tenant shall correct, perform or resolve such violations, obligations or
enforcement actions at Tenant’s sole cost and expense.
10.6    Project Requirements. The following provisions of this Section 10.6
shall apply to the Tenant Improvement Work and all Alterations, whether or not
requiring Landlord’s approval (unless otherwise noted):
(a)    Prior to entering into a contract for any Tenant Improvement Work or
Alterations requiring Landlord’s approval, Tenant shall obtain Landlord’s
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed, of the identity of each of the design architect and the general
contractor.
(b)    Before commencing the construction of any Tenant Improvement Work or
Alterations, Tenant shall procure or cause Tenant’s contractor to procure the
insurance coverage described below and provide Landlord with certificates of
such insurance in form reasonably satisfactory to Landlord. All such insurance
shall comply with the following requirements of this Section and of Section
14.2.
(i)    During the course of construction, to the extent not covered by property
insurance maintained by Tenant pursuant to Section 14.3, comprehensive special
form builder’s risk insurance, covering all improvements in place on the
Premises, all materials and equipment stored at the site and furnished under
contract, and all materials and equipment that are in the process of fabrication
at the premises of any third party or that have been placed in transit to the
Premises when such fabrication or transit is at the risk of, or when title to or
an insurable interest in such materials or equipment has passed to, Tenant or
its construction manager, contractors or subcontractors (excluding any
contractors’, subcontractors’ and construction managers’ tools and equipment,
and property owned by the employees of the construction manager, any contractor
or any subcontractor), such insurance to be written on a completed value basis
in an amount not less than the full estimated replacement cost of the
Alterations.
(ii)    Commercial general liability insurance covering Tenant, Landlord and
each construction manager, contractor and subcontractor engaged in any work on
the Premises, which insurance may be effected by endorsement, if obtainable, on
the policy required to be carried pursuant to Section 14.3, including insurance
for completed operations, for three (3) years after the date of acceptance of
the work by Tenant, contractual liability, property damage and personal injury
(including but not limited to bodily injury), covering the performance of all
work at or from the Premises by Tenant, its construction manager, contractors
and subcontractors, and with a liability limit not less than the amount at the
time carried by prudent owners of comparable construction projects, but in any
event not less than Five Million Dollars ($5,000,000) per occurrence, which
policy shall include thereunder for the mutual benefit of Landlord and Tenant,
bodily injury liability and property damage liability, and automobile insurance
on any non-owned, hired or leased automotive equipment used in the construction
of any work. Such insurance shall include Landlord as an additional insured.
(iii)    Commercial auto liability insurance for all owned, non-owned and hired
autos used in the construction of any work with liability limits not less than
Five

-23-



--------------------------------------------------------------------------------




Million Dollars ($5,000,000) combined single limit per accident. Such insurance
shall name Landlord and Tenant as additional insureds.
(iv)    Workers’ compensation insurance approved by the State of California,
covering all employees of the contractor and any subcontractors, in the amounts
and coverages required under workers’ compensation, disability and similar
employee benefit laws applicable to the Premises, and employer’s liability
insurance with limits not less than Two Million Dollars ($2,000,000) each
accident and each disease, or such higher amounts as may be required by
Applicable Law. Such insurance shall include a waiver of subrogation in favor of
Landlord.
(c)    All construction and other work shall be done at Tenant’s sole cost and
expense and in a prudent and first class manner. Tenant shall cause all work to
be performed in accordance with all Applicable Laws, and with plans and
specifications that are in accordance with the provisions of this Article 10 and
all other provisions of this Lease.
(d)    Prior to the commencement of any Alteration in excess of Ten Thousand
Dollars ($10,000), Landlord shall have the right to post in a conspicuous
location on the Premises and to record in the public records a notice of
Landlord’s nonresponsibility. Tenant covenants and agrees to give Landlord at
least ten (10) Business Days prior written notice of the commencement of any
such Alteration in order that Landlord shall have sufficient time to post such
notice.
(e)    Tenant shall reimburse Landlord within thirty (30) days after written
demand as Additional Rent for any out-of-pocket expenses incurred by Landlord in
connection with the Tenant Improvement Work or Alterations and/or any repairs or
replacements required to be made by Tenant, including, without limitation, any
reasonable fees charged by Landlord’s contractors and/or consultants to review
plans and specifications or working drawings prepared by Tenant and to inspect
or supervise any work performed by or on behalf of Tenant. Tenant acknowledges
and agrees that Landlord and Landlord’s contractors and consultants, in
reviewing Tenant’s plans and specifications or working drawings, in granting
approval for them, and in approving any work done by Tenant, owe no duty and
assume no responsibility to Tenant for the design and construction of the Tenant
Improvement Work or Alterations, it being expressly understood and agreed that
Landlord, its contractors and consultants may, in their sole discretion, limit
the scope of its review to only such matters as may appear appropriate or
necessary in the interests of Landlord.
(f)    Tenant and Tenant’s Agents shall take all necessary safety precautions
during any construction.
(g)    Tenant shall take all necessary and prudent measures to secure the
Premises, all of the materials and equipment stored on the Property in
connection with Tenant’s Alterations and any components of the Building or the
Property exposed as a result of Tenant’s Alterations. Tenant shall be solely
responsible for any loss, injury or damage suffered as a result of a failure to
provide such security measures.
(h)    Tenant shall prepare and maintain (i) on a current basis during
construction, annotated plans and specifications showing clearly all changes,
revisions and substitutions during construction, and (ii) upon completion of
construction, as-built drawings showing clearly all changes, revisions and
substitutions during construction, including, without

-24-



--------------------------------------------------------------------------------




limitation, field changes and the final location of all mechanical equipment,
utility lines, ducts, outlets, structural members, walls, partitions and other
significant features. These as-built drawings and annotated plans and
specifications shall be kept at the Premises and Tenant shall update them as
often as necessary to keep them current. The as-built drawings and annotated
plans and specifications shall be made available for copying and inspection by
Landlord at all reasonable times. Within sixty (60) days after the Tenant
Improvement Work with respect to the Premises has been substantially completed,
Tenant shall, at its cost, deliver copies of the as-built drawings and annotated
plans to Landlord in Adobe Acrobat and AutoCAD formats.
(i)    Upon completion of the construction of the Tenant Improvement Work and
any Alterations in excess of Ten Thousand Dollars ($10,000) during the Term,
Tenant shall file for recordation, or cause to be filed for recordation, a
notice of completion and shall deliver to Landlord evidence satisfactory to
Landlord of payment of all costs, expenses, liabilities and liens arising out of
or in any way connected with such construction (except for liens that are
contested in the manner provided herein).
10.7    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the “Lines”), provided that (a) Tenant shall obtain
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed, use an experienced and qualified contractor approved in writing by
Landlord, and comply with all provisions of Article 10; (b) the Lines (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation and shall be surrounded by a protective
conduit reasonably acceptable to Landlord; (c) the Lines shall be clearly marked
at end points; (d) any new Lines installed in the Premises shall comply with all
Applicable Laws; and (e) Tenant shall pay all costs in connection therewith.
Unless otherwise instructed by Landlord in writing, Tenant shall, at its
expense, before the expiration or earlier termination of this Lease, remove any
Lines located in or serving the Premises and repair any resulting damage.
10.8    Ownership of Improvements. Except as provided in Section 10.9, all
Tenant Improvement Work, Alterations, and any other appurtenances, fixtures,
improvements, equipment, additions and property permanently attached to or
installed in the Premises at the commencement of or during the Term, shall at
the end of the Term become Landlord’s property without compensation to Tenant,
or be removed in accordance with this Section. Landlord shall notify Tenant in
writing at the time of Landlord’s approval of the Tenant Improvement Work or any
Alterations, as applicable, whether or not the proposed Tenant Improvement Work
or Alterations will be required to be removed by Tenant at the end of the Term,
and Tenant shall not be required to remove any such Tenant Improvement Work or
Alterations unless so notified by Landlord. With respect to any Tenant
Improvement Work or Alterations that Landlord has reserved the right to require
be removed at the end of the Term, Tenant shall request in writing no earlier
than six (6) months prior to the Termination Date that Landlord notify Tenant in
writing whether or not Tenant will be required to remove such Tenant Improvement
Work or Tenant Alterations installed by Tenant at the end of the Term. If
Landlord fails to respond to Tenant’s request, no Tenant Improvement Work and
Alterations installed by Tenant shall be required to be removed by Tenant prior
to the end of the Term. Any Alterations made by Tenant that required Landlord’s
consent under this Lease that Tenant makes without requesting and receiving
Landlord’s consent shall be removed at the end of the Term without any
requirement that Landlord give Tenant notice of such removal. Tenant shall
repair or pay the cost of repairing any damage to the Property caused by the
removal of Tenant Improvement Work or Alterations. If Tenant fails to perform
its repair or removal obligations,

-25-



--------------------------------------------------------------------------------




without limiting any other right or remedy, Landlord may on five (5) Business
Days prior written notice to Tenant perform such obligations at Tenant’s expense
without liability to Tenant for any loss or damage, and Tenant shall reimburse
Landlord within thirty (30) days after demand for all out-of-pocket costs and
expenses incurred by Landlord in connection with such repair or removal.
Tenant’s obligations under this Section shall survive the termination of this
Lease.
10.9    Tenant’s Personal Property. All furniture, trade fixtures, furnishings,
equipment and articles of movable personal property installed in the Premises by
or for the account of Tenant (except for ceiling and related fixtures, HVAC
equipment and floor coverings, which shall become the property of Landlord at
the end of the Term), and which can be removed without structural or other
material damage to the Property (collectively, “Tenant’s Property”) shall be and
remain the property of Tenant and may be removed by it at any time during the
Term. Tenant shall remove from the Premises all Tenant’s Property on or before
the Termination Date, except such items as the parties have agreed pursuant to
the provisions of this Lease or by separate agreement are to remain and to
become the property of Landlord. Tenant shall repair or pay the cost of
repairing any damage to the Property resulting from such removal, and the
provisions of Section 10.8 above shall apply in the event Tenant fails to do so.
Any items of Tenant’s Property which remain in the Premises after the
Termination Date may, on five (5) Business Days prior written notice to Tenant,
at the option of Landlord, be deemed abandoned and in such case may either be
retained by Landlord as its property or be disposed of, without accountability,
at Tenant’s expense in such manner as Landlord may see fit. In no event shall
Tenant’s failure to remove Tenant’s Property prior to the Termination Date
constitute a holdover as described in Section 21.2 of this Lease.
11.    LIENS.
Tenant shall keep the Premises free from any liens arising out of any work
performed, material furnished or obligations incurred by or for Tenant. If
Tenant shall not, within ten (10) days after notice of the imposition of any
such lien, cause the lien to be released of record by payment or posting of a
proper bond, Landlord shall have, in addition to all other remedies provided in
this Lease and by law, the right but not the obligation to cause any such lien
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith (including, without limitation,
reasonable counsel fees) shall be payable to Landlord by Tenant upon demand with
interest from the date incurred at the Interest Rate. Landlord shall have the
right at all times to post and keep posted on the Premises any notices permitted
or required by Applicable Laws or that Landlord shall deem proper for the
protection of Landlord, the Premises and the Property from mechanics’ and
materialmen’s liens, as more specifically provided in Section 10.6(d).
12.    COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS.
12.1    Applicable Laws. Subject to Landlord’s obligation to obtain entitlements
under Section 10.2 above and to deliver the Base Building Work to Tenant as
required by Exhibit D, and further excluding any of Landlord’s obligations to
monitor, test, contain or otherwise remediate any Pre-Existing Environmental
Condition, Tenant, at Tenant’s cost and expense, shall comply with all
applicable laws, statutes, codes, ordinances, orders, directives, resolutions,
zoning restrictions, rules, regulations, conditions of approval, and
requirements, of all federal, state, county, municipal and other governmental
authorities (including but not limited to the City, the County of Santa Clara,
the Regional Water Quality Control Board, Department of Toxic Substances
Control,

-26-



--------------------------------------------------------------------------------




California Department of Fish and Wildlife, California Environmental Protection
Agency, United States Environmental Protection Agency, United States Fish and
Wildlife Services and Army Corps of Engineering) and the departments,
commissions, boards, bureaus, instrumentalities, and officers thereof, and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, whether now existing or hereafter enacted, including without
limitation all Environmental Requirements (collectively, “Applicable Laws”),
relating to or affecting Tenant’s use, alteration, operation or occupancy of the
Premises. Subject to Landlord’s obligations with respect to entitlements, the
Base Building Work and Pre-Existing Environmental Conditions, Tenant shall be
solely responsible for compliance with and shall make or cause to be made all
such improvements and alterations to and within the Premises (including, without
limitation, removing barriers and providing alternative services) as shall be
required to comply with all Applicable Laws relating to public accommodations,
including the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12111 et
seq. (the “ADA”), and the ADA Accessibility Guidelines promulgated by the
Architectural and Transportation Barriers Compliance Board, the public
accommodations title of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000a et.
seq., the Architectural Barriers Act of 1968, 42 U.S.C. §§ 4151 et. seq., as
amended, Title V of the Rehabilitation Act of 1973, 29 U.S.C. §§ 790 et. seq.,
the Minimum Guidelines and Requirements for Accessible Design, 36 C.F.R. Part
1190, the Uniform Federal Accessibility Standards, and Title 24 of the
California Code of Regulations, as the same may be amended from time to time, or
any similar or successor laws, ordinances and regulations, now or hereafter
adopted. Tenant’s liability for compliance with Applicable Laws as provided in
this Section shall be primary and Tenant shall indemnify Landlord in accordance
with Section 14.1 in the event of any failure or alleged failure of Tenant to
comply with Applicable Laws as required pursuant to this Lease. Any work or
installations made or performed by or on behalf of Tenant or any person or
entity claiming through or under Tenant pursuant to the provisions of this
Section shall be made in conformity with and subject to the provisions of
Article 10. Tenant shall deliver to Landlord within five (5) Business Days of
receipt, a copy of any notice from any governmental authority relating to any
violation or alleged violation of any Applicable Law pertaining to the Premises
or the Property or activities in, on or about the Premises or the Property.
Tenant shall deliver to Landlord within five (5) Business Days after receipt a
copy of any notice from any governmental authority relating to any violation or
alleged violation of any Applicable Laws pertaining to the Premises or Tenant’s
activities in, on or about the Premises or the Property. Landlord shall be
responsible for compliance with Applicable Laws with respect to its construction
and operation of the Base Building Work. Notwithstanding the foregoing, Tenant
shall not be required to correct any non-compliance with Applicable Law for
which Tenant is responsible hereunder unless (a) the non-compliance arises,
directly or indirectly, from work performed by or on behalf of Tenant for
Tenant’s Alterations or (b) Tenant is required to do so by a government
authority.
12.2    Insurance Requirements. Tenant shall not do anything, or permit anything
to be done, in or about the Premises that would: (a) invalidate or be in
conflict with the provisions of or cause any increase in the applicable rates
for any fire or other insurance policies covering the Property or any property
located therein (unless Tenant pays for such increased costs), or (b) result in
a refusal by fire insurance companies of good standing to insure the Property or
any such property in amounts reasonably satisfactory to Landlord (which amounts
shall be comparable to the amounts required by comparable landlords of
comparable buildings, or (c) subject Landlord to any liability or responsibility
for injury to any person or property by reason of any business operation being
conducted in the Premises.

-27-



--------------------------------------------------------------------------------




13.    HAZARDOUS SUBSTANCES.
13.1    Except as provided in this Section 13.1, no Hazardous Substance shall be
used, treated, kept, stored, transported, handled, sold or Released at, on,
under or from the Premises by Tenant or Tenant’s Agents. Notwithstanding the
foregoing, (a) Tenant and Tenant’s Agents may use small quantities of standard
janitorial and office products, and also such products as are incorporated into
the functioning of building systems (e.g., HVAC units and elevators) that are
necessary to the Permitted Use of the Premises, and then only in compliance with
all Applicable Laws; and (b) Tenant and Tenant’s Agents shall also be permitted
to use, keep and store reasonable quantities of the Hazardous Substances
required in connection with the operation of Tenant’s or Tenant’s assignees’ or
subtenants’ business in the Premises for the Permitted Use as of the
Commencement Date, as set forth on Schedule 13.1. Any change in use, type or
quantities of Hazardous Substances at the Premises shall require Landlord’s
prior written consent and the submittal of an amended Schedule 13.1, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
in all respects handle, treat, deal with and manage any and all Tenant’s
Hazardous Substances in total conformity with all Environmental Requirements,
other Applicable Laws, and prudent industry practices regarding Hazardous
Substances management. Tenant’s completed hazard substances questionnaire is
attached as Schedule 13.1, which Tenant shall update upon written request by
Landlord.
13.2    Permits; Inventories. Tenant shall, at its own expense, procure,
maintain in effect and comply with all conditions of any and all permits,
licenses, and other governmental and regulatory approvals required for Tenant’s
use of Hazardous Substances at the Premises, including, without limitation,
discharge of appropriately treated materials or wastes into or through any
sanitary sewer serving the Premises, or for the use or storage of radiological
materials. If Tenant uses Hazardous Substances in the operation of its business
other than those found in standard janitorial and office products, Tenant shall,
promptly following the Commencement Date, provide Landlord copies of the
following for Landlord’s review and approval, as applicable:
(d)    Bay Area Air Quality Management District air permits for generators and
for volatile organic compounds;
(e)    Radiological license from Department of Health Services;
(f)    A complete hazardous materials business plan or hazardous material
inventory form for all Hazardous Substances to be used or stored by Tenant or
any of Tenant’s Agents at the Premises, excluding standard janitorial and office
products; and
(g)    All other permits, licenses and approvals required for Tenant’s use of
Hazardous Substances at the Premises.
Throughout the Term, Tenant shall update the hazardous materials business plan
or hazardous material inventory form annually, or as required by permit, license
or regulatory requirements, so that it remains current. If required by
Applicable Laws, Tenant shall obtain and retain during the Term manifests for
the transport of all Hazardous Substances, and all such Hazardous Substances
shall be disposed of using Tenant’s hazardous waste generator number.
13.3    No Lien. Tenant shall not suffer any lien to be recorded against the
Premises or other property in which Landlord has an interest as a consequence of
any Tenant Environmental

-28-



--------------------------------------------------------------------------------




Activity or off-site disposal, including any so-called state, federal or local
Superfund lien related to the remediation of any Hazardous Substances in, on,
under or about the Premises, except to the extent that such lien is related to
the existence of a Pre-Existing Environmental Condition and is not the result of
Exacerbation by Tenant or Tenant’s Agents.
13.4    Tenant’s Indemnity for Environmental Claims. Tenant (on behalf of itself
and its successors and assigns) shall indemnify, protect, defend, reimburse, and
save and hold harmless Landlord and Landlord’s trustees, directors, officers,
agents, employees, contractors, representatives, property managers, students and
volunteers, and their respective successors and assigns (collectively, the
“Landlord Parties”) from and against any and all Environmental Claims to the
extent arising from or related to (a) Tenant Environmental Activity, (b) any
non-compliance by Tenant or Tenant’s Agents with Environmental Requirements at
the Premises, (c) any other acts or omissions of Tenant or Tenant’s Agents in,
on, under or about the Premises which result in the Release of Hazardous
Substances, (d) Tenant’s failure to pay and Added Costs, or (e) Tenant’s failure
to comply with the requirements of this Article 13. Tenant’s obligations
hereunder shall include, but not be limited to, the reimbursement of Landlord’s
reasonable costs and expenses related to the defense of all claims, suits and
administrative proceedings (with counsel selected by Landlord and approved by
Tenant), even if such claims, suits or proceedings are groundless, false or
fraudulent; participating in all negotiations of any description; and promptly
paying and discharging when due any and all judgments, penalties, fines or other
sums due against or from Landlord or the Premises.
13.5    Obligation to Remediate.
(a)    Notwithstanding the obligation of Tenant to indemnify Landlord pursuant
to this Lease, Tenant shall, upon demand by Landlord, and at Tenant’s sole cost
and expense, promptly take all actions to remediate the Premises from the
effects of any Tenant Environmental Activity (which includes the Pre-Existing
Environmental Condition only to the extent that it is caused by or results from
Exacerbation by Tenant Environmental Activity), and to obtain “no further
action” letters from all governmental authorities asserting jurisdiction over
the Premises. Such “no further action” letters shall apply solely to the effects
of any Tenant Environmental Activity. If it is not the custom or practice of
such governmental authority to issue a “no further action” letter under such
circumstances, Tenant shall deliver documentation from its consultant evidencing
the completion of the remediation in compliance with Environmental Requirements.
By receiving documents from Tenant’s consultants, however, Landlord is not
deemed to have agreed with any statements from such consultant or waived any
rights to dispute their accuracy. Notwithstanding any provision of this Lease to
the contrary, in no event shall Tenant be responsible for obtaining “no further
action” letters with respect to any Pre-Existing Environmental Condition, nor
shall Tenant be required to remediate any Pre-Existing Environmental Condition,
except to the extent it was Exacerbated by Tenant Environmental Activity. With
regard only to Tenant Environmental Activity that is not an Added Cost, Tenant
shall be responsible for all reporting obligations under applicable
Environmental Requirements, and Tenant agrees to be named on any remediation
orders as the sole primarily responsible party. Landlord shall have the right to
report any Release to governmental authorities, and to participate in all
negotiations with the governmental authorities having jurisdiction over any
remediation. With regard only to Tenant Environmental Activity that is not an
Added Cost, Tenant’s remediation obligations shall include, but not be limited
to, the investigation of the environmental condition of the Premises, the
preparation of any feasibility studies, reports or remedial plans, and the
performance of any cleanup, remediation, containment, operation, maintenance,
monitoring or restoration work, whether on or off of the Premises. Tenant shall
take

-29-



--------------------------------------------------------------------------------




all actions necessary to remediate such contamination on the Premises and any
other real property owned by Landlord from the effects of such Tenant
Environmental Activity to a condition allowing Unrestricted Use of the Premises,
notwithstanding any lesser standard of remediation allowable under Applicable
Laws, and Tenant agrees that the foregoing remediation standard with respect to
Tenant Environmental Activity shall be included in any remediation orders;
provided that (i) Tenant’s obligation to remediate to such standard is only with
respect to any Tenant Environmental Activity and not due to the Pre-Existing
Environmental Condition. All such remediation work, including without limitation
the contractor(s) performing the work and the work plan for the remediation,
shall be disclosed in advance in writing to Landlord and Landlord shall have the
right to approve or disapprove any such work. Tenant shall proceed continuously
and diligently with such investigatory and remedial actions, provided that in
all cases such actions shall be in accordance with all Applicable Laws. Any such
actions shall be performed in a good, safe and workmanlike manner. Tenant shall
pay all costs in connection with such investigatory and remedial activities,
including but not limited to all power and utility costs, and any and all taxes
or fees that may be applicable to such activities.
(b)    Landlord’s environmental consultant or contractor shall have the right to
be present during any testing or investigation on the Premises, and Tenant shall
promptly provide to Landlord copies of testing results and reports that are
generated in connection with the above activities, including, without
limitation, any that are submitted to any governmental entity. Promptly upon
completion of such investigation and remediation, Tenant shall permanently close
all monitoring wells and test holes in accordance with sound engineering
practice and in compliance with Applicable Laws, remove all associated
equipment, and restore the Premises to the maximum extent possible, which shall
include, without limitation, the repair of any surface damage, including paving,
caused by such investigation or remediation.
(c)    If Tenant uses Hazardous Substances in the operation of its business
other than those found in standard janitorial and office products, at least one
(1) year before expiration or earlier termination of the Lease, Tenant shall
prepare and deliver to Landlord a plan for facility closure activities. Prior to
the expiration or earlier termination of this Lease (and in addition to
Landlord’s rights pursuant to Sections 13.7 and 13.8 below), Landlord shall have
the right to engage a consultant to perform an environmental assessment,
including sampling of soil or groundwater, of the Property to verify that Tenant
has fully complied with the requirements of this Article 13 and to determine the
need for any further remediation. Tenant shall cooperate with the consultants
performing the assessment and comply with Landlord’s then-current policies and
requirements generally applicable to the Stanford Research Park regarding the
environmental condition of the Property and full facility closure of any
facility permits upon surrender, unless Landlord agrees in its sole discretion
to allow partial facility closure, in which case Tenant shall be responsible for
all Added Costs relating to such partial facility closure, as described in
subsection (c) below. Facility closure shall be at Tenant’s sole cost and
expense. Tenant shall make its employees reasonably available for interviews by
Landlord and Landlord’s Agents regarding the use of Hazardous Substances and
Tenant’s end-of-Term obligations hereunder. In the event the end-of-Term
assessment identifies any deficiencies in the compliance of the Property with
Environmental Requirements which the consultant determines arose from or are
related to any Tenant Environmental Activity, Tenant shall promptly correct any
such deficiencies identified in the assessment, and document to Landlord that
corrective action has been taken. In such event, Tenant shall also reimburse
Landlord for the reasonable cost of the assessment.

-30-



--------------------------------------------------------------------------------




(d)    In the event that there are Hazardous Substances remaining in or under
the Property (including those that may be identified in the components of any
tenant improvements) as a result of any Tenant Environmental Activity that are
not removed due to a Landlord-permitted partial facility closure, or that cannot
be removed without material damage to or demolition of some or all of the
improvements (the “Remaining Substances”), Tenant shall pay to Landlord an
amount equal to the estimated Added Costs associated with such Remaining
Substances on or before the later of thirty (30) days after receipt of the
estimate described in the following sentence and the expiration date of the
Term. Landlord and Tenant shall mutually agree upon a third-party consultant or
neutral third-party arbitrator who, prior to the end of the Term, will provide
the parties with an estimate of the Added Costs, based on a commercially
reasonable method of remediation (based on the costs associated with the
prospective demolition of the structure at the end of the Term) and an
industry-standard contingency amount. Landlord shall have no obligation to
refund to Tenant any sums paid by Tenant that are not expended in the
remediation of the Premises. With respect to any work undertaken by Landlord to
remediate the Premises from the effects of Tenant’s Environmental Activity,
Tenant shall be named as generator of all Hazardous Substances that are disposed
of in connection with the remediation and shall sign all manifests and bills of
lading, and all such Hazardous Substances shall be disposed of using Tenant’s
hazardous waste generator number.
13.6    Obligation to Notify. If either Landlord or Tenant becomes aware of or
receive notice or other communication in writing concerning any actual, alleged,
suspected or threatened violation of Environmental Requirements, Release of
Hazardous Substances, or liability for Environmental Claims in connection with
the Property or in connection with other property that is reasonably expected to
affect the Property, including but not limited to, notice or other communication
concerning any actual or threatened investigation, inquiry, lawsuit, claims,
citation, directive, summons, proceeding, complaint, notice, order, writ, or
injunction, relating to same, then such party shall deliver to the other a
written description of said notice or other communication immediately, but in no
event later than five (5) Business Days after becoming aware. If such notice or
other communication is received by Landlord, and if the notice relates to Tenant
Environmental Activity, Landlord shall have the right to tender such notice or
communication to Tenant for response and action.
13.7    Periodic Audits. If Tenant uses Hazardous Substances in the operation of
its business other than those found in standard janitorial and office products,
Tenant shall establish and maintain, at its sole cost and expense, a system to
assure and monitor continued compliance on the Premises with Environmental
Requirements related to Tenant Environmental Activity. No more than once per
calendar year, or at any time Landlord has a reasonable basis for belief that
Tenant is in breach of its obligations under this Article 13, Landlord may
retain a consultant selected by Landlord to undertake a detailed review of such
compliance (the “Environmental Audit”). A copy of the Environmental Audit report
shall be promptly supplied to Landlord and Tenant when it becomes available. In
the event the Environmental Audit identifies any deficiencies in the compliance
of the Premises with Environmental Requirements (other than those relating to
the Pre-Existing Environmental Condition), Tenant shall promptly correct any
such deficiencies, and document to Landlord that corrective action has been
taken. In such event, Tenant shall also reimburse Landlord for the reasonable
cost of the Environmental Audit. If the Environmental Audit identifies any such
deficiency in compliance of the Premises with Environmental Requirements due to
any Tenant Environmental Activity, then, within two-hundred seventy (270) days
of the date of the Environmental Audit, Landlord may request a detailed review
of the status of such violation by a consultant selected by Landlord (the
“Supplemental Audit”). Tenant shall pay for the

-31-



--------------------------------------------------------------------------------




reasonable cost of any Supplemental Audit. A copy of the Supplemental Audit
shall be promptly supplied to Landlord and Tenant when it becomes available.
13.8    Right to Inspect. In addition to Landlord’s rights under Section 13.7
above, Landlord shall have the right to enter and conduct an inspection of the
Premises, including invasive tests, at any reasonable time and upon reasonable
advance notice, to determine whether Tenant is complying with the terms of this
Lease, including but not limited to the compliance of the Premises and the
activities thereon with Environmental Requirements and the existence of
Environmental Claims as a result of the condition of the Premises or surrounding
properties and activities thereon. Landlord shall have the right, but not the
obligation, to retain at its expense any independent professional consultant or
contractor to enter the Premises to conduct such an inspection, and to review
any report prepared by or for Tenant concerning such compliance. Tenant hereby
grants to Landlord and Landlord’s Agents the right to enter the Premises and to
perform such tests on the Premises as are reasonably necessary in the opinion of
Landlord to conduct such review and inspections. Except to the extent of
Landlord’s gross negligence or willful misconduct in the exercise of its rights
under this Section 13.8, Tenant hereby waives and releases any claims for
damages for any injury or inconvenience to or interference with Tenant’s
business at the Premises, any loss of occupancy or quiet enjoyment of the
Premises or any other loss, damage, liability or cost occasioned by Landlord’s
exercise of the rights reserved to Landlord under, or granted to Landlord
pursuant to this Section 13.8. In no event shall Tenant be entitled to terminate
this Lease as a result of Landlord’s exercise of such rights, notwithstanding
any possible liability of Landlord for damages as a result of its gross
negligence or willful misconduct.
13.9    Right to Remediate. Should Tenant fail to perform or observe any of its
obligations or agreements pertaining to Hazardous Substances or Environmental
Requirements as set forth herein within thirty (30) days after receipt of
written notice from Landlord, then Landlord shall have the right, but not the
obligation, without limitation of any other rights of Landlord hereunder, to
enter the Premises personally or through Landlord’s Agents and perform the same.
Tenant agrees to indemnify Landlord for the actual costs thereof and liabilities
therefrom as set forth above in this Article 13. With respect to any work
undertaken by Landlord to remediate the Premises from the effects of Tenant
Environmental Activity pursuant to this Section 13.9, Tenant shall be named as
generator of all Hazardous Substances that are disposed of in connection with
the remediation, shall sign all manifests and bills of lading and all such
Hazardous Substances shall be disposed of using Tenant’s hazardous waste
generator number.
13.10    Statute of Limitations. Tenant hereby agrees that no statute of
limitations relating to Tenant Environmental Activity, or any other matter
covered by this Article 13 shall commence to run unless and until Landlord
obtains actual knowledge of the foregoing in the course of any inspection or
assessment conducted by Landlord or by written notice from a governmental agency
with jurisdiction over the environmental condition of the Premises (each, a
“Triggering Event”). In the event of a Triggering Event, Landlord and Tenant
shall enter into a commercially reasonable agreement to toll all applicable
statutes of limitation, which the parties shall renew periodically during or
after the Term; provided that by entering into such agreement Landlord shall not
be deemed to have waived any rights, and Tenant shall not be deemed to have
waived any substantive defenses, available pursuant to this Lease or any
Applicable Laws.
13.11    Release of Landlord. Tenant represents and acknowledges that it is
aware that, prior to the Effective Date, detectable amounts of Hazardous
Substances and any byproducts thereof may have been Released to air, soil and
groundwater beneath and/or in the vicinity of the

-32-



--------------------------------------------------------------------------------




Premises as described in the documents listed on the attached Schedule 13.11
(the “Pre-Existing Environmental Condition”). Tenant further represents and
acknowledges that it has made such investigations and inquiries as it deems
appropriate to ascertain the effects, if any, of the Pre-Existing Environmental
Condition on the Premises and on persons using the Premises. Landlord makes no
representation or warranty with regard to the Pre-Existing Environmental
Condition or with regard to any aspect of the environmental condition of the
Premises. Landlord does not guaranty or warrant the accuracy of any of the
information contained within the documents listed on Schedule 13.11. Tenant, on
behalf of itself and its successors and assigns, hereby releases Landlord and
the Landlord Parties from any and all claims, demands, debts, liabilities, and
causes of action of whatever kind or nature, whether known or unknown or
suspected or unsuspected which Tenant may have, claim to have, or which may
hereafter accrue, arising out of or relating to or in any way connected with the
Pre-Existing Environmental Condition or the presence, suspected presence,
Release or suspected Release of any Hazardous Substances in or into the air,
soil, groundwater, surface water or improvements at, on, about, under or within
the Premises or any portion thereof, or elsewhere in connection with the
transportation of Hazardous Substances to or from the Premises, in each case
prior to the Effective Date. In connection with such release, Tenant hereby
waives any and all rights conferred upon it by the provisions of Section 1542 of
the California Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
or by the provisions of any similar statute. Nothing in the foregoing shall be
deemed to release Landlord from its indemnity obligations set forth in Section
13.13.
13.12    Release of Tenant. Landlord hereby releases Tenant from any and all
claims, demands, debts, liabilities, and causes of action of whatever kind or
nature, whether known or unknown or suspected or unsuspected which Landlord may
have, claim to have, or which may hereafter accrue against Tenant, arising out
of or relating to or in any way connected with the Pre-Existing Environmental
Condition, except to the extent related to Tenant Environmental Activity. In
connection with such release, Landlord hereby waives any and all rights
conferred upon it by the provisions of Section 1542 of the California Civil
Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
or by the provisions of any similar statute.
13.13    Landlord Indemnity. Landlord shall indemnify, defend (by counsel
reasonably acceptable to Tenant), protect and hold Tenant and Tenant’s
directors, officers, agents, and employees and their respective successors and
assigns (not including any subtenants), free and harmless from and against (i)
any government-required investigations and remediation costs incurred by Tenant
and (ii) any third party claims brought against Tenant (other than those brought
by Tenant’s employees), in either event only to the extent caused by a
Pre-Existing Environmental Condition (except to the extent caused by the
exacerbation of any Pre-Existing Environmental

-33-



--------------------------------------------------------------------------------




Condition arising out of or resulting from the acts or negligent omissions of
Tenant or Tenant’s Agents or subtenants on or about the Premises). Landlord’s
obligations hereunder shall include, but not be limited to, the burden and
expense of defending all such claims, suits and administrative proceedings (with
counsel reasonably approved by Tenant), even if such claims, suits or
proceedings are groundless, false or fraudulent; conducting all negotiations of
any description; and promptly paying and discharging when due any and all
judgments, penalties, fines or other sums due against or from Tenant or the
Premises. Landlord’s indemnification obligations with respect to claims under
Subsection 13.13(i) above hereunder shall extend only to Tenant’s investigations
and remediation costs.
13.14    General Provisions.
(a)    The obligations of Tenant under this Article 13 shall not be affected by
any investigation by or on behalf of Landlord, or by any information which
Landlord may have or obtain as a result of any such investigation.
(b)    The provisions of this Article 13 shall survive any termination of this
Lease.
(c)        The provisions of Article 14 (Insurance) shall not limit in any way
Tenant’s obligations under this Article 13.
(d)    Except as required by Applicable Laws, Tenant shall maintain the
confidentiality of all information, reports and assessments regarding the
environmental condition of the Premises, whether received by or prepared for
Tenant, Landlord or any third party. Tenant shall have the right to disclose any
such information only to Tenant’s employees, consultants, prospective or actual
lenders and other persons or entities having a reasonable need to know such
information in connection with this Lease; provided that Tenant has first
obtained a written agreement from the third party to keep the information
confidential. Tenant shall be responsible for any breaches of confidentiality by
persons to whom Tenant discloses information. If Tenant is confronted with, or
is otherwise subject to, government compulsion, regulatory requirement, or legal
action to disclose information received under this Agreement, Tenant shall
promptly notify Landlord. In the event disclosure is not required by Applicable
Laws, Tenant shall reasonably assist Landlord in obtaining a protective order
requiring that any portion of the information required to be disclosed be used
only for the purpose for which a court issues an order.
14.    INDEMNITY; INSURANCE.
14.1    Indemnity. Tenant shall indemnify, protect, defend and save and hold
Landlord and the Landlord Parties harmless from and against any and all losses,
costs, liabilities, claims, judgments, liens, damages and expenses, including,
without limitation, reasonable attorneys’ fees and costs (including Landlord’s
in-house counsel), and reasonable investigation costs (collectively, “Claims”),
incurred in connection with or arising from: (a) any default by Tenant in the
observance or performance of any of the terms, covenants or conditions of this
Lease on Tenant’s part to be observed or performed, or (b) the use or occupancy
or manner of use or occupancy of the Premises and the Property by Tenant and
Tenant’s Agents, except to the extent any Claim arises due to the Active
Negligence or willful misconduct of Landlord or any of Landlord’s Agents, (c)
the condition of the Premises, and any occurrence on the Premises (including
injury to or death of any person, or damage to property) or the Property from
any cause whatsoever

-34-



--------------------------------------------------------------------------------




occurring after the Actual Access Date, except to the extent arising due to the
Active Negligence or willful misconduct of Landlord or any of Landlord’s Agents,
and (d) any acts or omissions or negligence of Tenant or of Tenant’s Agents, in,
on or about the Premises or the Common Area. In case any action or proceeding be
brought, made or initiated against Landlord relating to any matter covered by
Tenant’s indemnification obligations under this Section or under Section 13.5,
Landlord will provide prompt written notice of such action or proceeding and
Tenant, upon notice from Landlord, shall at its sole cost and expense, resist or
defend such claim, action or proceeding by counsel approved by Landlord, such
approval not to be unreasonably withheld; provided that Landlord shall not
disapprove any counsel designated by Tenant’s insurance carrier. Notwithstanding
the foregoing, in the event Landlord is reasonably concerned about Tenant’s
solvency or a claim under this indemnity is not fully covered (less a reasonable
deductible) by Tenant’s insurance, Landlord may retain its own counsel to defend
or assist in defending any claim, action or proceeding involving potential
liability of Five Million Dollars ($5,000,000) or more, and Tenant shall pay the
reasonable fees and disbursements of such counsel. The indemnity in this Section
14.1 shall include indemnification by Tenant for all Claims against Landlord and
the Landlord Parties under any theory of landowner premises liability, except to
the extent of Landlord’s Active Negligence or willful misconduct. Tenant’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease.
14.2    Tenant Insurance. At all times during the Term and at its sole cost and
expense, Tenant shall obtain and keep in force for the benefit of Tenant and
Landlord the following insurance:
(a)    Commercial general liability insurance (ISO occurrence form CG0001 or its
equivalent) through one or more primary and umbrella liability policies covering
the use and occupancy of the Premises and insuring against claims for bodily
injury and property damage occurring on the Premises during the policy term.
Such coverage shall be written on an “occurrence” form, with such limits of not
less than Five Million Dollars $5,000,000 per occurrence. Any combination of
primary general liability insurance and umbrella liability insurance limits can
satisfy the per occurrence limit shown above. All such general and umbrella
liability insurance shall include as additional insureds Landlord, and such
other parties as Landlord reasonably may request.
(i)    Such insurance shall (A) include employees as insureds; (B) provide
standard contractual liability coverage (for Tenant); and (C) include a cross
liability endorsement (or provision) permitting recovery with respect to claims
of one insured against another. Such insurance shall insure against claims for
bodily injury, including death resulting therefrom, and damage to or destruction
of property.
(b)    Plate glass insurance with coverage against breakage.
(c)    Boiler and machinery insurance (if applicable).
(d)    As respects owned, non-owned and hired autos, Tenant shall maintain
commercial auto liability coverage with liability limits not less than Five
Million Dollars ($5,000,000) combined single limit per accident.
(e)    Commercial property insurance, including sprinkler leakages, vandalism
and malicious mischief and plate glass damage covering all property of every
description

-35-



--------------------------------------------------------------------------------




including stock-in-trade, furniture, fittings, installations, alterations,
additions, partitions and fixtures or anything in the nature of a leasehold
improvement made or installed by or on behalf of the Tenant in an amount of not
less than one hundred percent (100%) of the full replacement cost thereof as
shall from time to time be determined by Tenant in form satisfactory to
Landlord.
(f)    Business interruption insurance with extra expense insurance in an amount
sufficient to insure payment of Rent for a period of not less than twelve (12)
months during any interruption of Tenant’s business by reason of the Premises
being damaged by casualty.
(g)    Workers’ Compensation Insurance in the amounts and coverages required in
accordance with Applicable Laws, and employer’s liability insurance in an amount
not less than Two Million Dollars ($2,000,000) each accident and each disease,
or such higher amounts as may be required by law.
(h)    All other insurance that Tenant is required to maintain under Applicable
Laws.
14.3    Landlord Insurance. Landlord shall maintain at a minimum the following
insurance, together with such other insurance or self-insurance coverage as
Landlord, in its reasonable judgment, may elect to maintain: (a) commercial
general liability insurance or self-insurance applicable to the Premises,
Building and Property providing, on an occurrence basis, combined primary and
excess/umbrella limits of at least Five Million Dollars ($5,000,000) each
occurrence and Five Million Dollars ($5,000,000) annual aggregate; (b) special
cause of loss or “all risk” insurance or self-insurance on the Building and
improvements within the Common Area at replacement cost value as reasonably
estimated by Landlord; and (c) worker’s compensation insurance to the extent
required by Applicable Law.
14.4    Policy Form and General.
(a)    All of the insurance policies required under this Lease, and all renewals
thereof shall be issued by one or more companies of recognized responsibility,
authorized to do business in California with a financial rating of at least a
Class A-VIII (or its equivalent successor) status, as rated in the most recent
edition throughout the Term of Best’s Insurance Reports (or its successor, or,
if there is no equivalent successor rating, otherwise reasonably acceptable to
Landlord). All deductibles shall be paid by Tenant. All insurance of Tenant
shall be primary coverage to Landlord. Any insurance maintained by Landlord
shall be excess of, and shall not contribute with, Tenant’s insurance.
(b)    All commercial general liability and property damage policies shall
contain a provision that Landlord and any other additional insured, although
named as loss payees or additional insureds, shall nevertheless be entitled to
recover under said policies for a covered loss occasioned by it, its servants,
agents and employees, by reason of Tenant’s negligence. Landlord shall be named
as a loss payee on Tenant’s business interruption insurance policy. As often as
any policy shall expire or terminate, renewal or additional policies shall be
procured and maintained by Tenant in like manner and to like extent. Tenant will
give to Landlord not less than thirty (30) days’ notice in writing in advance of
any cancellation of the policy and not less than ten (10) days’ notice in
writing in advance of any failure to pay the premium of the policy. All
commercial general liability and property damage shall be written on an
occurrence basis. Landlord’s coverage shall not be contributory. No policy shall
have a deductible in excess of Two Hundred Fifty Thousand

-36-



--------------------------------------------------------------------------------




Dollars ($250,000) for any one occurrence. Tenant shall furnish Landlord with
original certificates and amendatory endorsements effecting coverage required by
this clause. All certificates and endorsements are to be received and approved
by Landlord before work commences. Landlord reserves the right to require
complete, certified copies of all required insurance policies, including
endorsements affecting the coverage required by the specifications at any time.
(c)    Each policy, or a certificate of the policy executed by the insurance
company’s representative evidencing that the required insurance coverage is in
full force and effect, shall be deposited with Landlord on or before the Actual
Access Date, shall be maintained throughout the Term, and shall be renewed not
less than ten (10) days before the expiration of the term of the policy.
(d)    No approval by Landlord of any insurer, or the terms or conditions of any
policy, or any coverage or amount of insurance, or any deductible amount shall
be construed as a representation by Landlord of the solvency of the insurer or
the sufficiency of any policy or any coverage or amount of insurance or
deductible, and Tenant assumes full risk and responsibility for any inadequacy
of insurance coverage or any failure of insurers.
(e)    Should Tenant fail to take out and keep in force each insurance policy
required under this Section, or should such insurance not be reasonably approved
by Landlord and should Tenant not rectify the situation within ten (10) Business
Days after written notice from Landlord to Tenant, Landlord shall have the
right, without assuming any obligation in connection therewith, to purchase such
insurance at the sole cost of Tenant, and all costs incurred by Landlord shall
be payable to Landlord by Tenant within thirty (30) days after demand as
Additional Rent and without prejudice to any other rights and remedies of
Landlord under this Lease.
(f)    Notwithstanding anything to the contrary contained herein, to the extent
permitted by their respective policies of insurance and to the extent of
insurance proceeds received (or which would have been received had the party
carried the insurance required by this Lease) with respect to the loss, Landlord
and Tenant each hereby waives any right of recovery against the other party and
against any other party maintaining a policy of insurance with respect to the
Property or any portion thereof, or the contents of the Premises or any
Alterations in the Premises for any loss or damage sustained by such party with
respect to this Lease, the Property, the Premises, the Alterations, or any
portion thereof, or the contents of the same or any operation therein (including
for Tenant with respect to workers’ compensation insurance), whether or not such
loss is caused by the fault or negligence of such other party. Each party shall
notify the other party if the policy of insurance carried by it does not permit
the foregoing waiver.
15.    ASSIGNMENT AND SUBLETTING.
15.1    Consent Required. Tenant shall not directly or indirectly, voluntarily
or by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate all or any part of its interest in or rights with respect to the
Premises or its leasehold estate (collectively, “Assignment”), or permit all or
any portion of the Premises to be occupied by anyone other than itself or sublet
all or any portion of the Premises (collectively, “Sublease”) without Landlord’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed (subject to Landlord’s rights as described in Section 15.5).

-37-



--------------------------------------------------------------------------------




15.2    Notice. If Tenant desires to enter into a Sublease of all or any portion
of the Premises or Assignment of this Lease (other than a Permitted Transfer
under Section 15.7), it shall give written notice (the “Transfer Notice”) to
Landlord of its intention to do so, which notice shall contain (a) the name and
address of the proposed assignee, subtenant or occupant (the “Transferee”), (b)
the nature of the proposed Transferee’s business to be carried on in the
Premises, (c) the terms and provisions of the proposed Assignment or Sublease,
(d) such financial information as Landlord may reasonably request concerning the
proposed Transferee, and (e) all other documents reasonably requested by
Landlord. Without limitation of any other provision hereof, it shall not be
unreasonable for Landlord to withhold its consent if (i) an Event of Default is
then in existence, (ii) the use of the Premises would not comply with the
provisions of this Lease, (iii) any civil or administrative judgments involving
fraud or dishonesty, or criminal convictions of any kind, have been entered
against the proposed Transferee or its key people, or (iv) in Landlord’s
reasonable judgment, the proposed Transferee (for an Assignment only) does not
have the financial capability to perform its obligations with respect to the
Premises which are the subject of the Assignment.
15.3    Terms of Approval. Landlord shall respond to Tenant’s request for
approval within fifteen (15) Business Days after receipt of the Transfer Notice.
If Landlord approves the proposed Assignment or Sublease, Tenant may, not later
than ninety (90) days thereafter, enter into the Assignment or Sublease with the
proposed Transferee upon the terms and conditions set forth in the Transfer
Notice.
15.4    Excess Rent. For any Assignment or Sublease (other than a Permitted
Transfer under Section 15.7), fifty percent (50%) of the Excess Rent received by
Tenant shall be paid to Landlord as and when received by Tenant. “Excess Rent”
means the gross rent received by Tenant from the Transferee during the Sublease
term or consideration received from the Transferee with respect to the
Assignment, less (a) the gross rent received by Landlord from Tenant during the
period of the Sublease term or concurrently with or after the Assignment; (b)
any reasonably documented tenant improvement costs or allowance or other
economic concession (planning allowance, moving expenses, abated rent, etc.),
paid by Tenant to or on behalf of the Transferee; (c) customary and reasonable
external brokers’ commissions to the extent paid and documented; (d) reasonable
and documented attorneys’ fees; and (e) reasonable and documented costs of
advertising the space for Sublease or Assignment (collectively, “Transfer
Costs”). Tenant shall not be required to pay to Landlord any Excess Rent until
Tenant has recovered its Transfer Costs.
15.5    Right of First Refusal. Except for Permitted Transfers, if Tenant
desires to assign Tenant’s interest in the Premises or to sublease fifty percent
(50%) or more of the Premises for more than three (3) years or for the balance
of the Term (collectively, a “Transfer”), Tenant’s Transfer Notice shall also
include a written offer that includes all of the substantial business terms that
Tenant has offered to a Transferee and shall offer to Transfer to Landlord,
Tenant’s interest in the portion of the Premises offered to the Transferee on
such terms and conditions (the “Offer”). Landlord shall have ten (10) Business
Days from Landlord’s receipt of the Offer to accept the Offer by written notice
to Tenant or to approve or disapprove the Transfer as provided in Section 15.3.
If Landlord accepts the Offer, Landlord and Tenant shall consummate the Transfer
within fifteen (15) Business Days after Landlord’s written notice of acceptance.
Notwithstanding the above, Tenant may, by delivering written notice to Landlord
within ten (10) Business Days after its receipt of Landlord’s acceptance,
rescind the Transfer Notice, in which event Landlord’s acceptance shall be of no
force and effect. The Transfer shall be consummated by Tenant’s delivery to
Landlord of

-38-



--------------------------------------------------------------------------------




a good and sufficient assignment of lease or sublease. If Landlord does not
accept the Offer, but approves the Transfer, then in the event the terms of the
Transfer are materially changed during subsequent negotiations to be more
favorable to the Transferee, Tenant shall again deliver to Landlord an Offer in
accordance with this Section, offering the interest to Landlord on such more
favorable terms. Landlord shall then have another period of fifteen (15)
Business Days after receipt of such Offer to accept such Offer.
15.6    No Release. No Sublease or Assignment by Tenant nor any consent by
Landlord thereto shall relieve Tenant of any obligation to be performed by
Tenant under this Lease. Any Sublease or Assignment that is not in compliance
with this Article shall be null and void and, at the option of Landlord, shall
constitute an Event of Default by Tenant under this Lease, and Landlord shall be
entitled to pursue any right or remedy available to Landlord under the terms of
this Lease or under the laws of the State of California. The acceptance of any
Rent or other payments by Landlord from a proposed Transferee shall not
constitute consent to such Sublease or Assignment by Landlord or a recognition
of any Transferee, or a waiver by Landlord of any failure of Tenant or other
Transferor to comply with this Article.
15.7    Permitted Transfers. Notwithstanding anything in this Article 15 to the
contrary, but subject to the provisions of Section 15.8 below, Landlord’s prior
written consent shall not be required for any assignment of this Lease or
sublease to the following: (a) a successor entity that acquires Tenant or
combines with Tenant through a merger or purchase of substantially all of the
assets or equity of Tenant, or (b) an Affiliate of Tenant; provided that after
such assignment or transfer the operation of the business conducted in the
Premises shall be in the manner required by this Lease and, in the event of a
transfer under Section 15.7(a) above, the Transferee shall have a net worth at
least equivalent to the lesser of the Tenant’s net worth at the Commencement
Date or the net worth of the Tenant immediately prior to the consummation of the
Assignment or Sublease. Any such transfer shall be deemed a “Permitted
Transfer”, and the Transferee shall be deemed a “Permitted Transferee”. As used
in this Lease, the term “Affiliate” shall mean an individual, partnership,
corporation, unincorporated association or other entity controlling, controlled
by or under common control with Tenant and for the purposes of the foregoing,
“control” shall mean ownership of 50% or more of the legal and beneficial
interest in such corporation or other entity coupled with the power to direct
the management and affairs thereof.
15.8    Assumption of Obligations by Assignees. Any Transferee shall, from and
after the effective date of the Assignment, assume all obligations of Tenant
under this Lease with respect to the Premises and shall be and remain liable
jointly and severally with Tenant for the payment of Base Rent and Additional
Rent, and for the performance of all of the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed for the Term. No
Assignment shall be binding on Landlord unless Tenant delivers to Landlord a
counterpart of the Assignment and an instrument that contains a covenant of
assumption reasonably satisfactory in substance and form to Landlord, and
consistent with the requirements of this Section.
16.    DEFAULT.
16.1    Event of Default. The occurrence of any of the following shall be an
“Event of Default” on the part of Tenant:
(a)    Failure to pay any part of the Base Rent or Additional Rent, or any other
sums of money that Tenant is required to pay under this Lease where such failure
continues

-39-



--------------------------------------------------------------------------------




for a period of five (5) Business Days after written notice of default has been
delivered by Landlord to Tenant. Landlord’s notice to Tenant pursuant to this
subsection shall be deemed to be the notice required under California Code of
Civil Procedure Section 1161.
(b)    Failure to perform any other covenant, condition or requirement of this
Lease when such failure shall continue for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that if the nature of
the default is such that more than thirty (30) days are reasonably required for
its cure, then an Event of Default shall not be deemed to have occurred if
Tenant shall commence such cure within said thirty (30) day period and
thereafter diligently and continuously prosecute such cure to completion.
Landlord’s notice to Tenant pursuant to this subsection shall be deemed to be
the notice required under California Code of Civil Procedure Section 1161.
(c)    The abandonment of the Premises by Tenant.
(d)    Tenant shall admit in writing its inability to pay its debts generally as
they become due, file a petition in bankruptcy, insolvency, reorganization,
dissolution or liquidation under any law or statute of any government or any
subdivision thereof either now or hereafter in effect, or Tenant shall make an
assignment for the benefit of its creditors, consent to or acquiesce in the
appointment of a receiver of itself or of the whole or any substantial part of
the Premises.
(e)    A court of competent jurisdiction shall enter an order, judgment or
decree appointing a receiver of Tenant or of the whole or any substantial part
of the Premises and such order, judgment or decree shall not be vacated, set
aside or stayed within sixty (60) days after the date of entry of such order,
judgment, or decree, or a stay thereof shall be thereafter set aside.
(f)    A court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against Tenant under any bankruptcy,
insolvency, reorganization, dissolution or liquidation law or statute of the
federal or state government or any subdivision of either now or hereafter in
effect, and such order, judgment or decree shall not be vacated, set aside or
stayed within sixty (60) days from the date of entry of such order, judgment or
decree, or a stay thereof shall be thereafter set aside.
16.2    Remedies. Upon the occurrence of an Event of Default, Landlord shall
have the following rights and remedies:
(a)    The right to terminate this Lease upon written notice to Tenant, in which
event Tenant shall immediately surrender possession of the Premises in
accordance with Article 21.
(b)    The right to bring a summary action for possession of the Premises.
(c)    The rights and remedies described in California Civil Code Section
1951.2, pursuant to which Landlord may recover from Tenant upon a termination of
the Lease, (i) the worth at the time of award of the unpaid rent which has been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; (iii) the worth at the time of the
award of the amount by which the unpaid rent for the balance of the term after
the time of award exceeds the amount

-40-



--------------------------------------------------------------------------------




of such rental loss that Tenant proves could be reasonably avoided; and (iv) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of events would be likely to result therefrom. The “worth
at the time of award” of the amounts referred to in (i) and (ii) above is
computed by allowing interest at the Interest Rate. The “worth at the time of
award” of the amount referred to in (iii) above shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one percent (1%). The detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of events would be likely to result therefrom includes, without
limitation, (A) the unamortized portion of any brokerage or real estate agent’s
commissions paid in connection with the execution of this Lease, (B) any direct
costs or expenses incurred by Landlord in recovering possession of the Premises,
maintaining or preserving the Premises after such default, (C) preparing the
Premises for reletting to a new tenant, (D) any repairs or alterations to the
Premises for such reletting, (E) leasing commissions, architect’s fees and any
other costs necessary or appropriate either to relet the Premises or, if
reasonably necessary in order to relet the Premises, to adapt them to another
beneficial use by Landlord and (F) such amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Law to the extent
that such payment would not result in a duplicative recovery.
(d)    The rights and remedies described in California Civil Code Section 1951.4
which allow Landlord to continue this Lease in effect and to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Base Rent, Additional Rent and other charges payable hereunder as they become
due. Acts of maintenance or preservation, efforts to relet the Premises or the
appointment of a receiver upon Landlord’s initiative to protect its interest
under this Lease shall not constitute a termination of Tenant’s right to
possession.
(e)    The right and power, as attorney-in-fact for Tenant, to sublet the
Premises, to collect rents from all subtenants and to provide or arrange for the
provision of all services and fulfill all obligations of Tenant under any
permitted subleases. Landlord is hereby authorized on behalf of Tenant, but
shall have absolutely no obligation, to provide such services and fulfill such
obligations and to incur all such expenses and costs as Landlord deems
necessary. Landlord is hereby authorized, but not obligated, to relet the
Premises or any part thereof on behalf of Tenant, to incur such expenses as may
be necessary to effect a relet and make said relet for such term or terms, upon
such conditions and at such rental as Landlord in its reasonable discretion may
deem proper. Tenant shall be liable immediately to Landlord for all costs and
expenses Landlord incurs in reletting the Premises including, without
limitation, brokers’ commissions, expenses of remodeling the Premises required
by the reletting, and the cost of collecting rents and fulfilling the
obligations of Tenant to any subtenant. If Landlord relets the Premises or any
portion thereof, such reletting shall not relieve Tenant of any obligation
hereunder, except that Landlord shall apply the rent or other proceeds actually
collected by it as a result of such reletting against any amounts due from
Tenant hereunder to the extent that such rent or other proceeds compensate
Landlord for the nonperformance of any obligation of Tenant hereunder. Such
payments by Tenant shall be due at such times as are provided elsewhere in this
Lease, and Landlord need not wait until the termination of this Lease, by
expiration of the Term or otherwise, to recover them by legal action or in any
other manner. Landlord may execute any sublease made pursuant to this Section in
its own name, and the tenant thereunder shall be under no obligation to see to
the application by Landlord of any rent or other proceeds, nor shall Tenant have
any right to collect any such rent or other proceeds. Landlord shall not by any
reentry or other act be deemed to have accepted any surrender by Tenant of the
Premises or Tenant’s interest therein, or be deemed to have

-41-



--------------------------------------------------------------------------------




otherwise terminated this Lease, or to have relieved Tenant of any obligation
hereunder, unless Landlord shall have given Tenant express written notice of
Landlord’s election to do so as set forth herein.
(f)    The right to enjoin, and any other remedy or right now or hereafter
available to a Landlord against a defaulting tenant under the laws of the State
of California or the equitable powers of its courts, and not otherwise
specifically reserved herein.
16.3    Cumulative Remedies. The various rights and remedies reserved to
Landlord, including those not specifically described herein, shall, to the
extent that the exercise of such right and/or remedy does not result in a
duplicative recovery, be cumulative and shall be in addition to every other
right or remedy provided for in this Lease or now or hereafter existing at law
or in equity and the exercise of the rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights and
remedies.
16.4    Waiver of Redemption by Tenant. Tenant hereby waives any right to relief
against forfeiture of this Lease pursuant to California Code of Civil Procedure
Section 1179.
16.5    Landlord’s Right to Cure. If Tenant shall fail or neglect to do or
perform any covenant or condition required under this Lease and such failure
shall not be cured within any applicable grace period, Landlord may, on five (5)
days’ notice to Tenant, but shall not be required to, make any payment payable
by Tenant hereunder, discharge any lien, take out, pay for and maintain any
insurance required hereunder, or do or perform or cause to be done or performed
any such other act or thing (entering upon the Premises for such purposes, if
Landlord shall so elect), and Landlord shall not be or be held liable or in any
way responsible for any loss, disturbance, inconvenience, annoyance or damage
resulting to Tenant on account thereof. Tenant shall repay to Landlord within
fifteen (15) days after demand all reasonable out-of-pocket cost and expense
incurred by Landlord in connection with the cure, including, without limitation,
compensation to the agents, consultants and contractors of Landlord and
reasonable attorneys’ fees and expenses. Landlord may act upon shorter notice or
no notice at all if necessary in Landlord’s reasonable judgment to meet an
emergency situation or governmental or municipal time limitation or to protect
Landlord’s interest in the Premises. Landlord shall not be required to inquire
into the correctness of the amount of validity or any tax or lien that may be
paid by Landlord and Landlord shall be duly protected in paying the amount of
any such tax or lien claimed and in such event Landlord also shall have the full
authority, in Landlord’s sole judgment and discretion and without prior notice
to or approval by Tenant, to settle or compromise any such lien or tax. Any act
or thing done by Landlord pursuant to the provisions of this Section shall not
be or be construed as a waiver of any such failure by Tenant, or as a waiver of
any term, covenant, agreement or condition herein contained or of the
performance thereof.
16.6    Landlord’s Default. Landlord shall be in default under this Lease if
Landlord fails to perform obligations required of Landlord within thirty (30)
days after written notice by Tenant to Landlord and to the holder of any first
mortgage or deed of trust covering the Property whose name and address shall
have heretofore been furnished to Tenant in writing, specifying wherein Landlord
has failed to perform such obligations; provided, however, that if the nature of
Landlord’s obligations is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. Tenant shall be entitled to actual (but not

-42-



--------------------------------------------------------------------------------




consequential) damages in the event of an uncured default by Landlord and shall
be entitled to injunctive relief, but the provisions of Article 17 shall apply
to any Landlord default and Tenant shall not have the right to terminate this
Lease as a result of a Landlord default.
16.7    Tenant’s Right to Cure. If Landlord shall fail to perform any
maintenance or repair required by this Lease, which if not performed will
materially and adversely affect Tenant’s operations within the Premises, and
such failure gives rise to a Landlord default after expiration of all applicable
cure periods pursuant to Section 16.6, Tenant may, on five (5) Business Days’
notice to Landlord, but shall not be required to, make or pay for any such
maintenance or repair; provided that Tenant shall not perform any repair or
maintenance that could be reasonably expected to void any applicable warranties
covering such repair or maintenance. In the event Tenant exercises its rights
under this Section 16.7, Tenant shall utilize the services of a qualified
contractor who normally and regularly performs similar work in Class A
buildings. Within thirty (30) days after receipt of a reasonably detailed
invoice from Tenant of its costs of taking action which Tenant claims should
have been taken by Landlord, Landlord shall reimburse Tenant the amount set
forth in such invoice; provided, that Tenant shall not be entitled to
reimbursement of any amounts that would otherwise be payable by Tenant to
Landlord hereunder, including without limitation charges for Operating Expenses
and TDM Fees. If Landlord delivers to Tenant within thirty (30) days after
receipt of Tenant’s invoice, a written objection to the payment of such invoice,
setting forth in reasonable detail Landlord’s reasons for its claim that such
action did not have to be taken by Landlord pursuant to the terms of this Lease
or that the charges are excessive (in which case Landlord shall pay the amount
it contends would not have been excessive), then Tenant shall not be entitled to
such reimbursement (except pursuant to a court order), but as Tenant’s sole
remedy, Tenant may proceed to claim a default by Landlord under this Lease.
17.    LANDLORD’S RESERVED RIGHTS.
17.1    Control of Building and Common Area. Landlord reserves the right, at any
time and from time to time, to make alterations, additions, repairs,
replacements or improvements to all or any part of the Building (including the
Building Structure and Building Systems), the Common Area and the Property;
provided such changes do not materially interfere with Tenant’s access to or use
of the Building or the parking to which Tenant is entitled under this Lease,
Landlord may make changes at any time and from time to time in the size, shape,
location, use and extent of the Common Area, and no such change shall entitle
Tenant to any abatement of rent or damages. Landlord shall at all times during
the Term have the sole and exclusive control of the Building Systems, Building
Structure and the Common Area. Landlord may temporarily close any portion of the
Common Area for repairs, maintenance, replacements or alterations, to prevent a
dedication or the accrual of prescriptive rights, or for any other reasonable
purpose; provided, however, that Landlord shall use reasonable efforts not to
materially adversely affect Tenant’s use of or access to the Premises. Tenant’s
rights in and to the Common Area shall at all times be subject to the rights of
Landlord and Tenant shall keep the Common Area free and clear of any
obstructions created or permitted by Tenant or resulting from Tenant’s
operations.
17.2    Access.
(a)    Landlord reserves (for itself and its agents, consultants, contractors
and employees) the right to enter the Premises at all reasonable times, subject
to Tenant’s reasonable security procedures, and, except in cases of emergency,
after giving Tenant reasonable notice (which such notice may be by electronic
mail provided such electronic mail is acknowledged

-43-



--------------------------------------------------------------------------------




by Tenant), to inspect the Premises (including, without limitation,
environmental testing); to supply any service to be provided by Landlord
hereunder; to show the Premises to prospective purchasers or mortgagees; to show
the Premises to prospective tenants during the last year of the Term; to post
notices of non-responsibility; and to repair or maintain the Premises and the
Building as required by Section 9.1, without abatement of Rent, and may for that
purpose erect, use and maintain necessary structures in and through the Premises
and the Building where reasonably required by the character of the work to be
performed. Notwithstanding the above, Landlord may not access any controlled
document rooms, patient records or other secured area (i) without prior written
notice to Tenant, except in the event of an emergency, (ii) unless accompanied
by a Tenant designated representative. When entering the Premises, Landlord
agrees to comply with Tenant’s rules and policies intended to protect the
privacy of its patients’ protected health information as required by law,
including without limitation The Health Insurance Portability and Accountability
Act of 1996, as amended from time to time. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises or any other
loss occasioned thereby, except to the extent caused by the Active Negligence or
willful misconduct of Landlord in the exercise of its rights, or its failure to
comply with the security requirements of this Section 17.2(a); and provided that
Landlord shall use reasonable efforts not to materially adversely affect
Tenant’s use of the Premises. All locks for all of the doors in, upon and about
the Premises, excluding Tenant’s vaults and safes or special security areas
(designated in advance in writing by Tenant) shall at all times be keyed to a
master system and Landlord shall at all times have and retain a key with which
to unlock all of said doors. Landlord shall have the right to use any and all
means that Landlord may deem necessary or proper to open said doors in an
emergency in order to obtain entry to any portion of the Premises, and any such
entry to the Premises or portions thereof obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction, actual or constructive, of Tenant from the Premises or any portion
thereof.
(b)    Landlord hereby reserves the right of Landlord, at all reasonable times
and, following reasonable advance notice to Tenant, to permit the City, the
County of Santa Clara, the Santa Clara Valley Water District, the Regional Water
Quality Control Board, Department of Toxic Substances Control, or other
governmental bodies, public or private utilities and any other persons or
entities authorized by Landlord to enter upon the Premises for the purposes of
the following: (i) installing, using, operating, maintaining, removing,
relocating and replacing (A) underground wells, (B) water, oil, gas, steam,
storm sewer, sanitary sewer and other pipe lines, and (C) telephone, electric,
power and other lines, conduits, and facilities; (ii) flood control; (iii)
maintenance of rights of way, (iv) performing any work, testing or monitoring in
connection with any Regional Water Quality Control Board, Department of Toxic
Substances Control, or other governmental requirements, including, without
limitation, indoor air monitoring); and (v) remediation of Hazardous Substances
in, on, or under, the Premises or any other property in the neighborhood of the
Premises, whether related to the Pre-Existing Environmental Condition or
otherwise.
17.3    Easements. Landlord reserves the right to grant or relocate all
easements and rights of way which Landlord in its sole discretion may deem
necessary or appropriate; provided that Tenant’s rights to use the Property is
not materially impeded.
17.4    Use of Additional Areas. Landlord reserves the exclusive right to use
any air space above the Property, and the land beneath the Premises; provided
that such use shall not materially impede Tenant’s use of and access to the
Premises.

-44-



--------------------------------------------------------------------------------




17.5    Subordination. This Lease shall be subject and subordinate at all times
to: (a) all reciprocal easement agreements, and any ground leases or underlying
leases which may now exist or hereafter be executed affecting the Property, (b)
the lien of any mortgage or deed of trust that may now exist or hereafter be
executed in any amount for which the Property, or any ground leases or
underlying leases, or Landlord’s interest or estate in any of said items, is
specified as security, and (c) any access agreements which may now exist or
hereafter be executed affecting the Property. Notwithstanding the foregoing,
Landlord shall have the right to subordinate or cause to be subordinated to this
Lease any of the items referred to in clause (a) or (b) above, subject to
compliance with the condition precedent set forth below. In the event that any
ground lease or underlying lease terminates for any reason or any mortgage or
deed of trust is foreclosed or a conveyance in lieu of foreclosure is made for
any reason, (i) no person or entity which as a result of the foregoing succeeds
to the interest of Landlord under this Lease, (a “Successor”) shall be liable
for any default by Landlord or any other matter that occurred prior to the date
the Successor succeeded to Landlord’s interest in this Lease, and (ii) Tenant
shall, notwithstanding any subordination, attorn to and become the tenant of the
Successor, at the option of the Successor. Tenant covenants and agrees, however,
to execute and deliver, upon demand by Landlord and in the form reasonably
requested by Landlord, any additional documents evidencing the priority or
subordination of this Lease with respect to any such ground leases, underlying
leases, reciprocal easement agreements or similar documents or instruments, or
with respect to the lien of any such mortgage or deed of trust and Tenant’s
failure to execute and deliver any such document within ten (10) Business Days
after such demand by Landlord shall constitute an Event of Default without
further notice. Landlord shall use commercially reasonable efforts to obtain the
written agreement of the mortgagee or trustee named in any mortgage, deed of
trust or other encumbrance, and any landlord under any ground lease or
underlying lease, that so long as an Event of Default by Tenant is not in
existence, neither this Lease nor any of Tenant’s rights hereunder shall be
terminated or modified, nor shall Tenant’s possession of the Premises be
disturbed or interfered with, by any trustee’s sale or by an action or
proceeding to foreclose said mortgage, deed of trust or other encumbrance.
Landlord represents and warrants that, as of the Effective Date, there is no
mortgage, ground lease or other such encumbrance on the Property.
Notwithstanding anything to the contrary set forth above, the subordination of
this Lease to any ground lease, mortgage, deed of trust or other encumbrance
entered into following the Effective Date is conditioned upon Tenant, Landlord
and the lien holder entering into a commercially reasonably Subordination,
Non-Disturbance and Attornment Agreement providing, among other covenants, that
so long as an Event of Default by Tenant is not in existence, neither this Lease
nor any of Tenant’s rights hereunder shall be terminated or modified, nor shall
Tenant’s possession of the Premises be disturbed or interfered with, by any
trustee’s sale or by an action or proceeding to foreclose said mortgage, deed of
trust or other encumbrance.
18.    LIMITATION OF LANDLORD’S LIABILITY.
18.1    Limitation. Landlord shall not be responsible for or liable to Tenant
and Tenant hereby releases Landlord, waives all claims against Landlord and
assumes the risk for any injury, loss or damage to any person or property in or
about the Property by or from any cause whatsoever (other than Landlord’s or the
Landlord Parties’ Active Negligence or willful misconduct) including, without
limitation, (a) acts or omissions of persons occupying adjoining premises, (b)
theft or vandalism, (c) burst, stopped or leaking water, gas, sewer or steam
pipes, (d) loss of utility service, (e) accident, fire or casualty, (f)
nuisance, and (g) work done by Landlord in the Property. There shall be no
abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or

-45-



--------------------------------------------------------------------------------




improvements to any portion of the Property or to fixtures, appurtenances and
equipment in the Property or arising from the provision of (or interruption of
or failure to provide) any utilities or services to the Premises or any
inability for Tenant to access the Premises; provided, however, that in the
event Landlord fails to perform its obligations to make repairs, alterations or
improvements or provide any access, utilities or services or performs such
obligations in a negligent manner in each case which results in Tenant being
unable to operate its business at the Premises for a period of more than five
(5) consecutive Business Days, then Tenant shall be entitled to an abatement of
Rent commencing on the sixth (6th) Business Day Tenant is unable to operate and
continuing until the Premises are again available for operation of Tenant’s
business. Such Rent abatement shall be Tenant’s only remedy in the event of a
negligent interference with Tenant’s business and Tenant shall not be entitled
to damages or to termination of this Lease arising from Landlord’s repairs,
alterations, improvements or provision of access, utilities or services. Tenant
hereby waives and releases any right it may have to make repairs at Landlord’s
expense under Sections 1941 and 1942 of the California Civil Code, or under any
similar law, statute or ordinance now or hereafter in effect.
18.2    Sale of Property. It is agreed that Landlord may at any time sell,
assign or transfer its interest as landlord in and to this Lease, and may at any
time sell, assign or transfer its interest in and to the Property. In the event
of any transfer of Landlord’s interest in this Lease or in the Property, the
transferor shall be automatically relieved of any and all of Landlord’s
obligations and liabilities accruing from and after the date of such transfer;
provided that the transferee assumes all of Landlord’s obligations under this
Lease. Tenant hereby agrees to attorn to Landlord’s assignee, transferee, or
purchaser from and after the date of notice to Tenant of such assignment,
transfer or sale, in the same manner and with the same force and effect as
though this Lease were made in the first instance by and between Tenant and the
assignee, transferee or purchaser.
18.3    No Personal Liability. In the event of any default by Landlord
hereunder, Tenant shall look only to Landlord’s interest in the Property and
rents therefrom and any available insurance proceeds for the satisfaction of
Tenant’s remedies, and no other property or assets of Landlord or any trustee,
partner, member, officer or director thereof, disclosed or undisclosed, shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to this Lease.
19.    DESTRUCTION.
19.1    Landlord’s Repair Obligation. If the Property or any portion thereof is
damaged by fire or other casualty, Landlord shall repair the same (including the
Base Building Work but not any Tenant Improvement Work and not any Tenant’s
Alterations); provided that (a) such repairs can be made under the laws and
regulations of the federal, state and local governmental authorities having
jurisdiction within eighteen (18) months after the date of such damage (or in
the case of damage occurring during the last twelve (12) months of the Term,
provided that such repairs can be made within ninety (90) days after the date of
such damage), (b) such repairs are substantially covered (except for any
deductible) by the proceeds of insurance maintained by Landlord or required to
be maintained by Landlord under Section 14.4 of this Lease, and (c) the estimate
cost of repairing such damage does not exceed fifty percent (50%) of the then
replacement cost of the Building.

-46-



--------------------------------------------------------------------------------




19.2    Notice. Landlord shall notify Tenant within sixty (60) days after the
date of damage whether or not the conditions requiring Landlord’s to reconstruct
and repair as described in Section 19.1 are met. If such requirements are not
met, Landlord shall have the option, exercisable within sixty (60) days after
the date of such damage either to: (a) notify Tenant of Landlord’s intention to
repair such damage and Landlord’s reasonable estimate of the date upon which
such repairs shall be completed, in which event this Lease shall continue in
full force and effect (unless terminated by Tenant pursuant to Section 19.3
below), or (b) notify Tenant of Landlord’s election to terminate this Lease as
of the date of the damage. If such notice to terminate is given by Landlord,
this Lease shall terminate as of the date of such damage. If within ten (10)
days after receipt of a notice from Landlord electing to terminate this Lease
because of the unavailability of insurance proceeds (provided such
unavailability is not due to Landlord’s failure to secure and maintain the
insurance required by this Lease), Tenant sends Landlord a notice electing to
reimburse Landlord for the total cost of such repairs in excess of Landlord’s
available insurance proceeds, this Lease shall not terminate, and Landlord shall
complete such repairs; provided that Landlord shall have the right to invoice
Tenant on a monthly basis for Tenant’s share of the repair costs, which Tenant
shall pay within thirty (30) days after receipt. Further, in the event Landlord
elects to terminate this Lease as provided in Section 19.1, Tenant shall have
the right within thirty (30) days of receipt of Landlord’s notice of termination
to notify Landlord of Tenant’s election to pay for the restoration of the
Building and Premises, in which event this Lease shall continue in full force
and effect, Landlord shall proceed to make such repairs as soon as reasonably
possible, and Tenant shall pay to Landlord all costs of the repairs in excess of
any insurance proceeds actually received by Landlord within thirty (30) days
after written demand by Landlord. If Tenant does not give such notice within the
thirty (30) day period, this Lease shall be cancelled and terminated as of the
date of the occurrence of such damage.
19.3    Termination by Tenant. If Landlord elects to repair or is required to
repair the damage and any such repair (a) is not commenced by Landlord within
one hundred twenty (120) days after the occurrence of such damage or
destruction, or (b) is not or cannot practicably be substantially completed by
Landlord within eighteen (18) months after the occurrence of such damage or
destruction (or in the case of damage occurring in the last twelve (12) months
of the Term, within ninety (90) days), all as reasonably determined by
Landlord’s Contractor, then in either such event Tenant may, at its option, upon
written notice to Landlord to be delivered within fifteen (15) days after
receipt of Landlord’s notice or the expiration of the 120-day commencement
period, elect to terminate this Lease as of the date of the occurrence of such
damage or destruction.
19.4    Rent Adjustment. In case of termination pursuant to Sections 19.2 or
19.3 above, the Base Rent and Operating Expenses shall be reduced by a
proportionate amount based upon the extent to which such damage interferes with
Tenant’s ability to operate in the Premises, and Tenant shall pay such reduced
Base Rent and Operating Expenses up to the date of vacation of the Premises;
provided that Landlord receives all proceeds of Tenant’s business interruption
insurance up to the amount by which Base Rent and Operating Expenses are so
reduced, less any rental loss insurance proceeds payable to Landlord from
Landlord’s insurance coverage on account of such casualty. If Landlord is
required or elects to make repairs, and Tenant does not terminate this Lease
pursuant to Section 19.3, this Lease shall remain in full force and effect
except that Tenant shall be entitled to a proportionate reduction of Base Rent
and Operating Expenses from the date of such casualty and during the period such
repairs are being made by a proportionate amount based upon the extent to which
such damage interferes with Tenant’s ability to operate in the Premises;
provided that Landlord receives all proceeds of Tenant’s business interruption
insurance up to the amount by which Base Rent and Operating Expenses are so
reduced less any

-47-



--------------------------------------------------------------------------------




rental loss insurance proceeds payable to Landlord from Landlord’s insurance
coverage on account of such casualty. The full amount of Base Rent and Operating
Expenses shall again become payable immediately upon the completion of such work
of repair, reconstruction or restoration that Landlord is obligated to complete;
provided however that, if the damage includes Tenant Improvement Work that
Tenant is obligated to repair or replace, the full amount of Base Rent and
Operating Expenses shall again become payable on the earlier of (i) when Tenant
completes Tenant’s repairs or replacements, or (ii) ninety (90) days after the
completion by Landlord of such work of repair, reconstruction or restoration
that Landlord is obligated to complete and the delivery of the Premises to
Tenant for its repair and restoration work. The repairs to be made by Landlord
under this Article shall not include, and Landlord shall not be required to
repair, any casualty damage to the Tenant Improvement Work, Tenant’s Property or
any Alterations.
19.5    Tenant Obligations. If Landlord elects or is required to repair,
reconstruct or restore the Premises after any damage or destruction, and Tenant
does not elect to terminate this Lease as provided herein, Tenant shall be
responsible at its own expense for the repair and replacement of any of the
Tenant Improvement Work, Tenant’s Property and any Alterations which Tenant
elects to replace.
19.6    No Claim. Tenant shall have no interest in or claim to any portion of
the proceeds of any property insurance or self-insurance maintained by Landlord
in connection with the damage. If Landlord is entitled and elects not to rebuild
the Premises, Landlord shall relinquish to Tenant such claim as Landlord may
have for any part of the proceeds of any insurance maintained by Tenant under
Section 14.2 of this Lease.
19.7    No Damages. If Landlord is required or elects to make any repairs,
reconstruction or restoration of any damage or destruction to the Premises under
any of the provisions of this Article 19, Tenant shall not be entitled to any
damages by reason of any inconvenience or loss sustained by Tenant as a result
thereof. Except as expressly provided in Section 19.4, there shall be no
reduction, change or abatement of any rental or other charge payable by Tenant
to Landlord hereunder, or in the method of computing, accounting for or paying
the same. Tenant hereby waives the provisions of Section 1932(2) and Section
1933(4) of the California Civil Code, or any other statute or law that may be in
effect at the time of a casualty under which a lease is automatically terminated
or a tenant is given the right to terminate a lease due to a casualty.
20.    EMINENT DOMAIN.
20.1    Taking. If all or any part of the Premises shall be taken as a result of
the exercise of the power of eminent domain or any transfer in lieu thereof,
this Lease shall terminate as to the part so taken as of the date of taking or
as of the date of final judgment, whichever is earlier, and, in the case of a
partial taking of at least twenty‑five percent (25%) of the Rentable Area of the
Premises or parking areas servicing the Premises, either Landlord or Tenant
shall have the right to terminate this Lease as to the balance of the Premises
by written notice to the other within thirty (30) days after such date,
provided, however, that a condition to the exercise of such right to terminate
shall be that the portion of the Premises taken shall be of such extent and
nature as substantially to handicap, impede or impair Tenant’s use of the
balance of the Premises. If any material part of the Common Area shall be taken
as a result of the exercise of the power of eminent domain or any transfer in
lieu thereof, whether or not the Premises are affected, Landlord shall have the
right to terminate this Lease by written notice to Tenant within thirty (30)
days of the date

-48-



--------------------------------------------------------------------------------




of taking. If any material part of the Common Area shall be taken as a result of
the exercise of the power of eminent domain or any transfer in lieu thereof,
such that Tenant’s access to or use of the Premises is materially adversely
affected, Tenant shall have the right to terminate this Lease by written notice
to Landlord within thirty (30) days of the date of taking.
20.2    Award. In the event of any taking of the Property, Landlord shall be
entitled to any and all compensation, damages, income, rent, awards, or any
interest therein whatsoever which may be paid or made in connection therewith.
Nothing contained herein shall be deemed to prohibit Tenant from making a
separate claim against the condemning authority for the taking of Tenant’s
Property, the unamortized cost of Tenant Improvement Work, the cost of removing
Tenant’s trade fixtures and removable property, and relocation expenses.
20.3    Partial Taking. In the event of a partial taking of the Premises which
does not result in a termination of this Lease, the Base Rent and Operating
Expenses shall be adjusted as follows:
(a)    In the event of a partial taking, if this Lease is not terminated
pursuant to this Article 20, Landlord shall repair, restore or reconstruct the
Premises to a useable state; provided that Landlord shall not be required to
expend any sums other than those received pursuant to Section 20.2;
(b)    During the period between the date of the partial taking and the
completion of any necessary repairs, reconstruction or restoration, Tenant shall
be entitled to a reduction of Base Rent and Operating Expenses by a
proportionate amount based upon the extent of interference with Tenant’s
operations in the Premises; and
(c)    Upon completion of said repairs, reconstruction or restoration, and
thereafter throughout the remainder of the Term, the Base Rent and Operating
Expenses shall be recalculated based on the remaining total number of square
feet of Rentable Area of the Premises.
20.4    Temporary Taking. Notwithstanding any other provision of this Article,
if a taking occurs with respect to all or any portion of the Premises for a
period of six (6) months or less, this Lease shall remain unaffected thereby and
Tenant shall continue to pay Base Rent and Additional Rent and to perform all of
the terms, conditions and covenants of this Lease, provided that Tenant shall
have the right to terminate this Lease if the taking continues beyond six (6)
months by giving Landlord notice of such termination within twenty (20) days
following the expiration of such six-month period. If Tenant exercises such
termination right, this Lease and the estate hereby granted shall terminate as
of the thirtieth (30th) day following the giving of such notice. In the event of
any such temporary taking, and if this Lease is not terminated, Tenant shall be
entitled to receive that portion of any award which represents compensation for
the use or occupancy of the Premises during the Term up to the total Base Rent
and Additional Rent owing by Tenant for the period of the taking, and Landlord
shall be entitled to receive the balance of any award.
20.5    Sale in Lieu of Condemnation. A voluntary sale by Landlord of all or any
part of the Property to any public or quasi-public body, agency or person,
corporate or otherwise, having the power of eminent domain, either under threat
of condemnation or while condemnation proceedings are pending, shall be deemed
to be a taking under the power of eminent domain for the purposes of this
Article.

-49-



--------------------------------------------------------------------------------




20.6    Waiver. Except as provided in this Article, Tenant hereby waives and
releases any right it may have under any Applicable Law to terminate this Lease
as a result of a taking, including without limitation Sections 1265.120 and
1265.130 of the California Code of Civil Procedure, or any similar law, statute
or ordinance now or hereafter in effect.
21.    SURRENDER.
21.1    Surrender. On or before the ninetieth (90th) day preceding the
Expiration Date, Tenant shall notify Landlord in writing of the estimated date
(the “Move-Out Date”) upon which Tenant plans to surrender the Premises to
Landlord. At least sixty (60) days prior to the Move-Out Date, Landlord and
Tenant shall walk through the Premises to identify any repair and removal work
to be performed by Tenant, provided that failure by any party to participate in
the walk-through shall not relieve Tenant of any of its obligations hereunder.
Prior to the Termination Date, Tenant shall repair at Tenant’s sole cost, all
damage caused by removal of Tenant’s Property and any Alterations as required
under this Lease, and shall leave the floor broom clean and the walls patched
and paint-ready. Upon the Termination Date, Tenant shall surrender the Premises
to Landlord in good order and repair, reasonable wear and tear and damage by
casualty excepted, free and clear of all letting and occupancies and free of
Tenant’s Hazardous Substances as required pursuant to Article 13, with all
applicable closure requirements satisfied and completed, and with all of
Tenant’s Property (including all movable equipment, furniture, trade fixtures
and other personal property) removed from the Premises. Subject to Article 10,
upon any termination of this Lease all improvements, except for Tenant’s
Property, shall automatically and without further act by Landlord or Tenant,
become the property of Landlord, free and clear of any claim or interest therein
by Tenant, and without payment therefore by Landlord.
21.2    Holding Over.
(a)    If Tenant remains in possession of all or any part of the Premises after
the Termination Date with Landlord’s prior written consent: (i) Tenant’s
occupancy of the Premises shall be deemed a month-to-month tenancy (not a
renewal or extension of the Term), terminable by either party upon 30 days’
written notice to the other; (ii) the Base Rent during the holdover period shall
be 125% of the greater of (x) the Base Rent in effect during the last month of
the Term; and (y) Prevailing Market Rent; and (iii) Tenant’s occupancy of the
Premises otherwise shall be subject to all applicable terms and conditions of
this Lease as if the Term had not expired or this Lease had not been terminated,
as the case may be. Landlord’s acceptance of Rent without all or any part of the
increase due pursuant to clause (ii) above shall not be deemed or construed as a
waiver by Landlord of its right to the entire increase in Base Rent due pursuant
to clause (ii). Nothing in this Section 21.2(a) shall be deemed or construed as
a consent by Lessor to any holding over by Landlord.
(b)    If Tenant remains in possession of all or any part of the Premises after
the Termination Date without Landlord’s written consent: (i) the Base Rent
during the holdover period shall be the greater of (x) 150% of the Base Rent in
effect during the last month of the Term; and (y) the Prevailing Market Rent;
(ii) Tenant’s occupancy of the Premises shall be solely as a tenant at
sufferance and no notice of termination shall be necessary in order to recover
possession; (iii) Tenant’s occupancy of the Premises otherwise shall be subject
to all applicable terms and conditions of this Lease; and (iv) in addition to
such other remedies as may be available to Landlord at law or in equity, Tenant
shall indemnify, defend and hold Landlord harmless from and against any and all
claims, damages, liabilities and costs arising from or related to Landlord’s
continued

-50-



--------------------------------------------------------------------------------




possession, including without limitation claims, damages or losses incurred in
connection with prospective or actual successor tenants, lost rents, lost
development opportunities and reasonable attorneys’, brokers’ and consultants’
fees, costs and expenses. Landlord’s acceptance of Rent without all or any part
of the increase due pursuant to clause (i) above shall not be deemed or
construed as a waiver by Landlord of its right to the entire increase in Rent
due pursuant to clause (ii). Without limiting the foregoing, if Tenant fails to
remediate the Property from the effects of any Tenant Environmental Activity and
complete full facility closure on or prior to the Termination Date and provide
Landlord with satisfactory evidence of the same, then, from and after the
Termination Date, then whether or not Tenant has vacated the Premises, Tenant
shall be deemed to be holding over without the consent of Landlord and shall be
subject to the provisions of this Section 21.2(b).
21.3    Notice of Lease Termination. At the expiration or earlier termination of
this Lease, Tenant shall execute, acknowledge and deliver to Landlord, within
ten (10) days after written demand from Landlord to Tenant, a notice of lease
termination in the form attached as Exhibit E required by any reputable title
company, licensed to operate in the State of California, to remove the cloud or
encumbrance created by this Lease from the Property.
22.    FINANCIAL STATEMENTS.
If Tenant’s (or Tenant’s parent’s) financial statements are not publicly
available through the S.E.C. or other regulatory agency in the United States or
elsewhere, Tenant shall tender to Landlord within ten (10) Business Days after
receipt of a written request any information reasonably requested by Landlord
regarding the financial stability, credit worthiness or ability of Tenant to pay
the Rent due under this Lease. Landlord shall be entitled to rely upon the
information provided in determining whether or not to enter into this Lease or
for the purpose of any financing or other transaction subsequently undertaken by
Landlord. Tenant hereby represents and warrants to Landlord the following: (a)
that all documents provided by Tenant to Landlord in connection with the
negotiation of this Lease are true and correct copies of the originals, (b)
Tenant has not withheld any information from Landlord that is material to
Tenant’s credit worthiness, financial condition or ability to perform its
obligations hereunder, (c) all information supplied by Tenant to Landlord is
true, correct and accurate, and (d) no part of the information supplied by
Tenant to Landlord contains any misleading or fraudulent statements. A default
under this Article shall be a non-curable default by Tenant and Landlord shall
be entitled to pursue any right or remedy available to Landlord under the terms
of this Lease or available to Landlord under the laws of the State of
California. Landlord shall a be entitled to disclose Tenant’s financial
information to (i) its agents, employees and consultants, (ii) potential
purchasers of an interest in the Property, and (iii) lenders contemplating
making a loan to the Landlord to be secured by the Property, provided that such
recipients are advised of the confidential nature of such information and agree
to maintain such confidentiality provided that Landlord first execute a
commercially reasonable non-disclosure agreement. Landlord shall also be
entitled to disclose Tenant’s confidential financial information to (i) its
agents, employees and consultants, (ii) potential purchasers of an interest in
the Property, and (iii) lenders contemplating making a loan to the Landlord to
be secured by the Property, provided that such recipients are advised of the
confidential nature of such information and agree to maintain such
confidentiality. Nothing herein, however, shall require Tenant to disclose to
Landlord any proprietary or confidential non-public information in violation of
Applicable Laws and Tenant shall not be deemed in default under this Section 22
on account of withholding any proprietary or confidential nonpublic information
as required by Applicable Laws or as advised by Tenant’s legal counsel.

-51-



--------------------------------------------------------------------------------




23.    TENANT CERTIFICATES.
Tenant, at any time and from time to time within ten (10) Business Days after
receipt of written notice from Landlord, shall execute, acknowledge and deliver
to Landlord or to any party designated by Landlord (including prospective
lenders, purchasers, ground lessees and others similarly situated), a
certificate of Tenant stating, to the best of Tenant’s knowledge: (a) that
Tenant has accepted the Premises, (b) the Commencement Date and Expiration Date
of this Lease, (c) that this Lease is unmodified and in full force and effect
(or, if there have been modifications, that same is in full force and effect as
modified and stating the modifications), (d) whether or not there are then
existing any defenses against the enforcement of any of the obligations of
Tenant under this Lease (and, if so, specifying same), (e) whether or not there
are then existing any defaults by Landlord in the performance of its obligations
under this Lease (and, if so, specifying same), (f) the dates, if any, to which
the Base Rent and Operating Expenses have been paid, and (g) any other factual
information relating to the rights and obligations under this Lease that may
reasonably be required by any of such persons. Failure to deliver such
certificate after receipt of a second five (5) Business Day notice shall
constitute an Event of Default. At the request of Tenant, Landlord shall
execute, acknowledge and deliver to Tenant a certificate with similar types of
information and in the time period set forth above. Failure by either Landlord
or Tenant to execute, acknowledge and deliver such certificate shall be
conclusive evidence that this Lease is in full force and effect and has not been
modified except as may be represented by the requesting party.
24.    RULES AND REGULATIONS; SIGNS.
24.1    Rules and Regulations. Tenant shall faithfully observe and comply with
all reasonable rules and regulations attached to this Lease as Exhibit F, and
all reasonable modifications relating to Tenant’s use of the Common Area and
additions thereto from time to time put into effect by Landlord (the “Rules and
Regulations”) and provided in writing to Tenant. Landlord shall not enforce such
Rules and Regulations in an unreasonable or discriminatory manner. In the event
of any conflict between the terms of this Lease and the terms, covenants,
agreements and conditions of the Rules and Regulations, this Lease shall
control. Landlord shall not adopt any Rules or Regulations or modify the
existing Rules and Regulations in such a way as to materially interfere with
Tenant’s use and enjoyment of the Premises or with the conduct of Tenant’s
business within the Premises. Landlord shall administer the Rules and
Regulations in a fair and non-discriminatory manner.
24.2    Signs. Tenant shall have the right, at Tenant’s sole cost and expense,
to install Tenant’s name on a multi-tenant monument sign on Porter Drive. Tenant
shall also have the right to place a sign on the entrance doors to Tenant’s
Premises identifying Tenant. All signage to be installed by Tenant pursuant to
the foregoing shall meet the requirements of Landlord’s signage program for the
Property (e.g., aesthetic appearance, size, etc.) and shall be subject to the
prior written consent of Landlord, not to be unreasonably withheld, and, if
required, the approval of the City.
25.    INABILITY TO PERFORM.
If Landlord is unable to fulfill or is delayed in fulfilling any of Landlord’s
obligations under this Lease, by reason of acts of God, accidents, breakage,
repairs, strikes, lockouts, other labor disputes, inability to obtain utilities
or materials or by any other reason beyond Landlord’s reasonable control, then
such inability or delay by Landlord shall excuse the performance of

-52-



--------------------------------------------------------------------------------




Landlord for a period equal to the duration of such prevention, delay or
stoppage, and no such inability or delay by Landlord shall constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Base Rent or Additional Rent, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or Landlord’s Agents by reason of inconvenience, annoyance, interruption, injury
or loss to or interference with Tenant’s business or use and occupancy or quiet
enjoyment of the Premises or any loss or damage occasioned thereby. If Tenant is
unable to fulfill or is delayed in fulfilling any of Tenant’s obligations under
this Lease (other than the payment of Rent), by reason of acts of God,
accidents, breakage, repairs, strikes, lockouts, other labor disputes, inability
to obtain utilities or materials or by any other reason beyond Tenant’s
reasonable control, then such inability or delay by Tenant shall excuse the
performance of Tenant for a period equal to the duration of such prevention,
delay or stoppage. Tenant hereby waives and releases any right to terminate this
Lease under Section 1932(1) of the California Civil Code, or any similar law,
statute or ordinance now or hereafter in effect.
26.    NOTICES.
Any notice, consent or other communication required or permitted under this
Lease shall be in writing and shall be delivered by hand, sent by expedited
courier, sent by prepaid registered or certified mail with return receipt
requested, or sent by facsimile, and shall be deemed to have been given on the
earliest of (a) receipt or refusal of receipt; (b) one Business Day after
delivery to an air courier or reputable over-night delivery service (e.g.,
FedEx) for overnight expedited delivery service; (c) five (5) Business Days
after the date deposited in the United States mail, registered or certified,
with postage prepaid and return receipt requested (provided that such return
receipt must indicate receipt at the address specified); or (d) on the day of
its transmission by facsimile or electronic mail if transmitted during the
business hours of the place of receipt, otherwise on the next Business Day, or
in the case of electronic mail, upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, or return e-mail or other written acknowledgement from such
recipient confirming receipt) provided that in either case a copy of such
notice, consent or other communication is also delivered pursuant to clause (b)
or (c) above. All notices shall be addressed as appropriate to the addresses
given in the Basic Lease Information (or to such other or further addresses as
the parties may designate by notice given in accordance with this Section).
27.    QUIET ENJOYMENT.
Landlord covenants that subject to the other terms and conditions of this Lease,
upon paying the Base Rent and Additional Rent and performing all of its
obligations under this Lease, Tenant shall peaceably and quietly enjoy the
Premises, subject to the terms and provisions of this Lease.
28.    AUTHORITY.
28.1    Tenant’s Authority. Tenant represents and warrants as follows: Tenant is
an entity as identified in the introductory paragraph, duly formed and validly
existing and in good standing under the laws of the state of organization
specified in the introductory paragraph and qualified to do business in the
State of California. Tenant has the power, legal capacity and authority to enter
into and perform its obligations under this Lease and no approval or consent of
any third party is required in connection with the execution and performance
hereof, other than the approval of Tenant’s parent, which approval has been duly
obtained. The execution and performance of

-53-



--------------------------------------------------------------------------------




Tenant’s obligations under this Lease will not result in or constitute any
default or event that would be, or with notice or the lapse of time would be, a
default, breach or violation of the organizational instruments governing Tenant
or any agreement or any order or decree of any court or other governmental
authority to which Tenant is a party or to which it is subject. Tenant has taken
all necessary action to authorize the execution, delivery and performance of
this Lease and this Lease constitutes the legal, valid and binding obligation of
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing representations and
warranties.
28.2    Landlord’s Authority. Landlord represents and warrants as follows:
Landlord has the power, legal capacity and authority to enter into and perform
its obligations under this Lease and no approval or consent of any person is
required in connection with the execution and performance hereof. The execution
and performance of Landlord’s obligations under this Lease will not result in or
constitute any default or event that would be, or with notice or the lapse of
time would be, a default, breach or violation of the organizational instruments
governing Landlord or any agreement or any order or decree of any court or other
governmental authority to which Landlord is a party or to which it is subject.
Landlord has taken all necessary action to authorize the execution, delivery and
performance of this Lease and this Lease constitutes the legal, valid and
binding obligation of Landlord.
29.    BROKERS.
Tenant and Landlord warrant that they have had dealings with only the real
estate brokers or agents listed in Article 1 (the “Broker”) in connection with
the negotiation of this Lease and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Lease. The
brokerage commission earned in connection with this transaction shall be paid by
Landlord pursuant to a separate written agreement between Landlord and Broker.
Tenant and Landlord shall indemnify, defend and hold the other harmless from and
against all liabilities arising from any other claims of brokerage commissions
or finder’s fees based on Tenant’s or Landlord’s, as applicable, dealings or
contacts with brokers or agents other than those listed in Article 1.
30.    DISPUTE RESOLUTION.
30.1    Meet and Confer. The parties shall endeavor to resolve any disputes
relating to this Lease through reasonable business-like dispute resolution
procedures without resort to litigation. Accordingly, if a dispute arises
regarding any matter other than the Tenant defaults described in Section 16.1,
either party may call a special meeting of the parties by written request
specifying the nature of the matter to be addressed. The meeting shall be held
at the Premises, and shall be attended by representatives of Landlord and Tenant
who have authority to resolve the dispute. Such representatives shall confer in
a good faith attempt to resolve the dispute until they either succeed or one or
both parties concludes that the dispute will not be resolved through one or more
special meetings.
30.2    Mediation. If a matter in dispute is not resolved through the special
meeting process, either party may initiate mediation by delivering written
notice to the other. Both parties shall attend and participate in the mediation,
which shall be non-binding and without prejudice to any other rights or remedies
that either party may have. Unless the parties agree otherwise, the mediation
proceeding shall be conducted in the San Francisco Bay Area, by an independent

-54-



--------------------------------------------------------------------------------




mediator from the San Francisco office of JAMS (or any successor or mutually
acceptable alternative, referred to hereafter as the “JAMS”) in accordance with
JAMS procedures, within thirty (30) days after the notice initiating mediation
is delivered. The costs of the mediation shall be shared equally by both parties
to the mediation, except that each party shall pay the fees, costs and expenses
of its own legal counsel and consultants in connection with such mediation. Any
voluntary settlement reached as a result of the mediation proceeding shall be
reduced to writing. All mediation proceedings shall be subject to the provisions
of California Evidence Code sections 1152 and 1152.5, and any amended, similar
or successor laws.
30.3    General. The foregoing dispute resolution procedures shall not in any
way affect any statutes of limitation relating to any dispute relating to this
Lease. This dispute resolution procedure may be conducted before or during the
pendency of any other legal proceedings, and either party shall be entitled to
bring any legal or judicial action to enjoin an act or proposed act by the other
party which is in dispute, or seek any other ancillary relief to preserve the
status quo or protect the rights of either party, pending the commencement or
completion of any mediation process.
31.    MISCELLANEOUS.
31.1    Entire Agreement. This Lease, including the exhibits which are
incorporated herein and made a part of this Lease, contains the entire agreement
between the parties and all prior negotiations and agreements are merged herein.
Tenant hereby acknowledges that neither Landlord nor Landlord’s Agents have made
any representations or warranties with respect to the Premises, the Property, or
this Lease except as expressly set forth herein, and no rights, easements or
licenses are or shall be acquired by Tenant by implication or otherwise unless
expressly set forth herein.
31.2    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any obligation of Tenant or Landlord under this Lease or to
exercise any right, power or remedy consequent upon a breach thereof, no
acceptance of full or partial Base Rent or Additional Rent during the
continuance of any such breach by Landlord, or payment of Base Rent or
Additional Rent by Tenant to Landlord, and no acceptance of the keys to or
possession of the Premises prior to the expiration of the Term by any employee
or agent of Landlord shall constitute a waiver of any such breach or of such
term, covenant or condition or operate as a surrender of this Lease. No waiver
of any breach shall affect or alter this Lease, but each and every term,
covenant and condition of this Lease shall continue in full force and effect
with respect to any other then-existing or subsequent breach thereof. The
consent of Landlord or Tenant given in any instance under the terms of this
Lease shall not relieve Tenant or Landlord, as applicable, of any obligation to
secure the consent of the other in any other or future instance under the terms
of this Lease.
31.3    Amendments, Modifications or Waivers. This Lease may only be amended,
changed, terminated or modified by a written instrument signed by both Landlord
and Tenant. Neither this Lease nor any term or provisions hereof may be changed,
waived, discharged or terminated orally. A breach of this Lease shall not be
waived except by a written instrument signed by the party against which the
change, waiver, discharge or termination is sought.

-55-



--------------------------------------------------------------------------------




31.4    Successors and Assigns. The terms, covenants and conditions contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided or limited herein, their respective personal
representatives and successors and assigns.
31.5    Validity. If any provision of this Lease or the application thereof to
any person, entity or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons, entities or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each provision of this
Lease shall be valid and be enforced to the full extent permitted by law.
31.6    Jurisdiction. This Lease shall be construed and enforced in accordance
with the laws of the State of California. Any action that in any way involves
the rights, duties and obligations of the parties under this Lease may (and if
against Landlord, shall) be brought in the courts of the State of California or
the United States District Court for the District of California, and the parties
hereto hereby submit to the personal jurisdiction of said courts.
31.7    Attorneys’ Fees. In the event that either Landlord or Tenant fails to
perform any of its obligations under this Lease or in the event a dispute arises
concerning the meaning or interpretation of any provision of this Lease, the
defaulting party or the party not prevailing in such dispute, as the case may
be, shall pay any and all costs and expenses incurred by the other party in
enforcing or establishing its rights hereunder, including, without limitation,
court costs, costs of arbitration and reasonable attorneys’ fees.
31.8    Intentionally Omitted.
31.9    Light and Air. Tenant covenants and agrees that no diminution of light,
air or view by any structure that may hereafter be erected (whether or not by
Landlord) shall entitle Tenant to any reduction of the Base Rent or Additional
Rent under this Lease, result in any liability of Landlord to Tenant, or in any
other way affect this Lease or Tenant’s obligations hereunder.
31.10    Lease Memorandum. Neither Landlord nor Tenant shall record this Lease
or a short form memorandum hereof without the consent of the other.
31.11    Confidentiality. The parties agree that neither of them shall make
public the terms and conditions of this Lease or the fact that they have entered
into this Lease to any person other than a party’s accountants, attorneys,
lenders, brokers, prospective ground lessees, investors, consultants or
financial advisors without first obtaining the written permission from the other
party, except to the extent otherwise required by Applicable Law, including
without limitation the securities laws of the United States and other
jurisdictions.
31.12    Terms. The term “Premises” includes the space leased hereby and any
improvements now or hereafter installed therein or attached thereto. The words
“Landlord” and “Tenant” as used herein shall include the plural as well as the
singular. If there is more than one Tenant or Landlord, the obligations under
this Lease imposed on Tenant or Landlord shall be joint and several. The
captions preceding the articles of this Lease have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease.

-56-



--------------------------------------------------------------------------------




31.13    Review and Approval. The review, approval, inspection or examination by
Landlord of any item to be reviewed, approved, inspected or examined by Landlord
under the terms of this Lease or the exhibits attached hereto shall not
constitute the assumption of any responsibility by Landlord for either the
accuracy or sufficiency of any such item or the quality of suitability of such
item for its intended use. Any such review, approval, inspection or examination
by Landlord is for the sole purpose of protecting Landlord’s interests in the
Property and under this Lease, and no third parties, including, without
limitation, Tenant or any person or entity claiming through or under Tenant, or
the contractors, agents, servants, employees, visitors or licensees of Tenant or
any such person or entity, shall have any rights hereunder with respect to such
review, approval, inspection or examination by Landlord.
31.14    No Beneficiaries. This Lease shall not confer or be deemed to confer
upon any person or entity other than the parties hereto, any right or interest,
including without limitation, any third party status or any right to enforce any
provision of this Lease.
31.15    Time of the Essence. Time is of the essence in respect of all
provisions of this Lease in which a definite time for performance is specified.
In the event the time for performance of any obligation under this Lease shall
fall on a Saturday, Sunday or holiday, such time for performance shall be
extended to the next Business Day.
31.16    Modification of Lease. In the event of any ruling or threat by the
Internal Revenue Service, or opinion of counsel, that all or part of the Rent
paid or to be paid to Landlord under this Lease will be subject to the income
tax or unrelated business taxable income, Tenant agrees to modify this Lease to
avoid such tax; provided that such modifications will not result in any increase
in Rent, or any increased obligations of Tenant under this Lease. Landlord will
pay all Tenant’s reasonable costs incurred in reviewing and negotiating any such
lease modification, including reasonable attorneys’ and accountants’ fees.
31.17    Construction. This Lease has been negotiated extensively by Landlord
and Tenant with and upon the advice of their respective legal counsel, all of
whom have participated in the drafting hereof. Consequently, Landlord and Tenant
agree that no party shall be deemed to be the drafter of this Lease and in the
event this Lease is ever construed by a court of law, such court shall not
construe this Lease or any provision of this Lease against any party as the
drafter of the Lease.
31.18    Use of Name. Tenant acknowledges and agrees that the names “The Leland
Stanford Junior University,” “Stanford” and “Stanford University,” and all
variations thereof, are proprietary to Landlord. Tenant shall not use any such
name or any variation thereof or identify Landlord in any promotional
advertising or other promotional materials to be disseminated to the public or
any portion thereof or use any trademark, service mark, trade name or symbol of
Landlord or that is associated with it, without Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion.
Notwithstanding the foregoing, Tenant may use the term “Stanford Research Park”
only to identify the location of the Premises.
31.19    Blocked Person. Tenant represents and warrants that neither Tenant nor
any person or entity owning any direct or indirect membership interest or other
equity ownership interest in Tenant is now, or ever has been, named on (or now
is or ever has been acting directly or indirectly for or on behalf of any person
or entity named on) the list of “Specially Designated Nationals and Blocked
Persons” published by the Office of Foreign Assets Control of the United

-57-



--------------------------------------------------------------------------------




States Department of the Treasury or any similar list maintained by the United
States government or any other government (any person so named, a “Blocked
Person”). If Tenant, or any person or entity owning any direct or indirect
membership interest or other equity ownership interest in Tenant, at any time
becomes a Blocked Person or acts directly or indirectly for or on behalf of any
Blocked Person, such event shall constitute an Event of Default under this
Lease, unless within thirty (30) days after Tenant becomes aware of such Blocked
Person or aware of actions taken directly or indirectly for or on behalf of such
Blocked Person, Tenant initiates and diligently pursues steps to cause such
Blocked Person to be removed from owning a direct or indirect membership or
other equity ownership interest in Tenant or removed from the list of “Specially
Designated Nationals and Blocked Persons.”
31.20    Survival. The obligations of this Lease shall survive the expiration of
the Term to the extent necessary to implement any requirement for the
performance of obligations or forbearance of an act by either party hereto which
has not been completed prior to the termination of this Lease. Such survival
shall be to the extent reasonably necessary to fulfill the intent thereof, or if
specified, to the extent of such specification, as same is reasonably necessary
to perform the obligations and/or forbearance of an act set forth in such term,
covenant or condition. Notwithstanding the foregoing, in the event a specific
term, covenant or condition is expressly provided for in such a clear fashion as
to indicate that such performance of an obligation or forbearance of an act is
no longer required, then the specific shall govern over this general provisions
of this Lease.
31.21    Counterparts. This Lease may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one original of
the Lease. Signature pages may be detached from the counterparts and attached to
a single copy of this Agreement to physically form one document. Counterparts
sent by fax or email shall be deemed originals for all purposes.



-58-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.


LANDLORD: 
 
THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY
By:   /s/ Tiffany Griego         
Its:   Managing Director, Asset Management


TENANT: 
 
JAZZ PHARMACEUTICALS, INC.,
a Delaware corporation 

By:   /s/ Matthew Young         
Its:   CFO               









--------------------------------------------------------------------------------




GLOSSARY


As used in this Lease, the following terms shall have the following meanings,
applicable, as appropriate, to both the singular and plural form of the terms
defined below:
“Abated Rent” is defined in Section 16.2(g).
“Active Negligence” means the want of care in performing an act, as
distinguished from inaction, which in a proper case may be negligence. Active
Negligence occurs when a party has individually participated in an affirmative
act of negligence.
“Actual Access Date” is defined in Section 2.4 of Exhibit D.
“ADA” is defined in Section 12.1.
“Added Costs” means the extra, incremental out-of-pocket costs to redevelop,
upgrade, renovate, repair, rehabilitate, or remodel the existing improvements or
construct new improvements at the Premises, or to make the Premises suitable for
sale or tenant use, to the extent due to Tenant Environmental Activity,
including the presence of residual Hazardous Substances after remediation. Added
Costs may include, but is not limited to, the costs of any studies or risk
assessments required by any government authority with jurisdiction, or those
that are technically warranted and reasonably requested by subsequent lessee of
the Premises or any portion thereof, including without limitation, the costs of
any hazardous material contractor to perform work at the Premises, the costs for
handling and disposal of any Hazardous Substances at the Premises, and the costs
of any special requirements to control soil vapors or dewater the Premises as a
means to remediate the Premises. Added Costs shall not include ordinary costs to
redevelop, upgrade, renovate, repair, rehabilitate, or remodel the existing
improvements or construct new improvements at the Premises, or to make the
Premises suitable for use by another occupant, that would have been incurred
absent the Tenant Environmental Activity.
“Additional Rent” is defined in Section 6.3.
“Adjustment Date” is defined in Section 6.1.
“Affiliate” is defined in Section 15.7.
“Alterations” are defined in Section 10.5.
“Applicable Laws” are defined in Section 12.1.
“ARB” is defined in Section 2.1(a) of Exhibit D.
“Assignment” is defined in Section 15.1.
“Bank” is defined in Section 6.5(c).
“Base Building Architect” means the architect for the Base Building Work, who
shall be designated by Landlord.




--------------------------------------------------------------------------------




“Base Building Construction Drawings” are defined in Section 2.1(c) of Exhibit
D.
“Base Building Contractor” means the general contractor for the Base Building
Work, who shall be designated by Landlord.
“Base Building Permit Submittal” is defined in Section 2.1(c) of Exhibit D.
“Base Building Plans” are defined in Section 2.1(b) of Exhibit D.


“Base Building Work” means the improvement work described in Attachment 1 to
Exhibit D. Attachment 1 is comprised of Attachment 1A (Base Building Work
Description) and Attachment 1B (Construction Responsibility Matrix), and
references to Attachment 1 shall be deemed to refer to both such components. The
Base Building Work consists of (a) the Shell Components, (b) the Core
Components, and (c) the Common Area Improvements.
“Base Rent” means the amount stated in Article 1, to be adjusted and payable in
accordance with Article 6.
“Blocked Person” is defined in Section 31.19.
“Broker” is defined in Article 29.
“Building” is defined in Section 2.1.
“Building Structure” is defined in Section 9.1.
“Building Systems” are defined in Section 8.2(b).
“Business Days” means Monday through Friday, excluding federal and state legal
holidays.
“Change of Control” is defined in Section 15.1.
“City” means the City of Palo Alto.
“Code Requirements” are defined in Attachment 1A to Exhibit D.


“Common Area Improvements” are described in Attachment 1 to Exhibit D.
“Common Area” is defined in Section 2.2.
“Commencement Date” means the date specified in Article 1.
“Core” and/or “Core Components” are described in Attachment 1 to Exhibit D.
“Early Termination Option” is defined in Section 5.4.
“Entitlement Efforts” is defined in Section 10.2.
“Environmental Audit” is defined in Section 13.7.




--------------------------------------------------------------------------------




“Final Plans” are defined in Section 3.3(b) of Exhibit D.


“Formal ARB Submittal Plans” are defined in Section 2.1(a) of Exhibit D.
“Environmental Claims” means all claims, demands, suits, actions (including,
without limitation, notices of noncompliance, charges, directives, and requests
for information), causes of action, orders, judgments, settlements, damages,
losses, diminutions in value, penalties, fines, actions, proceedings,
obligations, liabilities (including strict liability), encumbrances, liens,
costs (including, without limitation, costs of investigation and defense of any
claim (including, Landlord’s in-house counsel), whether or not such claim is
ultimately defeated, and costs of any good faith settlement or judgment), and
expenses of whatever kind or nature, contingent or otherwise, matured or
unmatured, foreseeable or unforeseeable, including without limitation reasonable
attorneys’ and consultants’ fees and disbursements, any of which are incurred at
any time, arising out of or related to Environmental Requirements, including,
without limitation:
(a)    Damages for personal injury, or injury to property or natural resources
occurring upon the Premises or off the Premises, foreseeable or unforeseeable,
including, without limitation, consequential damages, lost profits, lost rents,
the cost of demolition and rebuilding of any improvements on real property,
interest and penalties;
(b)    Claims brought by or on behalf of employees of Tenant;
(c)    Fees incurred for the services of attorneys, consultants, contractors,
experts, laboratories and all other costs incurred in connection with the
investigation or remediation of Releases of Hazardous Substances (whether or not
performed voluntarily) or violation of Environmental Requirements, including,
but not limited to, preparation of feasibility studies or reports, or the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration or monitoring work required by any federal,
state or local governmental agency or political subdivision, reasonably
necessary to restore full economic use of the Premises or any other property, or
otherwise expended in connection with such conditions, and including without
limitation any attorneys’ fees, costs and expenses incurred in enforcing this
Lease or collecting any sums due hereunder;
(d)    Liability to any third person or governmental agency to indemnify such
person or agency for costs expended in connection with the items referenced
above; and
(e)    Diminution in the value of the Premises, and damages for the loss of
business and restriction on the use of, or adverse impact on the marketing of,
rentable or usable space or any amenity of the Premises.
“Environmental Requirements” means all applicable present and future statutes,
regulations, rules, ordinances, codes, common law, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items,
and all amendments thereto, of all governmental agencies, departments,
commissions, boards, bureaus or instrumentalities of the United States,
California, and political subdivisions thereof, including but not limited to
City, the County of Santa Clara, the Regional Water Quality Control Board,
Department of Toxic Substances Control, California Department of Fish and
Wildlife, United States Environmental Protection Agency, United States Fish and
Wildlife Service, and Army Corps of Engineers, and all applicable judicial,
administrative and regulatory decrees, judgments, orders and written directives
relating to the




--------------------------------------------------------------------------------




protection of human health, safety, wildlife or the environment, including,
without limitation, (a) all requirements pertaining to reporting, licensing,
permitting, investigation and/or remediation of emissions, discharges, Releases,
or threatened Releases of Hazardous Substances, whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Substances; and (b) all
requirements pertaining to occupational health, the health and safety of
employees or the public. Environmental Requirements include, but are not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act;
the Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act; the Solid Waste
Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the California Medical Waste
Management Act and Radiation Control Law; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act and the National Environmental
Policy Act and any and all state or local law counterparts.
“Event of Default” is defined in Section 16.1.
“Exacerbation” means any direct, material adverse impact on a Pre-Existing
Environmental Condition. Exacerbation includes, without limitation, actions
which speed, redirect or enhance the migration of groundwater contamination at
the Premises in a fashion that causes a material adverse impact (for example, by
causing Hazardous Substances to migrate to deeper aquifers), actions which cause
damage to or limit the effectiveness of any existing remediation systems or
equipment, and actions which give rise to Environmental Claims.
“Excess Rent” is defined in Section 15.4.
“Expiration Date” means the date specified in Article 1.
“Hazardous Substance” means any substance, material or waste:
(a)    the presence of which requires investigation or remediation under any
Environmental Requirement;
(b)    which is or becomes listed, regulated or defined as a “hazardous waste,”
“hazardous substance,” “hazardous material”, “toxic substance”, “hazardous air
pollutant”, “pollutant,” “infectious waste,” “bio-hazardous waste”, “medical
waste”, “radioactive material”, “radioactive waste”, or “contaminant” under any
Environmental Requirement;
(c)    which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous to human health, safety,
wildlife or the environment and is or becomes regulated under any Environmental
Requirement;
(d)    the presence or Release of which at, on, under or from the Premises
causes or threatens to cause a nuisance upon the Premises or to surrounding
properties or poses or threatens to pose a hazard to the environment or the
health or safety of persons on or about the Premises; or
(e)    the presence of which on adjacent properties could constitute a trespass
by Tenant.




--------------------------------------------------------------------------------




Without limitation of the foregoing, Hazardous Substances shall include
gasoline, diesel fuel and other petroleum hydrocarbons and the additives and
constituents thereto, including MTBE; polychlorinated biphenals (PCBs); asbestos
and asbestos-containing material; lead; urea formaldehyde foam insulation; radon
gas and microbial material (including mold).
“Interest Rate” means the annual compounded interest rate equal to a 400 basis
points spread over the prime rate of interest published in the Wall Street
Journal as of the first date any applicable interest accrues. The Interest Rate
shall be reset each month that it is invoked such that the Interest Rate shall
be the greater of the Interest Rate owed on the outstanding amount or the
current Interest Rate as calculated by the preceding sentence. For the purpose
of converting the Interest Rate into a daily compound interest rate, Landlord
shall divide the Interest Rate by 365 days.
“Landlord” is defined in the introductory paragraph to this Lease.
“Landlord Parties” is defined in Section 13.4.
“Landlord’s Agents” means Landlord’s agents, employees and contractors.
“Landlord’s Expense Statement” is defined in Section 8.3.
“Landlord’s Unavoidable Delay” means any actual delay in the completion of the
Base Building Work caused by: (a) Acts of God (including without limitation,
lightning, earthquake, fire, storm, hurricane, tornado, flood, washout or rain
affecting the job site, access to the site or the supply chain), explosion,
strikes, lock-outs, inability to obtain necessary equipment, supplies or
materials through ordinary sources by reason of regulation or order of any
government or regulatory body, civil disturbance, act of a public enemy, war,
riot, sabotage, blockade; (b) delays in obtaining any required entitlements,
permits, inspections, approvals and final signoffs from governmental
authorities; (c) the construction of the Tenant Improvement Work to the extent
such construction is performed in a manner which is inconsistent with this Work
Letter and impedes or damages the Base Building Work; (d) delay in the
completion of the Final Plans and/or the construction of the Base Building Work
to the extent caused by unforeseen changes in any Applicable Laws after the
Effective Date (including, without limitation, the ADA); (e) Tenant’s failure to
meet the deadlines and schedules described in this Work Letter; or (f) any other
similar cause beyond the reasonable control of Landlord, or any of its
contractors or other representatives.
“L-C” is defined in Section 6.5(a)
“L-C Amount” is defined in Section 6.5(a).
“L-C Event” is defined in Section 6.5(b).
“Lines” is defined in Section 10.7.
“Losses” is defined in Section 14.1.
“Milestone Schedule” means the schedule for the design, approval and
construction of the Base Building Work and the Tenant Improvement Work, as
amended from time to time in accordance with Exhibit D. The initial Milestone
Schedule is attached hereto as Attachment 2 to Exhibit D.




--------------------------------------------------------------------------------




“Modification Costs” are defined in Section 2.5 of Exhibit D.
“Move-Out Date” is defined in Section 21.1.
“Offer” is defined in Section 15.5.
“Offer Notice” is defined in Section 5.3.
“Operating Expenses” are defined in Section 8.2.
“Outside Completion Date” is defined in Section 4.4.
“Parking Area” is defined in Section 2.3.
“Permitted Transfer” is defined in Section 15.7.
“Permitted Transferee” is defined in Section 15.7.
“Permitted Use” is defined in Article 1.
“Pre-Existing Environmental Condition” is defined in Section 13.11.
“Preliminary Plans” are defined in Section 2.1(a) of Exhibit D.
“Premises” is defined in Section 1.
“Prevailing Market Rent” is defined in Exhibit C.
“Project” is defined in Section 2.1.
“Property” is defined in Section 2.1.
“Punch List Items” means any incomplete items, items requiring correction, or
defective items in the construction of the Shell Components or Core Components
that do not materially interfere with the ability of the Tenant Improvement
Contractor to complete and perform the Tenant Improvement Work or for Tenant to
legally occupy the Premises upon completion of the Tenant Improvement Work.
“Real Estate Taxes” are defined in Section 8.2(a).
“Release” with respect to Hazardous Substances, means any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Substances into the environment; provided that “Release” shall not include the
migration, seepage or discharge on, over or across the Premises of any Hazardous
Substance that originates off of the Premises.
“Remaining Substances” is defined in Section 13.5(d).
“Renewal Option” is defined in Section 5.2.
“Renewal Term” is defined in Section 5.2.




--------------------------------------------------------------------------------




“Rent” is defined in Section 6.3.
“Rentable Area” means the Gross Floor Area of the Building, as defined in
Chapter 18 of the City’s Zoning Ordinance. The definition includes, but is not
limited to, calculating the total area of all floors of a building measured to
the outside surfaces of exterior walls, and includes all of the following: (i)
halls, (ii) stairways, (iii) elevators shafts, (iv) service and mechanical
equipment rooms, (v) basement, cellar or attic areas deemed usable by the
Director of Planning and Community Environment, (vi) open or roofed porches,
arcades, plazas, balconies, courts, walkways, breezeways or porticos if located
above the ground floor and used for required access, and (vii) permanently
roofed, but either partially enclosed or unenclosed, building features used for
sales, service, display, storage or similar uses. Rentable Area shall also
include any amenity space in the Building.
“ROFO” is defined in Section 5.3.
“ROFO Premises” is defined in Section 5.3.
“Rules and Regulations” is defined in Section 24.1.
“Security Deposit Laws” is defined in Section 6.5(d).
“Scheduled Access Date” means the date specified in Article 1, subject to
extension for a Landlord’s Unavoidable Delay.
“Shell” and/or “Shell Components” are described in Attachment 1 to Exhibit D.
“Space Plan” is defined in Section 3.3(a) of Exhibit D.
“Sublease” is defined in Section 15.1.
“Substantial Completion” or “Substantially Complete” means the substantial
completion of the Shell Components and Core Components, as certified by the Base
Building Architect by a factually correct notice to Tenant confirming that the
Shell Components and Core Components have been substantially completed in all
material respects in accordance with Section 2 of Exhibit D, such that the only
additional work to be completed by the Base Building Contractor is Punch List
Items.
“Substantial Completion Inspection” is defined in Section 2.7 of Exhibit D.
“Successor” is defined in Section 17.5.
“Supplemental Audit” is defined in Section 13.7.
“TDM Fees” is defined in Section 7.3.
“Tenant” is defined in the introductory paragraph to this Lease.
“Tenant Delay” means any delay in the completion of the Base Building Work to
the extent caused or contributed to by (i) any failure of Tenant to comply with
the approval schedules set forth herein; (ii) any Tenant Modification; or (iii)
Tenant’s failure to make any payment as and when




--------------------------------------------------------------------------------




required under Exhibit D; provided that no act or omission by Tenant or Tenant’s
Agents shall be deemed to cause a Tenant Delay unless Landlord provides Tenant
with written notice of the specific act or omission and Tenant fails to cure the
same within five (5) Business Days thereafter.
“Tenant Environmental Activity” means (a) any use, treatment, keeping, handling,
storage, transport, sale or Release at, on, under or from the Premises of any
Hazardous Substance during the Term by Tenant or any Tenant Agent, or (b) the
Exacerbation of any Pre-Existing Environmental Condition, as defined in Section
13.11, to the extent such Exacerbation is the result of, or is related to the
acts or omissions of Tenant or Tenant’s Agents, subtenants or invitees on or
about the Premises during the Term.
“Tenant Improvement Allowance” is specified in Article 1.
“Tenant Improvement Contract” means the contract with the Tenant Improvement
Contractor for the construction of the Tenant Improvement Work.
“Tenant Improvement Contractor” means the general contractor for the
construction of the Tenant Improvement Work, who shall be selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Subject to Landlord’s foregoing approval right, Tenant
shall have the right to solicit multiple bids prior to selection of the Tenant
Improvement Contractor.
“Tenant Improvement Costs” means the actual costs of the Tenant Improvement
Work, including the fees and expenses payable to Tenant’s Architect, consultants
and third party managers, design and development costs, fees for the Tenant
Improvement Permits and construction costs. Tenant Improvement Costs shall not
include, and the Tenant Improvement Allowance shall not be spent on, furniture,
demountable partitions or other personal property.
“Tenant Improvement Permits” means all permits, licenses and other approvals
necessary to construct the Tenant Improvement Work in compliance with all
Applicable Laws.
“Tenant Improvement Plans” are defined in Section 3.3(b) of Exhibit D.


“Tenant Improvement Work” means all work required to finish the Premises to a
condition acceptable for the conduct of Tenant’s business and not specifically
included in the Base Building Work.
“Tenant Modifications” are defined in Section 2.5 of Exhibit D.
“Tenant Obligations” is defined in Section 9.3.
“Tenant Systems” is defined in Section 9.3.
“Tenant’s Agents” is defined in Section 2.1.
“Tenant’s Architect” means the licensed architect engaged by Tenant, and
approved by Landlord in its reasonable discretion, to develop the Space Plan and
working drawings for, and to oversee the construction of, the Tenant Improvement
Work.




--------------------------------------------------------------------------------




“Tenant’s Architect Agreement” means the agreement between Tenant and Tenant’s
Architect for the design and oversight of the Tenant Improvement Work.


“Tenant’s Property” is defined in Section 10.9.
“Tenant’s Unavoidable Delay” means any actual delay in the completion of the
Tenant Improvement Work caused by: (a) Acts of God (including without
limitation, lightning, earthquake, fire, storm, hurricane, tornado, flood,
washout or rain affecting the job site, access to the site or the supply chain),
explosion, strikes, lock-outs, inability to obtain necessary equipment, supplies
or materials through ordinary sources by reason of regulation or order of any
government or regulatory body, civil disturbance, act of a public enemy, war,
riot, sabotage, blockade; (b) the construction of the Shell Components and Core
Components to the extent such construction is performed in a manner which is
inconsistent with this Work Letter and impedes or damages the Tenant Improvement
Work; (c) delay in the construction of the Tenant Improvement Work to the extent
caused by unforeseen changes in any Applicable Laws after the Effective Date
(including, without limitation, the ADA); (d) Landlord’s failure to meet the
Scheduled Access Date; (e) any defects in the Shell Components or Core
Components that materially adversely affect the construction of the Tenant
Improvement Work, including without limitation Tenant’s ability to obtain
building permits, permit sign-offs and/or a certificate of occupancy; or (f) any
other similar cause beyond the reasonable control of Tenant, or any of its
contractors or other representatives. Tenant’s Unavoidable Delay shall not
include (i) Tenant’s financial inability; (ii) economic downturn; (iii) delays
in Tenant’s obtaining any required entitlements, permits, inspections, approvals
and final signoffs from governmental authorities, except to the extent arising
due to Landlord’s failure to complete construction of the Shell Components or
the Core Components.


“Term” is defined in Article 1 and Section 5.1.
“Termination Date” is defined in Section 5.1.
“Transfer” is defined in Section 15.5.
“Transfer Costs” is defined in Section 15.4.
“Transfer Notice” is defined in Section 15.2.
“Transferee” is defined in Section 15.2.
“Transportation Demand Management” is a set of programs and policies that
respond to real and perceived barriers to taking trips by transit, bicycling,
walking or carpooling/vanpooling, and that use market signals to reduce
drive-alone trips. Transportation Demand Management strategies include
information and education, incentives, physical changes, technology and pricing.
Transportation Demand Management programs may be implemented by Landlord, the
City or other governmental agency.
“Triggering Event” is defined in Section 13.10.
“Unrestricted Use” means a condition allowing any use of real property,
including without limitation residential, hospital or day care, without any
engineering controls or deed restrictions.






--------------------------------------------------------------------------------




[exasiteplan1.jpg]




--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF COMMENCEMENT DATE,
EXPIRATION DATE, BASE RENT AND RENTABLE AREA
________________, 2014
____________________________
____________________________
Attention:_____________________
Re:
Lease between The Board of Trustees of the Leland Stanford Junior University
(Landlord), and _________________________ (Tenant), for premises located at
___________, Palo Alto, California

Gentlemen/Ladies:
This letter will confirm the following for all purposes under the Lease:
The Tenant Improvement Allowance is $            
The Commencement Date is                     
The Expiration Date is                     
The Rentable Area of the Premises is             
The Base Rent for the initial Term is as follows:
Period During
Lease Term
Monthly Base Rent per sq. ft. of Rentable Area
Monthly Base Rent
__________ - __________
$5.50
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______
__________ - __________
$_______
$_______





--------------------------------------------------------------------------------




Please acknowledge your acceptance of this letter by signing and returning two
copies of this letter.
Very truly yours,

The Board of Trustees of the
Leland Stanford Junior University


By:                    
Its:                    








--------------------------------------------------------------------------------




EXHIBIT C
DETERMINATION OF PREVAILING MARKET RENT
The term “Prevailing Market Rent” means the base monthly rent per rentable
square foot (net of all expenses) for direct leases from the landlord (as
opposed to subleases) of space of comparable size and location to the Premises
and in buildings similar in age and quality to the Premises for a comparable
term, taking into account any additional rent and all other payments or
escalations then being charged and allowances and economic concessions being
given in the Stanford Research Park for such comparable space over a comparable
term. The Prevailing Market Rent shall be determined by Landlord and Landlord
shall give Tenant written notice of such determination not later than thirty
(30) days after delivery by Tenant of Tenant’s notice of exercise of the Renewal
Option. If Tenant disputes Landlord’s determination of the Prevailing Market
Rent, Tenant shall so notify Landlord within ten (10) Business Days following
Landlord’s notice to Tenant of Landlord’s determination and, in such case, the
Prevailing Market Rent shall be determined as follows:
(a)    Within thirty (30) days following Tenant’s notice to Landlord that it
disputes Landlord’s determination of the Prevailing Market Rent, Landlord and
Tenant shall meet no less than two (2) times, at a mutually agreeable time and
place, to attempt to agree upon the Prevailing Market Rent.
(b)    If within this 30-day period Landlord and Tenant cannot reach agreement
as to the Prevailing Market Rent, they shall each select one appraiser to
determine the Prevailing Market Rent. Each such appraiser shall arrive at a
determination of the Prevailing Market Rent and submit his or her conclusions to
Landlord and Tenant within thirty (30) days after the expiration of the 30-day
consultation period described in (a) above.
(c)    If only one appraisal is submitted within the requisite time period, it
shall be deemed to be the Prevailing Market Rent. If both appraisals are
submitted within such time period, and if the two appraisals so submitted differ
by less than ten (10) percent of the higher of the two, the average of the two
shall be the Prevailing Market Rent. If the two appraisals differ by more than
ten (10) percent of the higher of the two, then the two appraisers shall
immediately select a third appraiser who will within thirty (30) days of his or
her selection make a determination of the Prevailing Market Rent and submit such
determination to Landlord and Tenant. This third appraisal will then be averaged
with the closer of the previous two appraisals and the result shall be the
Prevailing Market Rent.
(d)    All appraisers specified pursuant hereto shall be members of the American
Institute of Real Estate Appraisers with not less than five (5) years’
experience appraising office, research and development and industrial properties
in the San Francisco/Peninsula/South Bay area. Each party shall pay the cost of
the appraiser selected by such party and one-half of the cost of the third
appraiser plus one-half of any other costs incurred in the determination.






--------------------------------------------------------------------------------




EXHIBIT D
WORK LETTER
The purpose of this Exhibit D is to delineate the responsibilities of Landlord
and Tenant with respect to the design and construction of the Base Building Work
and the Tenant Improvement Work, subject to the satisfaction of the
contingencies set forth in Section 4 of the Lease.
1.    Definitions. Terms defined in the Lease, including without limitation, the
exhibits thereto, and not otherwise defined in this Exhibit D shall have the
meanings assigned in the Lease. As used herein, the following terms shall have
the following meanings:
“Actual Access Date” is defined in Section 2.4 below.
“ARB” is defined in Section 2.1(a) below.
“Base Building Architect” means the architect for the Base Building Work, who
shall be designated by Landlord.
“Base Building Construction Drawings” are defined in Section 2.1(c) below.
“Base Building Contractor” means the general contractor for the Base Building
Work, who shall be designated by Landlord.
“Base Building Permit Submittal” is defined in Section 2.1(c) below.
“Base Building Plans” are defined in Section 2.1(b) below.
“Base Building Work” means the improvement work described in Attachment 1 to
this Exhibit D. Attachment 1 is comprised of Attachment 1A (Base Building Work
Description) and Attachment 1B (Construction Responsibility Matrix), and
references to Attachment 1 shall be deemed to refer to both such components. The
Base Building Work consists of (a) the Shell Components, (b) the Core
Components, and (c) the Common Area Improvements.
“Code Requirements” are defined in Attachment 1A to this Exhibit D.
“Common Area Improvements” are described in Attachment 1 to this Exhibit D.
“Core” and/or “Core Components” are described in Attachment 1 to this Exhibit D.
“Final Plans” are defined in Section 3.3(b) below.
“Formal ARB Submittal Plans” are defined in Section 2.1(a) below.
“Landlord’s Unavoidable Delay” means any actual delay in the completion of the
Base Building Work caused by: (a) Acts of God (including without limitation,
lightning, earthquake, fire, storm, hurricane, tornado, flood, washout or rain
affecting the job site, access to the site or the supply chain), explosion,
strikes, lock-outs, inability to obtain necessary equipment, supplies or
materials through ordinary sources by reason of regulation or order of any
government or regulatory body, civil disturbance, act of a public enemy, war,
riot, sabotage, blockade; (b) delays in obtaining

1



--------------------------------------------------------------------------------




any required entitlements, permits, inspections, approvals and final signoffs
from governmental authorities; (c) the construction of the Tenant Improvement
Work to the extent such construction is performed in a manner which is
inconsistent with this Work Letter and impedes or damages the Base Building
Work; (d) delay in the completion of the Final Plans and/or the construction of
the Base Building Work to the extent caused by unforeseen changes in any
Applicable Laws after the Effective Date (including, without limitation, the
ADA); (e) Tenant’s failure to meet the deadlines and schedules described in this
Work Letter; or (f) any other similar cause beyond the reasonable control of
Landlord, or any of its contractors or other representatives.
“Milestone Schedule” means the schedule for the design, approval and
construction of the Base Building Work and the Tenant Improvement Work, as
amended from time to time in accordance with this Exhibit D. The initial
Milestone Schedule is attached hereto as Attachment 2 to this Exhibit D.
“Modification Costs” are defined in Section 2.5 below.
“Preliminary Plans” are defined in Section 2.1(a) below.
“Punch List Items” means any incomplete items, items requiring correction, or
defective items in the construction of the Shell Components or Core Components
that do not materially interfere with the ability of the Tenant Improvement
Contractor to perform and complete the Tenant Improvement Work or for Tenant to
legally occupy the Premises upon completion of the Tenant Improvement Work.
“Scheduled Access Date” means the date specified in Article 1 of the Lease,
subject to extension for a Landlord’s Unavoidable Delay.
“Shell” and/or “Shell Components” are described in Attachment 1 to this Exhibit
D.
“Space Plan” is defined in Section 3.3(a) below.
“Substantial Completion” or “Substantially Complete” means the substantial
completion of the Shell Components and Core Components, as certified by the Base
Building Architect by a factually correct notice to Tenant confirming that the
Shell Components and Core Components have been substantially completed in all
material respects in accordance with Section 2 of this Exhibit D, such that the
only additional work to be completed by the Base Building Contractor is Punch
List Items.
“Substantial Completion Inspection” is defined in Section 2.7 below.
“Tenant Delay” means any delay in the completion of the Base Building Work to
the extent caused or contributed to by (i) any failure of Tenant to comply with
the approval schedules set forth herein; (ii) any Tenant Modification; or (iii)
Tenant’s failure to make any payment as and when required under this Exhibit D;
provided that no act or omission by Tenant or Tenant’s Agents shall be deemed to
cause a Tenant Delay unless Landlord provides Tenant with written notice of the
specific act or omission and Tenant fails to cure the same within five (5)
Business Days thereafter.
“Tenant Improvement Allowance” means the amount set forth in Article 1 of the
Lease, as adjusted pursuant to Section 5.1 below.

2



--------------------------------------------------------------------------------




“Tenant Improvement Contract” means the contract with the Tenant Improvement
Contractor for the construction of the Tenant Improvement Work.
“Tenant Improvement Contractor” means the general contractor for the
construction of the Tenant Improvement Work, who shall be selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Subject to Landlord’s foregoing approval right, Tenant
shall have the right to solicit multiple bids prior to selection of the Tenant
Improvement Contractor.
“Tenant Improvement Costs” means the actual costs of the Tenant Improvement
Work, including the fees and expenses payable to Tenant’s Architect, consultants
and third party managers, design and development costs, fees for the Tenant
Improvement Permits and construction costs. Tenant Improvement Costs shall not
include, and the Tenant Improvement Allowance shall not be spent on, furniture,
demountable partitions or other personal property.
“Tenant Improvement Permits” means all permits, licenses and other approvals
necessary to construct the Tenant Improvement Work in compliance with all
Applicable Laws.
“Tenant Improvement Plans” are defined in Section 3.3(b) below.
“Tenant Improvement Work” means all work required to finish the Premises to a
condition acceptable for the conduct of Tenant’s business and not specifically
included in the Base Building Work.
“Tenant Modifications” are defined in Section 2.5 below.
“Tenant’s Architect” means the licensed architect engaged by Tenant, and
approved by Landlord in its reasonable discretion, to develop the Space Plan and
working drawings for, and to oversee the construction of, the Tenant Improvement
Work.
“Tenant’s Architect Agreement” means the agreement between Tenant and Tenant’s
Architect for the design and oversight of the Tenant Improvement Work.
“Tenant’s Unavoidable Delay” means any actual delay in the completion of the
Tenant Improvement Work caused by: (a) Acts of God (including without
limitation, lightning, earthquake, fire, storm, hurricane, tornado, flood,
washout or rain affecting the job site, access to the site or the supply chain),
explosion, strikes, lock-outs, inability to obtain necessary equipment, supplies
or materials through ordinary sources by reason of regulation or order of any
government or regulatory body, civil disturbance, act of a public enemy, war,
riot, sabotage, blockade; (b) the construction of the Shell Components and Core
Components to the extent such construction is performed in a manner which is
inconsistent with this Work Letter and impedes or damages the Tenant Improvement
Work; (c) delay in the construction of the Tenant Improvement Work to the extent
caused by unforeseen changes in any Applicable Laws after the Effective Date
(including, without limitation, the ADA); (d) Landlord’s failure to meet the
Scheduled Access Date; (e) any defects in the Shell Components or Core
Components that materially adversely affect the construction of the Tenant
Improvement Work, including without limitation Tenant’s ability to obtain
building permits, permit sign-offs and/or a certificate of occupancy; or (f) any
other similar cause beyond the reasonable control of Tenant, or any of its
contractors or other representatives. Tenant’s Unavoidable Delay shall not
include (i) Tenant’s financial inability; (ii) economic downturn; (iii) delays
in Tenant’s obtaining any required entitlements, permits, inspections, approvals
and final

3



--------------------------------------------------------------------------------




signoffs from governmental authorities, except to the extent arising due to
Landlord’s failure to complete construction of the Shell Components or the Core
Components.
2.    Design and Construction of Base Building Work. Landlord shall diligently
prosecute the design, approval by governmental authorities, and construction of
the Base Building Work and cause the Base Building Work to be performed in a
first class manner (in consideration of the prominence of the location of the
Property in the Stanford Research Park), in compliance in all material respects
with the approved Preliminary Plans, Base Building Plans, Base Building
Construction Drawings, and all Applicable Laws (including, without limitation,
the ADA). Tenant acknowledges that Landlord intends to construct the Base
Building Work so that the Shell Components and Core Components are reasonably
equivalent to LEED Gold status version 3 (which may include the acquisition of
utility services from renewable resources). Landlord agrees to pursue all other
reasonable LEED points before proposing utility services from renewable
resources.
2.1    Preliminary Plans; Base Building Plans.
(a)     Preliminary Plans. Prior to its submittal to the City, Landlord shall
deliver to Tenant the proposed submittal to the City’s Architectural Review
Board (“ARB”) for the preliminary ARB hearing regarding the entitlement and
development of the Building, which submittal package shall be referred to in
this Exhibit D as the “Preliminary Plans”. Tenant shall either approve the same,
or deliver to Landlord in writing Tenant's specific questions, concerns or
requested changes within ten (10) Business Days after receipt. Failure of Tenant
to deliver to Landlord such written notice within said period shall constitute
approval of the Preliminary Plans by Tenant.
(i)    If Tenant's requested changes are unacceptable to Landlord, Landlord and
Tenant shall meet together to explore reasonable alternatives and to agree to
mutually acceptable changes to the Preliminary Plans within ten (10) Business
Days after delivery to Landlord of Tenant's requested changes. Tenant
acknowledges that the design and construction of the Building is under
Landlord’s control as the owner of the Building, and that Tenant’s right to
object to the Preliminary Plans may be based only on one or both of the
following: (A) that they include a design element that materially interferes
with Tenant's planned use of the Premises; provided that Tenant has provided to
Landlord in writing sufficient details regarding Tenant’s planned use to allow
Landlord to accommodate such planned use, or (B) that they are not in conformity
with the requirements and specifications contained in Attachment 1). If Landlord
and Tenant cannot agree to mutually acceptable changes within such ten (10)
Business Day period, then Landlord shall have the final decision in its sole
discretion whether or not to include such changes in the Formal ARB Submittal
Plans.
(ii)    If Tenant desires that some or all of the requested changes that
Landlord does not accept be constructed by Landlord as Tenant Modifications (as
defined in Section 2.5 below), the provisions of Section 2.5 shall apply.
Landlord and Tenant shall meet and confer on a regular basis regarding the
refinement of the Preliminary Plans in order to allow Landlord to complete the
“formal” ARB submittal package by the milestone date set forth in Attachment 2,
which submittal package shall be referred to in this Exhibit D as the “Formal
ARB Submittal Plans”.

4



--------------------------------------------------------------------------------




(b)     Base Building Plans. Once the Preliminary Plans are final pursuant to
the process described in subsection (a) above (whether in their original form,
or with changes that Landlord has agreed to construct (whether as part of the
Base Building Work or as a Tenant Modification), Landlord shall cause to be
prepared (i) a site plan showing the location and dimensions of the Base
Building Work, (ii) design development documents for the Base Building Work
including, but not limited to: plans showing the proposed building elevations,
and appropriate details as to Building Shell, Core Improvements and Common Area
Improvements, including the proposed location, configuration, dimensions,
composition and installation thereof, and (iii) such other information
reasonably necessary for Tenant to develop the Space Plan (the “Base Building
Plans”). Landlord shall deliver the Base Building Plans to Tenant as soon as
reasonably practical after approval of the Preliminary Plans, but in no event
later than one hundred twenty (120) days after City approval of the Formal ARB
Submittal Plans.
(i)    Within fifteen (15) Business Days after Tenant's receipt of the Base
Building Plans, Tenant shall either approve the same, or deliver to Landlord in
writing Tenant's specific objections thereto, together with Tenant's proposed
solution to each such objection. Failure of Tenant to deliver to Landlord
written notice of its objections within said period shall constitute approval of
the Base Building Plans by Tenant. Tenant’s right to object to the Base Building
Plans shall be limited to those aspects that either (A) change the design of the
Building so that the modified design materially interferes with Tenant's planned
use of the Premises (as described by Tenant in writing pursuant to Section
2.1(a)(i) above), or (B) include other changes that are not in conformity with
the requirements and specifications contained in the Preliminary Plans or
Attachment 1. In the event Tenant objects to aspects other than those permitted
above, then any changes based upon such objections shall be a Tenant
Modification; provided such changes are approved by Landlord in its sole
discretion.
(ii)    If Landlord agrees with Tenant's objections and proposed solutions, if
any, to the Base Building Plans (whether as part of the Base Building Work or a
Tenant Modification), Landlord shall instruct the Base Building Architect to
make appropriate revisions thereto. If Tenant's requested changes are
unacceptable to Landlord, Landlord shall designate by written notice to Tenant
the specific items that are not acceptable, and the reasons for such
determination. Landlord and Tenant shall meet together to explore and identify
reasonable alternatives and to agree to mutually acceptable changes to the Base
Building Plans within ten (10) Business Days after delivery to Landlord of
Tenant's requested changes. If Landlord and Tenant cannot agree to mutually
acceptable changes within such ten (10) Business Day period, then Landlord shall
have the final decision in its sole discretion whether or not to further modify
the Base Building Plans as requested by Tenant.
(c)     Permit Submittal and Construction Drawings. Concurrently with Landlord’s
first submittal to the City for review, approval and issuance of the building
permit, Landlord shall deliver to Tenant the permit submittal plans (the “Base
Building Permit Submittal”). Within fifteen (15) Business Days after Tenant’s
receipt of the Base Building Permit Submittal, Tenant shall either approve the
same, or deliver to Landlord in writing Tenant’s specific objections thereto,
together with Tenant’s proposed solution to each such objection. Failure of
Tenant to deliver to Landlord written notice of its objections within said
period shall constitute approval of the Base Building Permit Submittal by
Tenant. Tenant’s right to object to the Base Building Permit Submittal shall be
limited to those aspects that either (A) change the design of the Building so
that the modified design materially interferes with Tenant's planned use of the
Premises (as identified in writing to Landlord pursuant to Section 2.1(a)(i)
above), or (B) include other changes that are

5



--------------------------------------------------------------------------------




not in conformity with the requirements and specifications contained in the
approved Base Building Plans or Attachment 1. In the event Tenant objects to
aspects other than those permitted above, then any changes based upon such
objections shall be a Tenant Modification if approved by Landlord in its sole
discretion. If Landlord agrees with Tenant’s objections and proposed solutions,
if any, to the Base Building Permit Submittal, Landlord shall instruct the Base
Building Architect to make appropriate revisions thereto (whether as part of the
Base Building Work or a Tenant Modification). If Tenant’s requested changes are
unacceptable to Landlord, Landlord shall designate by written notice to Tenant
the specific items that are not acceptable, and the reasons for such
determination. Landlord shall have the final decision in its sole discretion
whether or not to further modify the Base Building Permit Submittal requested by
Tenant. Once the building permit has been issued, Landlord shall deliver to
Tenant the final City-approved working drawings for the construction of the Base
Building Work (the “Base Building Construction Drawings”), which will include
changes made in response to City plan check comments.
2.2    Schedule; Coordination. During the development and construction of the
Base Building Work, and when certain milestones are achieved, Landlord shall
distribute to Tenant updates to the Milestone Schedule that are prepared in
connection with the Base Building Work, and Landlord and Tenant shall
participate in regularly scheduled meetings to coordinate the Base Building Work
with the Tenant Improvement Work. Landlord shall keep Tenant informed of all
material changes in the Milestone Schedule so that Tenant may coordinate its
construction work accordingly.
2.3    Tenant’s Project Manager. Tenant shall enter into a contract with a
third-party project manager reasonably approved by Landlord, and shall use
commercially reasonable efforts to do so within sixty (60) days after the
Effective Date of the Lease. Tenant’s project manager will participate in
meetings when requested to do so by Landlord, and otherwise provide project
management services to Tenant. If Tenant’s project manager is not granted
decision-making authority on behalf of Tenant, Tenant shall also designate a
representative who does have decision-making authority, and such representative
shall also participate in any requested meetings. Tenant’s designated project
manager or other representative shall be the only person authorized to
communicate with Landlord or to request Tenant Modifications.
2.4    Early Access and Joint Construction. Landlord shall allow Tenant early
access to the Premises for the construction of the Tenant Improvement Work as
early in the process of constructing the Base Building Work as is reasonably
possible; provided that (a) such early access will not interfere with the timely
completion of the Base Building Work, and (b) such early access will not delay
any critical dates for the Substantial Completion of the Base Building Work. As
of the Effective Date, the parties anticipate that Tenant will be permitted
early access to the Premises for the construction of the Tenant Improvement Work
on or before the Scheduled Access Date set forth in Article 1 of the Lease.
(a)    Landlord shall use commercially reasonable efforts to provide Tenant with
at least thirty (30) days prior written notice of the date that the Tenant
Improvement Contractor may commence and proceed with construction of the Tenant
Improvement Work (the “Actual Access Date”), but in no event shall the Actual
Access Date occur until Tenant has received written notice of such date.
Representatives of Landlord and Tenant shall accompany the Base Building
Contractor and the Tenant Improvement Contractor on a walk-through and
inspection of the Premises to determine if the Tenant Improvement Contractor may
commence and proceed with construction of the Tenant Improvement Work, which
shall occur no later than three (3) Business

6



--------------------------------------------------------------------------------




Days prior to the Actual Access Date. Tenant shall have three (3) Business Days
after the walk-through to deliver written notice to Landlord if Tenant disagrees
that the Tenant Improvement Contractor may commence and proceed with
construction of the Tenant Improvement Work, and to provide a reasonably
detailed list of all items that it considers insufficiently complete. In the
event of such disagreement, (i) Landlord shall use commercially reasonable
efforts to complete its work with respect to the unfinished items set forth on
Tenant’s list, (ii) on or prior to completion of such work, Landlord shall
notify Tenant in writing of a proposed date for a subsequent walk-through and
inspection of the Premises and (iii) on that date, or such other date as may be
mutually agreed between Landlord and Tenant, representatives of Landlord and
Tenant shall accompany the Base Building Contractor and the Tenant Improvement
Contractor on a subsequent walk-through and inspection of the Premises to
determine if the Tenant Improvement Contractor may commence and proceed with
construction of the Tenant Improvement Work. If Tenant disagrees that the Tenant
Improvement Contractor may commence and proceed with construction of the Tenant
Improvement Work after such subsequent walk-through then, within three (3)
Business Days thereafter, the parties and their respective contractors shall
meet and confer in good faith regarding such disagreement. Neither party shall
delay or suspend the construction process hereunder on account of such
disagreement, and shall continue to perform the Base Building Work or Tenant
Improvement Work as provided in this Exhibit D. Notwithstanding anything to the
contrary set forth in the Lease or this Exhibit D, the Actual Access Date shall
not occur until the parties have agreed that the Tenant Improvement Contractor
may commence and proceed with construction of the Tenant Improvement Work.
(b)    As of the Actual Access Date, Tenant shall deliver to Landlord evidence
of the insurance that Tenant is required to maintain pursuant to the Lease, and
Tenant’s indemnity obligations shall become effective. Tenant and Tenant’s
Agents shall comply with all requirements of the Lease that are applicable
during the early access period (e.g. no waste or nuisance, liability for Tenant
Environmental Activity, Tenant’s indemnity obligations, etc.). Tenant and
Landlord shall use commercially reasonable efforts to avoid interference with
the work that will be occurring by each party concurrently on the Property and
shall cause their respective contractors, sub-contractors and suppliers to
reasonably coordinate and cooperate so that neither party’s work unreasonably
interferes with the construction of the other party’s work.
2.5    Tenant Modifications. Any modifications to the Shell Components and Core
Components requested by Tenant other than those modifications related to matters
over which Tenant has approval rights pursuant to Section 2.1 above, and any
such modifications subsequently requested by Tenant and approved by Landlord in
its sole discretion during the course of construction pursuant to this Section
2.5 (collectively, “Tenant Modifications”) shall be designed and constructed at
Tenant’s sole cost and expense. If Tenant desires any Tenant Modifications to
the Base Building Work from the final Base Building Plans in order to
accommodate the Tenant Improvement Work, Tenant shall deliver a request in
writing to Landlord for Landlord’s review and approval. Landlord’s construction
representative shall review such Tenant Modification request and approve or deny
such request within ten (10) Business Days after receipt of such request, and if
such request is denied, shall state in writing the reason for such denial. If
such request is denied, then Landlord and Tenant shall meet and confer within
five (5) Business Days to attempt to resolve any issues which they have as to
such requested Tenant Modification; provided that Landlord shall have the final
decision in its sole discretion whether or not to proceed with the proposed
Tenant Modification. If Landlord approves Tenant’s request for Tenant
Modifications, Landlord shall prepare and deliver to Tenant an estimate of the
incremental increased cost of designing and constructing such modifications, if
any (the “Modification Costs”). Tenant shall have five (5) Business Days

7



--------------------------------------------------------------------------------




after receipt of such estimate to revoke its request for the proposed Tenant
Modifications by written notice to Landlord or to request that Landlord modify
such Tenant Modification to reduce the Modification Costs. Actual Modification
Costs paid to third parties shall be deducted from the Tenant Improvement
Allowance, such that the Tenant Improvement Allowance shall be reduced by the
total amount of all Modification Costs. Tenant shall have no right to any
further Tenant Modifications once the Tenant Improvement Allowance has been
fully paid by Landlord unless Tenant agrees to pay Landlord for such costs as
and when invoices for such costs are delivered to Tenant by Landlord or the Base
Building Contractor. If Tenant Modifications delay Substantial Completion of the
Shell Components or Core Components, Substantial Completion shall be deemed to
have occurred on the date Substantial Completion would have occurred but for the
Tenant Modifications.
2.6    Landlord Changes. During construction of the Base Building Work, Landlord
shall deliver to Tenant copies of any proposed changes to the Base Building Work
from the final Base Building Plans that Landlord reasonably determines could
have a material adverse impact on the design and construction of the Tenant
Improvement Work. Tenant shall review such proposed change within five (5)
Business Days after receipt of notice, and if the Tenant reasonably objects to
the proposed change, shall state in writing the reason for such denial. Failure
to deliver notice of objections by 5:00 p.m. local time on the fifth (5th)
Business Day shall constitute Tenant’s approval of same. If Landlord intends to
proceed with the change despite Tenant’s objection, Landlord and Tenant shall
meet within five (5) Business Days to attempt to resolve Tenant’s objection;
provided that Landlord shall have the final decision in its sole discretion
whether or not to proceed with the proposed change.
2.7    Substantial Completion. Landlord shall diligently prosecute the
construction of the Base Building Work and use diligent efforts to achieve
Substantial Completion of the Shell Components and Core Components by the dates
identified in the Milestone Schedule, subject to Landlord’s Unavoidable Delays.
Landlord shall notify Tenant in writing when Landlord believes that Substantial
Completion of the Shell Components and Core Components has occurred (or will
occur on a specified date). Representatives of Landlord and Tenant shall
accompany the Base Building Architect and the Base Building Contractor on a
walk-through and inspection of the Premises (the “Substantial Completion
Inspection”) when the Base Building Architect and Base Building Contractor
determine if Substantial Completion of the Shell Components and Core Components
has occurred. The Base Building Architect shall certify in writing the date of
Substantial Completion, and Landlord shall cause a copy of such certification to
be delivered to Tenant. Within five (5) Business Days after the Substantial
Completion Inspection, Landlord shall send to Tenant a written list of the Punch
List Items identified during the Substantial Completion Inspection. Tenant shall
have five (5) Business Days after receipt to send a written notice to Landlord
requesting that additional Punch List Items be added, which Landlord shall
approve or disapprove in its reasonable discretion. Upon the completion of all
Punch List Items, Tenant shall sign the acceptance attached as Attachment 3 to
this Exhibit D. Tenant’s failure to notify Landlord in writing of any reasonable
grounds for not acknowledging acceptance within five (5) Business Days after
such walk-through shall be deemed to be acceptance of the work whether or not
Tenant executes Attachment 3. Substantial Completion and Tenant’s acceptance of
the Premises shall not be conditioned upon completion of all Common Area
Improvements or Punch List Items unless such Common Area Improvements or Punch
List Items materially adversely affect the construction of the Tenant
Improvement Work or Tenant’s ability to obtain permits, permit sign-offs, or a
certificate of occupancy.

8



--------------------------------------------------------------------------------




2.8    Punch List Items and Final Completion. Landlord shall use commercially
reasonable efforts to cause the completion of the Punch List Items within ninety
(90) days after Substantial Completion, subject to Landlord’s Unavoidable Delay.
Completion of the Punch List Items shall be undertaken so as to minimize any
material interference with Tenant’s construction of the Tenant Improvement Work
and Tenant’s occupancy of the Premises. Landlord shall notify Tenant upon
receipt by Landlord of notice from the Base Building Contractor that final
completion has occurred. Representatives of Landlord and Tenant shall accompany
the Base Building Architect and the Base Building Contractor on a walk-through
and inspection of the Premises to determine if final completion has occurred. If
there are any remaining Punch List Items, Landlord shall cause the diligent and
prompt completion of such items and the parties shall conduct an additional walk
through and inspection to determine if final completion has occurred.
2.9    Warranties. Landlord shall enforce all warranties pertaining to the Base
Building Work at Landlord's sole cost and expense.
3.    Design and Construction of the Tenant Improvement Work.
3.1    Tenant Responsibility. Tenant shall be responsible for the design and
construction of the Tenant Improvement Work and shall cause the construction of
the Tenant Improvement Work in a first class manner and in compliance with all
Applicable Laws. Tenant agrees and acknowledges that in order to achieve the
equivalent of LEED Gold status version 3 for the Building, Tenant will use
commercially reasonable efforts to incorporate sustainable features in the
Tenant Improvement Work, including those related to the use of renewable energy
resources as required to obtain and maintain LEED Gold Standard.
3.2    Integration with Lease. Without limitation of any other provision of the
Lease or this Exhibit D, all of the provisions of Article 9 (Alterations by
Tenant) and Article 10 (Liens) shall apply to the Tenant Improvement Work, to
the extent not inconsistent with the provisions of this Exhibit D.
3.3    Development of Plans - Tenant.
(a)    No later than one hundred twenty (120) days after Landlord has delivered
to Tenant the final, approved Base Building Plans, Tenant shall submit to
Landlord, for Landlord’s approval, a basic space plan (the “Space Plan”)
prepared by Tenant’s Architect for the layout of the Tenant Improvement Work
consistent with the design of the Base Building Work. The Space Plan shall
include at a minimum, the interior improvement layouts and location of the wall
and partition structures for the Tenant Improvement Work, the location and size
of the generator pad, and the location, type and weight of all rooftop
equipment. Within fifteen (15) Business Days after Landlord receives the Space
Plan, Landlord shall either approve the Space Plan or disapprove the Space Plan
and, in the event of disapproval, furnish to Tenant a reasonably detailed
written statement outlining the reasons for such disapproval. Landlord and
Tenant shall then meet together to explore and identify reasonable alternatives
and to agree to mutually acceptable changes to the Space Plan during the five
(5) Business Days after delivery of Landlord’s notice of disapproval. In the
event of such disapproval, or if the parties agree upon mutually acceptable
changes, Tenant shall make the changes necessary in order to resolve Landlord’s
objections and shall return the Space Plan to Landlord. Landlord shall approve
or reasonably disapprove such changes within ten (10) Business Days after
Landlord receives the revised Space Plan. This procedure shall be

9



--------------------------------------------------------------------------------




repeated until the Space Plan is finally approved by Landlord and written
approval has been received by Tenant.
(b)    Within one hundred fifty (150) days after Landlord approves Tenant’s
Space Plan, and Landlord has provided Tenant with the Base Building Construction
Drawings, Tenant shall submit to Landlord complete plans and specifications for
the Tenant Improvement Work, based upon the approved Space Plan, including,
without limitation, mechanical and electrical drawings (collectively the “Tenant
Improvement Plans”), for Landlord’s approval. The Tenant Improvement Plans shall
be in a form sufficient to secure necessary Tenant Improvement Permits. Tenant
shall use diligent efforts to obtain, on a timely basis, all Tenant Improvement
Permits. Landlord shall, within twenty (20) Business Days after receipt of the
Tenant Improvement Plans, approve the same or designate by written notice to
Tenant the specific changes reasonably required to be made to the Tenant
Improvement Plans. Tenant shall promptly within ten (10) Business Days make the
necessary changes and shall return the revised Tenant Improvement Plans to
Landlord. Landlord shall approve or disapprove the revised Tenant Improvement
Plans within ten (10) Business Days after receipt by Landlord. This procedure
shall be repeated until the Tenant Improvement Plans are finally approved by
Landlord and Tenant has received Landlord’s written approval thereof. The Tenant
Improvement Plans may be submitted by Tenant in one or more stages and at one or
more times, and the time periods for Landlord’s approval shall apply with
respect to each such portion submitted; provided that Landlord may withhold
approval if in Landlord’s reasonable judgment the portion submitted is not
sufficient for Landlord to approve or disapprove such portion. The final Tenant
Improvement Plans approved by Landlord, including any changes, additions or
alterations thereto approved by Landlord and Tenant as provided in Section 3.5
below, are herein referred to as the “Final Plans”.
(c)    Landlord’s approval of the Space Plan, Tenant Improvement Plans or Final
Plans shall not be deemed to be a representation or warranty by Landlord as to
the adequacy or accuracy of such plans, and Landlord shall have no liability
therefor. If Landlord fails to deliver to Tenant written notice of its approval
or disapproval hereunder within the applicable time periods set forth above,
Tenant shall have the right to send Landlord a written request for approval, and
if Landlord fails to respond to such written request within ten (10) Business
Days after receipt of the request, Landlord shall be deemed to have approved the
item for which request was sought.
3.4    Landlord Consultants. Landlord shall have the right to engage third-party
consultants to review the Space Plan and Tenant Improvement Plans, and Tenant
shall reimburse Landlord for the cost of such consultants within twenty (20)
days after receipt of one or more invoices from Landlord reasonably detailing
such costs; provided that in no event shall such costs exceed the sum of Twelve
Thousand Dollars ($12,000) and at Tenant’s request, such costs shall be deducted
from the Tenant Improvement Allowance. Other than the foregoing, Landlord shall
not charge a supervisory or management fee in connection with the construction
of the Tenant Improvement Work.
3.5    Tenant Changes. If Tenant requests any change, addition or alteration in
the Tenant Improvement Plans or Final Plans, Tenant’s Architect shall prepare
plans and specifications with respect to such change, addition or alteration,
which plans and specifications shall be submitted to Landlord for Landlord’s
review and approval. The procedure set forth in Section 3.3(a) above shall apply
to any such change, addition or alteration, except Landlord shall be required to
approve or reject such change, addition or alteration within five (5) Business
Days.

10



--------------------------------------------------------------------------------




4.    Construction of the Tenant Improvement Work.
4.1    Construction of Tenant Improvement Work. Tenant shall construct the
Tenant Improvement Work in accordance with all Applicable Laws and the Final
Plans and the requirements of Article 10 of the Lease, to the extent not
inconsistent with the provisions of this Exhibit D.
(a)    Tenant shall promptly commence the construction of the Tenant Improvement
Work after the Actual Access Date, and thereafter diligently prosecute
construction of the Tenant Improvement Work to completion.
(b)    Landlord’s written approval shall be obtained prior to undertaking any
work that deviates in any material respect from the Final Plans approved by
Landlord.
(c)    Subject to any Tenant’s Unavoidable Delays and Substantial Completion of
all Base Building Work by Landlord, Tenant shall use commercially reasonable
efforts to complete the Tenant Improvement Work and obtain a temporary
certificate of occupancy from the City no later than two hundred seventy (270)
days after the Actual Access Date. Tenant shall promptly deliver to Landlord a
copy of the temporary certificate of occupancy, along with the permit card
showing additional work needed to obtain a final certificate of occupancy.
Tenant shall secure a final certificate of occupancy from the City with respect
to the Premises within sixty (60) days after the later to occur of (i)
completion of the Tenant Improvement Work and (ii) Substantial Completion of the
Shell Components and Core Components by Landlord. If Tenant fails to occupy the
Premises for the conduct of Tenant’s business by the first anniversary of the
Commencement Date (subject to any Tenant’s Unavoidable Delays), Landlord shall
have the right to terminate the Lease by written notice to Tenant delivered
within ten (10) days following such anniversary date, and Landlord shall
promptly return to Tenant the Letter of Credit.
4.2    Evidence of Insurance. Prior to commencement of construction of the
Tenant Improvement Work, Tenant shall obtain and deliver to Landlord
certificates of insurance for all policies of insurance required to be
maintained by Tenant under the Lease.
5.    Payment of Tenant Improvement Costs.
5.1    Tenant Improvement Allowance. Landlord shall provide to Tenant the Tenant
Improvement Allowance (as defined in Article 1 of the Lease), which shall be
applied to the payment of the Tenant Improvement Costs as provided herein.
Regardless of the status of completion of the Tenant Improvement Work, any
balance of the Tenant Improvement Allowance not expended by Tenant as provided
in the following provisions of this Section 5 by the first (1st) anniversary of
the Actual Access Date shall be forfeited.
5.2    Tenant Improvement Costs. Any Tenant Improvement Costs in excess of the
Tenant Improvement Allowance shall be paid by Tenant. Any portion of the Tenant
Improvement Allowance that is expended by Tenant for the Tenant Improvement Work
shall be disbursed as provided below.
5.3    Use of Tenant Improvement Allowance. The Tenant Improvement Allowance may
be used for commercially reasonable architectural, engineering, and project
management fees, a LEED consultant engaged by Tenant, construction and
installation of the Tenant Improvement Work, and cabling and signage, but not
for any items of personal property,

11



--------------------------------------------------------------------------------




including, without limitation, furniture, demountable partitions, fixtures or
equipment. The Tenant Improvement Allowance may not be used to fund overtime
costs.
5.4    Conditions to First Disbursement. As a condition to the first
disbursement of the Tenant Improvement Allowance, Tenant shall have satisfied
all of the following conditions:
(a)    Tenant shall have delivered to Landlord a duly executed copy of the
contract with Tenant’s Architect and the Tenant Improvement Contract;
(b)    The Final Plans shall have been completed and approved as provided above;
(c)    Tenant shall have obtained, delivered to Landlord, and be in compliance
with all Tenant Improvement Permits;
(d)    Tenant shall have delivered to Landlord the total budget, which shall
become the basis for calculating Landlord’s pro rata contribution towards the
Tenant Improvement Work draws, and construction schedule for the Tenant
Improvement Work, including an estimated cash flow schedule that describes the
timing and amounts of Tenant’s projected Tenant Improvement Allowance draw
requests and each party’s pro rata contribution towards the draw requests; and
(e)    Tenant shall have provided Landlord with any other information reasonably
requested by Landlord.
Notwithstanding anything to the contrary in this Work Letter, upon the parties
approval of the Tenant Improvement Plans and Tenant’s delivery of reasonably
detailed invoices, Landlord shall disburse up to $250,000 of the Tenant
Improvement Allowance to reimburse Tenant for design, project management,
permitting fees and any other pre-construction costs and activities without any
requirement for Tenant to satisfy the requirements set forth in Section 5.4 (a)
– (e) above.
5.5    Disbursements of Tenant Improvement Allowance. Disbursements of
installments of the Tenant Improvement Allowance will be made by check payable
to Tenant within thirty (30) days after receipt by Landlord of the Draw
Certifications required under Section 5.6 below, but not more frequently than
monthly. Landlord’s disbursements shall be conditioned upon the following: (a)
all contingencies for the benefit of Tenant pursuant to Article 4 of the Lease
shall have been satisfied or waived; (b) no Event of Default by Tenant shall
exist under the Lease; (c) no lien shall have been filed with respect to the
Tenant Improvement Work that has not been released or bonded over; (d) Tenant
shall be in compliance with the Tenant Improvement Permits, (e) all insurance
required of Tenant under the Lease shall be in full force and effect; and (f)
Tenant shall have paid its pro rata portion of the Tenant Improvement Costs to
be funded, such that Landlord’s payment of the Tenant Improvement Allowance
installment is not in excess of its share of the total Tenant Improvement Costs.
By way of example, if the Tenant Improvement Allowance is $1,000,000 and the
total Tenant Improvement Costs are $3,000,000, each payment by Landlord of an
installment of the Tenant Improvement Allowance shall be one third (1/3) of the
total Improvement Costs being paid for each disbursement during the construction
of the Tenant Improvement Work. Landlord shall also have the right to hold back
five percent (5%) of the Tenant Improvement Allowance pending Tenant’s delivery
of the items set forth in Section 5.7, which amount shall be paid to Tenant
within ten (10) Business Days after Landlord’s acceptance of the Tenant
Improvement Work.

12



--------------------------------------------------------------------------------




5.6    Documentation. As a condition to each funding, Tenant shall deliver to
Landlord all of the following:
(a)    Tenant’s Construction Draw Certificate in the form of Attachment 4 to
this Exhibit D (with capitalized terms used therein without definition having
the meanings ascribed to them in the Lease);
(b)    The Tenant Improvement Contractor’s Certificate in the form of Attachment
5 hereto;
(c)    Conditional and unconditional lien releases, as applicable, in the form
required under California Civil Code Section 3262 from all contractors,
subcontractors and materialmen who shall have furnished materials or supplies or
performed work or services in connection with the Tenant Improvement Work.
5.7    Final Certification. Upon final completion of the Tenant Improvement
Work, and as a condition to Landlord’s acceptance of the Tenant Improvement Work
as completed, Tenant shall provide Landlord with the following:
(a)    certifications from the Tenant Improvement Contractor and Tenant’s
Architect that the Tenant Improvement Work has been finally completed in
accordance with the Final Plans;
(b)     copies of final lien releases from all contractors and subcontractors;
(c)    all operating permits and hazardous material permits issued with respect
to Tenant’s use and occupancy of the Premises;
(d)    the final certificate of occupancy issued by the City;
(e)    copies of all warranties for the Tenant Improvement Work and any
components thereof, and
(f)    a copy of Tenant’s punch list for the Tenant Improvement Work.
6.    Notices. All notices to be delivered pursuant to this Work Letter shall be
delivered in the manner set forth in Article 26 of the Lease.







13



--------------------------------------------------------------------------------






Attachment 1A to Exhibit D
BASE BUILDING WORK DESCRIPTION
The components and systems described herein will be included in the design of
the Building. Landlord shall design and construct the Base Building Work
(consisting of the Shell Components, the Common Area Improvements and the Core
Components listed below) in compliance with Applicable Laws, including without
limitation all City and uniform building codes (collectively, “Code
Requirements”).
A.
Shell Components

1.
Structure

a)
The foundation and structural frame and all metal work

b)
The foundation and structural framing are to be designed to support a live load
of 100 psf reducible; exit facilities and stairways designed to support a live
load of 100 psf non-reducible. Any structural upgrades required for vibration
sensitive equipment shall be a Tenant Modification. The design shall include
fireproofing pursuant to Code Requirements. The slab to underside of steel
structure height within the Premises shall accommodate a minimum 10'-0" finished
ceiling height throughout with a minimum interstitial space of 24"
predominately, with exception for occasional rainwater leaders or other critical
utilities.

c)
Stairs shall meet Code Requirements; exit stairs will be concrete filled metal
pan stairs; steel to be prime painted only. Floor finishes on stairs shall be
Tenant Improvement Work. The Building’s handrails and guardrails during
construction will be temporary; permanent handrails are part of Core Components.
Any lobby stair, if applicable, and associated handrails shall be Tenant
Improvement Work unless such stair is required to meet Code Requirements. Stairs
will be located to provide egress to meet Code Requirements for a typical Tenant
Modification.

d)
The Building’s Shell will be constructed to be water-tight.

e) Concrete floors on the interior of the building (not including the garage)
will meet the flatness tolerances provided in specification ACI 117-10, Section
4 as published by the American Concrete Institute.
f) Landlord shall coordinate with Tenant to allow for reasonable access through
window sections on each floor of the Building which Tenant can use to move large
items (e.g. furniture) into the Building. Tenant will be responsible to complete
the windows after access is no longer required.
2.    Exterior Facade




--------------------------------------------------------------------------------




a)
Base design intent includes inoperable windows. Windows shall include dual
glazing, low-e emissive, and/or tinted glass as may be required to meet Title 24
requirements for the Building’s envelope. Glazing materials may include, but not
be limited to, ceramic frit, spandrel glass, or translucent glass. A storefront
entry shall be provided.

b)
The exterior doors and hardware shall be configured with exiting hardware
pursuant to Code Requirements. Hardware modifications and/or upgrades to be
compatible with Tenant’s security system shall be a Tenant Modification or
Tenant Improvement Work. Exterior doors shall include one main entrance
(storefront) from street and two secondary entrance/egress doors for the
Building.

c) Drywall adaptors are not included with the curtain wall system. Landlord will
coordinate with tenant to incorporate adaptors if requested as part of the
Tenant Modification.
3.    Roof
a)
The roof membrane system shall consist of either a TPO roofing system or a 4-ply
built-up roof (cap sheet plus 3-ply) and insulation on metal deck over rolled
steel members. Membrane system will be constructed equal to a 15-year bondable
product. Landlord will provide a 15-year manufacturer’s warranty.

b)
The roof supporting structural steel shall be designed to allow for structural
modifications included in Core Components.

c) Roof access will be provided for the building by ship’s ladder up to a roof
hatch. In the event the building design has two distinct wings, access will be
provided for each wing.
4.    Fire and Life Safety
a)
The fire and life safety shall be designed in accordance with Code Requirements.
A remote fire alarm panel which will monitor PIV flow shall include panel, PIV
flow switch and tamper switch. In addition, one manual pull station and one bell
will be provided. All other alarm system modifications shall be Tenant
Improvement Work, unless otherwise specified as a Core Component below.

b)
The Shell Components shall include an overhead fire sprinkler system throughout
the Building’s interior (ordinary hazard, group 2: 0.2 gpm over 1,500 square
feet). Upright heads and plugged tees shall be provided in a standard grid
pattern. The system shall be designed to NFPA 13.

5.    Garage
a)
Garage will be constructed as part of the Shell Components to meet Code
Requirements.





--------------------------------------------------------------------------------




b) Bike lockers will be provided to meet Code Requirements.
c) Electric car charging stations will be provided to meet Code Requirements.
d) Garage entry will include overhead roll-up door with open grate material
required to provide for fresh air intake.
e) Garage entry will include conduit rough-in for use by Tenant card reader.


B.
Common Area Improvements

1)
All soft and hard landscaping and irrigation shall be designed to meet Code
Requirements and shall include bike racks and bike lockers pursuant to Code
Requirements. All site furnishings that are not required by Code Requirements or
are not of a permanent nature shall be part of the Tenant Improvement Work.

2)
Monument and up-lighting shall be provided for the Tenant-provided sign. Sign
shall be Tenant Improvement Work.

3)
One roofed trash enclosure shall be provided to service the Building, which will
house required dumpsters and recycling bins.

4)
One transformer pad; space for future Tenant-provided generator (size
approximately 500 kW) will be provided adjacent to the electrical transformer.
Concrete pad for generator, other equipment, and any enclosure of said
transformer, generators or equipment shall be included in the Tenant Improvement
Work.

5)
Water, sewer, and gas shall be provided and sized for standard office loads. The
domestic water shall be terminated within the Building at the inside face of the
exterior wall. A sewer gut line and related venting shall be provided at a depth
to accept remote fixtures and terminated at each restroom core location. The
natural gas meter and piping for Core heating equipment will be provided and
sized only for standard office building heating requirements. Additional piping
connections or upsized distribution of natural gas piping shall be a Tenant
Modification. Extensions to the utilities and additional piping, conduit, wire
and equipment are part of the Tenant Improvement Work.

6)
Electrical service shall be provided typical of an office building in the
Silicon Valley. Office building load shall be designed to accommodate 8.9
watts/sf, based on: 0.9 watts/sf for lighting; 3.0 watts/sf for general
receptacles; 5.0 watts/sf for HVAC. A 1600A, 277/480V, 3PH electrical service
consisting of underground pull section, City of Palo Alto Electrical metering
provisions, 80% rated main breaker (maximum amperage 1280A), and
Core/Shell/tenant improvement distribution provisions. In addition, house panels
and transformers for the Shell will be included with circuits for site lighting,
landscape lighting, and irrigation controllers. Service conduits shall





--------------------------------------------------------------------------------




be run from City electric vaults to main electrical room for new service. Any
additional conduit and/or wiring inside and outside the Building are part of
Tenant Improvement Work.
7)
Two 4” conduits shall be provided from existing telecommunications vault to the
electrical room MPOE.

8)
A storm drain system shall be provided in compliance with Code Requirements.

9)
Roof drainage, excluding canopies, shall be piped to storm drainage system.
Overflow drainage shall be piped to face of wall or provided in overflow
scuppers in compliance with Code Requirements and the design intent of the
Building.

10)
Parking lot and garage lighting in compliance with Code Requirements with time
clock and photocell. All fixtures that occur adjacent to property lines to have
proper cut-off of light spillover.

11)
Exterior lighting will be provided along entry/egress to/from the Building.
Additional lighting shall be a Tenant Modification.

12)
An asphaltic concrete parking lot will be provided in compliance with Code
Requirements.

13)
Exterior handrails will be provided in compliance with Code Requirements.

14)
Landlord to provide the greater of (a) six (6) or (b) the minimum number
required by Code Requirements double headed charging stations for vehicles all
of which will be located in the garage if allowed by City of Palo Alto.

15)
Exterior hose bibs with quick disconnects shall be provided at a rate of one per
perimeter building face plus two in the courtyard.

16)
Exterior convenience power duplex outlets shall be provided at a rate of one per
perimeter building face plus two in the courtyard.

17)
At grade receiving area will be provided. Landlord will coordinate with Tenant
to design either overhead door or a pair of hollow metal doors.



C.
Core Components

1.    Elevator and Stairs
a)
The Building will include one passenger elevator adjacent to the main entry of
the Building. The elevator shall be designed to Code Requirements and have a
3,500 pound load capacity. The elevator cab height shall be 9’-6”, and it shall
be large





--------------------------------------------------------------------------------




enough to accommodate a City-approved emergency gurney/stretcher. The base cab
finish shall be from the standard selection of elevator company, including
plastic laminate wall panels, lighting/ceiling, steel tubular ADA compliant
handrail, protective blanket pads, and ADA compliant telephone. Passenger
elevator flooring shall be stone or comparable. Upgraded finishes shall be a
Tenant Modification. Elevator shall return to first floor upon power failure.
Landlord will provide certification by the State for elevator operation. An
additional freight elevator can be included as part of the Core but Tenant shall
reimburse Landlord for 50% of the incremental cost of the elevator subcontract.
b)
Stairways between floors shall be provided to meet Code Requirements for office
occupancy. Stair enclosures will be provided for stairways between garage and
1st floor. Finish will be Level 4 sheetrock and prime painted. Floor finishes on
the stairs and paint on the risers shall be Tenant Improvement Work. A 2 ½ inch
standard painted steel piperail shall be included in the Core.

2.    Mechanical (HVAC)
a)
Core HVAC system shall be provided typical of a sustainable office building in
the Silicon Valley. Core HVAC installed capacity shall include tenant
contributions to the cooling load based on: 0.7 watts/sf for lighting; 1.5
watts/sf for general receptacles; 200 sf/person occupancy density; 0.15 CFM/sf
outdoor ventilation air.

b)
The Core shall include two (2) AC units (Trane, Carrier, McQuay, or equivalent)
to serve the Building, total installed cooling capacity of approximately 200
tons. The current conceptual plan includes two (2) units, however, a third unit
may be utilized to serve the lobby as a separate zone. The AC units will have
variable air volume capability including variable speed supply air fans and
supply air temperature control, 100% outside air capability with integrated
air-side economizers and power exhaust, and building static pressure control
capability. The units shall comply with Code Requirements.

c)
Heating for the Building shall be either rooftop packaged gas-fired blower
furnaces, or rooftop packaged gas-fired boilers, and shall be sized to provide
the heating indoor design temperature of 70°F on a 30°F design heating day with
design ventilation air supply.

d)
All necessary components in rooftop AC units shall be internally isolated on
engineered 2-inch deflection seismic isolation systems.

e)
The Core HVAC systems will be equipped with pre-installed, pre-wired,
self-contained factory controls. The Tenant Improvement Work shall include all
necessary hardware and software interface components to fully integrate the
pre-installed unit controls with the Building’s management system that is
included in the Tenant Improvement Work.





--------------------------------------------------------------------------------




f)
Exhaust and make-up air systems shall be provided for each restroom core to meet
Code Requirements. Exhaust systems shall be comprised of rooftop exhaust fans,
exhaust ductwork and ceiling-mounted exhaust grilles. Make-up air systems shall
be comprised of ceiling-mounted make-up air grilles and make-up air duct from
the grilles to the perimeter of the restroom core for future connection to
tenant improvement HVAC work.

g)
All medium and low pressure distribution ductwork, variable air volume terminal
units, hot water reheat piping (if applicable), air distribution devices, zone
temperature controls, duct and piping insulation, fire and fire/smoke dampers,
air and water balancing, and other mechanical devices and services as necessary
to provide complete, operable HVAC systems shall be Tenant Improvement Work. The
Core Components shall include necessary roof ductwork and piping from HVAC units
to roof penetrations, which will be points of connection for Tenant distribution
duct and piping.

h)
Modification to the Shell structural steel to support HVAC equipment is included
as a Core Component. Incremental loads and upgrade to structure to carry those
loads beyond normal code-required roof live load shall be a Tenant Modification.

i)
Plumbing services provided as part of the Core construction shall include
natural gas and condensate drain piping as required for Base Building rooftop
HVAC systems.

3.    Electrical    
a)
One electrical service shall be provided as part of Common Area Improvements
(see Section B.6 in this Attachment 1A).

b)
House panels and transformers shall be provided for the Core with feeders for
(2) 30-hp elevators and two (2) HVAC units. In addition, power will be extended
to two (2) heaters; power and lighting to stairwells and restroom cores. All
other distribution wiring, panels, and breakers shall be considered Tenant
Improvement Work.

c)
Electrical Room shall accommodate telephone service entrance as part of the
Shell construction (see Section B.7 in this Attachment 1A). All other telephone
closets, conduit, cabling, and equipment shall be considered Tenant Improvement
Work.

d)
Power for passenger and freight elevators.





--------------------------------------------------------------------------------




4.    Plumbing & Toilet Core
a)
Plumbing will be designed to accommodate the Core fixtures. The plumbing system
gut line will be designed to accept a Tenant fixture at remote locations.

b)
The Building’s plumbing shall include plumbing fixtures for all Core facilities.
Domestic water service shall be roughed-in and completed to all necessary
plumbing fixtures to meet Code Requirements. In addition to the Core facilities,
the domestic water service shall have a capacity sufficient to add supplemental
tenant facilities within office environment standard loads (e.g. coffee pantries
and lunchrooms).

c)
The Core Components shall include men's rooms, women’s rooms, shower facilities
(located on the first floor and separated by gender), and janitor's sinks to
meet Code Requirements. The base finishes shall consist of ceramic tile on the
wet walls, a ceramic tile floor (American Olean or equivalent), granite,
engineered stone or comparable countertops and backsplash, and plastic laminate
or painted metal toilet partitions. Tenant shall be allowed to review the
proposed restroom and shower finishes and provide suggestions for any changes;
Landlord will consider changes but maintain the final determination of finishes.
Any upgraded finishes shall be a Tenant Modification. The Core Components shall
include water and sanitary sewer service plumbing roughed-in and fully finished
to Core facilities including fixtures, floor drains, and hose bibs as required.

d)
Exhaust air shall be provided for the toilet core as per Section 2.f above.
Tenant to tie-in the Building’s HVAC system to the supply air grilles
constructed with the Core.

e)
Lighting shall consist of recessed downlights or other similar quality lighting
for toilet core with wiring provided to a junction box in an adjacent space for
future connection to the Tenant Improvement Work.

f)
Convenience outlets shall be provided pursuant to Code Requirements with wiring
provided to a junction box in an adjacent space for future connection to the
Tenant Improvement Work.

g)
All Core elements shall be provided in taped, textured and painted finish (Level
4) at the Core side of the wall. Tenant side of the wall will be provided with
Level 4 finish and prime painted.

h)
Water pressure will be provided to meet Code Requirements and to meet the
pressure requirements of equipment in the building or on the roof that would be
typical of a standard office.

5.    Others
a)
All code-required graphics and signs installed in the Shell and Core will be a
standard purchased sign.





--------------------------------------------------------------------------------




b)
The Core area fire and life safety fire sprinkler system shall include dropped
tees with semi-recessed heads. Adjustments to head locations triggered by
Tenant’s interior design shall be Tenant Improvement Work. All other drops and
heads for concealed spaces and interior improvements shall be Tenant Improvement
Work.

c)
Roof screen and roof screen supports shall be a Core Component. Roof screens
will be sized to accommodate base HVAC system. Additional roof screen required
by tenant shall be a Tenant Modification and will need to be coordinated with
the aesthetic design of the Building.

 








--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage1.jpg]




--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage2.jpg]




--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage3.jpg]




--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage4.jpg]




--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage5.jpg]




--------------------------------------------------------------------------------




[leaseattach1bexhibitdpage6.jpg]






--------------------------------------------------------------------------------




Attachment 2 to Exhibit D
MILESTONE SCHEDULE
In the event of any conflict between this Schedule and the Lease/Work Letter,
the Lease/Work letter shall control.


 
Milestone
Target Date
(Non-binding)
Milestone Date


 
1. Tenant’s Project Manager.
(Exhibit D, Section 2.3)
February 19, 2015
Within 60 days after the Effective Date
 
2. Landlord’s delivery of Preliminary Plans to Tenant. 
(Exhibit D, Section 2.1(a))
March 5, 2015
Before submittal to the City
 
3. Tenant’s comments to or approval of Preliminary Plans.  
(Exhibit D, Section 2.1(a))
March 19, 2015
Within 10 Business Days of Tenant’s receipt of the Preliminary Plans
 
3b. Landlord’s delivery of Preliminary Plans to City
(Exhibit D, Section 2.1(a))
April 5, 2015
 
 
4. Landlord’s delivery of Formal ARB Submittal Plans.
(Exhibit D, Section 2.1(a)(ii))
June 5, 2015
Concurrent with submittal to the City
 
5. Landlord’s delivery of Base Building Plans to Tenant.
(Exhibit D, Section 2.1(b))
July 19, 2015
Within 120 days after City’s approval of the Formal ARB Submittal Plans
 
6. Tenant’s comments to or approval of Base Building Plans. (Exhibit D, Section
2.1(b)(i))
August 7, 2015
Within 15 Business Days after Tenant’s receipt of the Base Building Plans
 
7. Tenant’s delivery of Space Plan to Landlord.
(Exhibit D, Section 3.3(a))
November 19, 2015
No later than 120 days after Landlord delivers final, approved Base Building
Plans
 
8. Landlord’s comments to or approval of Tenant’s Space Plan.
(Exhibit D, Section 3.3 (a))
December 10 , 2015
Within 15 Business Days after Landlord’s receipt of Tenant’s Space Plan





--------------------------------------------------------------------------------




 
Milestone
Target Date
(Non-binding)
Milestone Date


 
9. Landlord’s delivery of Base Building Permit Submittal to Tenant.
(Exhibit D, Section 2.1(c))
November 2, 2015
Concurrent with submittal to the City
 
10. Tenant’s comments to or approval of Base Building Permit Submittal.
(Exhibit D Section 2.1(c))
November 23, 2015
Within 15 Business Days after Tenant’s receipt of the Base Building Permit
Submittal
 
11. Tenant shall increase the Letter of Credit.
(Section 6.5(a))
December 9, 2015
Within 15 Business Days after Landlord notifies Tenant that Landlord has
commenced construction of the Base Building Work
 
12. Landlord’s delivery of Base Building Construction Drawings to Tenant.
(Exhibit D, Section 2.1(c))
February 23, 2016
Once the building permit has been issued by the City
 
13. Landlord’s Termination Right.
(Section 4.1)
March 1, 2016
If Landlord determines that the City will cause the design of the Building to be
materially altered from the Preliminary Plan, or if Landlord determines that the
Project will be cost-prohibitive
 
14. Tenant’s delivery of Tenant Improvement Plans to Landlord.
(Exhibit D, Section 3.3(b))
April 6, 2016
Within 150 days after Landlord approves Tenant’s Space Plan and Landlord has
provided Tenant with Base Building Construction Drawings
 
15. Landlord’s approval of Tenant Improvement Plans.
(Exhibit D, Section 3.3 (b))
April 27, 2016
Within 20 Business Days after Landlord’s receipt of Tenant Improvement Plans
 
16. Landlord’s notice of Actual Access Date to Tenant.
(Exhibit D, Section 2.4(a))
January 23 , 2017
At least 30 days prior to Actual Access Date
 
17. Scheduled Access Date.
(Article 1 and Exhibit D, Section 2.4(a))
February 23, 2017
Subject to change as set forth in Exhibit D, Section 2.5





--------------------------------------------------------------------------------




 
Milestone
Target Date
(Non-binding)
Milestone Date


 
18. Tenant’s delivery of evidence of insurance.
(Section 10.6, 14.2 and Exhibit D, Section 2.4(b))
February 23, 2017
As of the Actual Access Date
 
19. Substantial Completion – Shell Components and Core Components .
(Exhibit D, Section 2.7)
July 7, 2017
16.5 months after start of construction
 
20. Landlord’s completion of Punch List.
(Exhibit D, Section 2.8)
October 7, 2017
Within 90 days of Substantial Completion
 
21. Initial Disbursement of Tenant Improvement Allowance.
(Exhibit D, Section 5.4, 5.5 and 5.6)
 
Subject to Tenant’s fulfillment of all requirements set forth in Exhibit D,
Section 5.4, 5.5 and 5.6
 
22. Final Disbursement of Tenant Improvement Allowance.
(Exhibit D, Section 5.7)
 
Subject to Tenant’s fulfillment of all requirements set forth in Exhibit D,
Section 5.7
 
23. Tenant’s anticipated occupancy.
(Exhibit D, Section 4.1(b))
October 23, 2017
270 days after Actual Access Date Tenant shall deliver items required under
Section 13.2 and any other relevant sections
 
24. Commencement Date.
(Articles 1 and 6)


August 23, 2017
The earlier of (a) Tenant’s occupancy of the Premises for the conduct of
business, and (b) 180 days after the Actual Access Date as defined in the Lease,
but in no event earlier than the date which Landlord achieves Substantial
Completion of the Base Building Work.
 
25. Abated Rent period ends.
(Article 1 and Section 6.2)


November 23, 2017
Base Rent (but not Additional Rent) shall be abated for a total of 3 full
calendar months after the Commencement Date.





--------------------------------------------------------------------------------




 
Milestone
Target Date
(Non-binding)
Milestone Date


 
26. Expiration of Tenant Improvement Allowance.
(Exhibit D, Section 5.1)


February 23, 2018
1st Anniversary of the Actual Access Date
 
27. Failure to Achieve Substantial Completion: Outside Completion Date.
(Section 4.3)
 
Tenant shall have the right to terminate the Lease if Landlord does not achieve
Substantial Completion by July 1, 2018.
 
28. Tenant’s Failure to Achieve Occupancy.
(Exhibit D, Section 4.1(c)
August 23, 2018
Landlord shall have the right to terminate the Lease if Tenant does not achieve
Occupancy by the first anniversary of the Commencement Date.







--------------------------------------------------------------------------------




Attachment 3 to Exhibit D
ACCEPTANCE FORM
This Acceptance Form is executed with reference to that certain Lease dated as
of _______________, 201 by and between by and between THE BOARD OF TRUSTEES OF
THE LELAND STANFORD JUNIOR UNIVERSITY (“Landlord”), and
_______________________________________ (“Tenant”). Terms defined in the Lease
and the exhibits thereto shall have the same meaning when used herein.
Tenant hereby certifies to Landlord that Tenant has inspected the Premises as of
_________ (the “Date of Substantial Completion Inspection”) and that the Shell
Components and Core Components are Substantially Complete except only for Punch
List Items listed in Base Building Architect’s Certificate of Substantial
Completion as supplemented by the Tenant’s punch list for the Tenant Improvement
Work showing the Punch List Items a copy of which is attached hereto. Tenant
further acknowledges that Tenant hereby accepts the Premises in its existing
AS-IS condition, in accordance with and subject to the provisions of the Lease,
and subject only to the completion of any Punch List Items.
The person executing this Acceptance Form on behalf of Tenant represents and
warrants to Landlord that such person is duly authorized to execute this
Acceptance Form and that this Acceptance Form has been duly authorized, executed
and delivered on behalf of Tenant.
THIS ACCEPTANCE FORM is executed by Tenant as of the Date of Inspection.


TENANT
                        


By:                         
Its:                         


By:                         
Its:                         






--------------------------------------------------------------------------------




Attachment 4 to Exhibit D
TENANT’S CONSTRUCTION DRAW CERTIFICATION
General Contractor:                         
Design Architect:                         


1. Original Contract Amount:
$__________
2. Additions to Contract:
$__________
3. Deductions from Contract:
$__________
4. Adjusted Amount of Contract:
$__________
5. Total Completed or Stored to Date:
$__________
6. Total Retainage:
$__________
7. Total Earned Less Retainage:
$__________
8. Previous Payments:
$__________
9. Current Payment Due:
$__________



TENANT CERTIFICATION
To induce Landlord to disburse proceeds of the Tenant Improvement Work pursuant
to the Lease, Tenant hereby certifies to Landlord as follows:
A.    The amount shown on Line 9 above as Current Payment Due is the actual
amount presently payable to the General Contractor.
B.    No Event of Default presently exists.
C.    Tenant has no knowledge of and has received no notices of liens or claims
of lien either filed or threatened against the premises, except:
                                                
                                                
D.    All amounts shown on Line 8 above and in the column entitled “Previous
Payments” in the Disbursement Request Summary for this Draw Request have been
paid by Tenant.




--------------------------------------------------------------------------------




E.    Tenant approves all work and materials for which payment is due (as shown
on Line 9 above) and confirms that to Tenant’s knowledge and belief such work
and materials conform with the Tenant Improvement Plans, as defined in the
Lease, as they may be modified by written change orders in compliance with the
requirements of the Lease.
F.    The following list identifies those change order requests or proposals
which have been submitted by the Tenant Improvement Contractor but are pending
approval:
                                                
                                                
G.    All permits, approvals and authorizations required by all governmental
authorities for the work covered by this draw request, the work which was the
subject of previous draw requests, and the work that is currently ongoing have
been obtained.
H.    Approximately ____% of the Tenant Improvement Work has been completed as
of this date.
TENANT:
                        


By:                         
Its:                         
Date:                         






--------------------------------------------------------------------------------




PAYMENT REQUEST
(Attached to and forming a part of Tenant’s Construction Draw Certification)
DISBURSEMENT NO. __________
DATE: _______________
Item No.
Description
Original Estimate
Revised Estimate Date
Disbursed to Date
This Request
Total Disbursed
% Est.
Disb.
% Comp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Total:
 
 
 
 
 
 
 
 
Contingencies Reserve:
 
 
 
 
 
 
 
 
Total Funds Available:
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Attachment 5 to Exhibit D
CONTRACTOR’S CONSTRUCTION DRAW CERTIFICATION
Project Name:                             

        Date:                                 

        Location:                             

        Draw No:                             
Landlord: The Board of Trustees of the Leland Stanford Junior University
Tenant:                             
General Contractor:                         
Design Architect:                         
1.    Original Contract Amount        $            
2.    Additions to Contract            $            
3.    Deductions from Contract        $            
4.    Adjusted Amount of Contract        $            
5.    Total Completed or Stored to Date    $            
6.    Total Retainage            $            
7.    Total Earned Less Retainage        $            
8.    Previous Payments            $            
9.    Current Payment Due            $            
GENERAL CONTRACTOR CERTIFICATION
To induce Landlord to make a disbursement of the Tenant Improvement Allowance
pursuant to its Lease with Tenant, the undersigned (General Contractor)
certifies to Landlord as follows:

1



--------------------------------------------------------------------------------




(a)    The information contained in all documents and supporting papers prepared
or signed by General Contractor and submitted to Landlord are true and correct.
(b)    The amount shown on Line 9 of the Draw Request Certification is the
amount presently due and payable under the contract with Tenant.
(c)    The amount shown on Line 8 of the Draw Request Certification has been
received by the General Contractor and applied to the amount due under the
contract with Tenant.
(d)    All work performed to date conforms with the contract with Tenant and the
Plans and Specifications prepared and coordinated by the Design Architect.
(e)    There have been no change orders to the contract, proposed or approved,
except:                                         .
(f)    All subcontracted items and material/equipment items are shown in the
Application for Payment breakdown accompanying this Draw Request.
(g)    All subcontractors and materialmen have been paid all amounts due to them
to date, as described in Line 8 above.
________________________________________


By: _____________________________________
Its: _____________________________________





















2



--------------------------------------------------------------------------------




EXHIBIT E


NOTICE OF LEASE TERMINATION




Recording Requested by and
When Recorded, Return to:
The Board of Trustees of the Leland
Stanford Junior University
Land, Buildings and Real Estate
3160 Porter Drive, Suite 200
Palo Alto, CA 94304
Attn: Managing Director, Real Estate


 

Space above this line for Recorder’s use)




NOTICE OF LEASE TERMINATION




The Board of Trustees of the Leland Stanford Junior University (“Landlord”) and
________________, a ________________ (“Tenant”), entered into that certain
Commercial Lease dated as of ____________, ______ (the “Lease”).


Pursuant to the Lease, Landlord leased to Tenant, and Tenant leased from
Landlord, that certain property commonly known as 3170 Porter Drive, Palo Alto,
California 94304 described on the attached Exhibit A. By signing below, Tenant
certifies that the Lease expired pursuant to its terms on ____________, 20__.




TENANT:


__________________________,
a _____________________


By: ________________________


Its: ________________________








[ACKNOWLEDGEMENT AND EXHIBIT A TO BE ATTACHED]



3



--------------------------------------------------------------------------------




EXHIBIT F
RULES AND REGULATIONS
Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Upon the termination of this Lease, Tenant shall restore to Landlord all
keys of stores, offices and toilet rooms furnished to or otherwise procured by
Tenant, and if any such keys are lost, Tenant shall pay Landlord the cost of
replacing them or of changing the applicable locks if Landlord deems such
changes necessary.
2.    Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.
3.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.
4.    Tenant shall not overload the floor of the Premises, or mark, drive nails
or screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent.
5.    Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.


6.    Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.
7.    Tenant shall store all its trash and garbage inside the Premises or in
areas designated by Landlord for such storage in the Common Area. No material
shall be placed in the trash or garbage receptacles if, under Law, it may not be
disposed of in the ordinary and customary manner of disposing of trash and
garbage in the vicinity of the Building. All trash, garbage and refuse disposal
shall be made only through entryways and elevators provided for such purposes at
such times as Landlord shall designate. Tenant shall comply with Landlord’s
recycling program, if any.
8.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

4



--------------------------------------------------------------------------------




9.    Tenant must comply with the State of California “No‑Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No‑Smoking”
ordinance that is not superseded by such law.


Schedule 9.8


Back-up Generator and Rooftop Equipment




1.
Additional Equipment. Landlord and Tenant acknowledge and agree that during the
Term of this Lease, Tenant shall be permitted to access, install, replace,
remove, operate and maintain the following equipment (the “Additional
Equipment”) subject to the provisions of this Schedule 9.8:



(a)    a backup generator and related appurtenances (collectively, the
"Generator Equipment"), such Generator Equipment to be located within an
enclosed equipment area (the "Generator Equipment Area") as designated by
Landlord; and


(b)    a satellite antenna not exceeding three (3) feet in height or microwave
dish not exceeding two (2) feet in diameter (the "Antenna") on the rooftop of
the Building at a location reasonably determined by Landlord (the “Rooftop
Equipment Area”), including the cabling and connecting equipment (collectively,
the "Connecting Equipment" and, together with the Antenna, the "Rooftop
Equipment").


2.
Design Considerations. The Additional Equipment shall be properly screened from
view for aesthetic reasons, and must not be visible from street level. Tenant,
at Tenant's sole cost and expense, shall install and maintain such fencing and
other protective equipment and/or visual screening on or about the Additional
Equipment as Landlord may reasonably determine. The Additional Equipment shall
be clearly marked to show the name, address, telephone number of the person to
contact in case of emergency.



3.
Approval of Plans. Prior to the commencement of any work in relation to the
Additional Equipment, Tenant shall, at its sole cost and expense, prepare and
deliver to Landlord construction drawings and specifications, detailing the
location and size of the Additional Equipment and specifically describing the
proposed construction and work. No such work shall commence until Landlord has
given its written consent to the applicable location, construction or
installation drawings, which consent shall not be unreasonably withheld or
delayed. In no event shall Landlord’s consent be deemed a representation that
the Additional Equipment will not cause interference with other systems in the
Building or that the work shown on Tenant’s drawings complies with Applicable
Laws.



4.
Disturbance of Existing Surfaces. Tenant shall in no event cut, drill, or bore
through any structural components of the Building, and shall patch, fill and
cover with approved materials to match surrounding surfaces wherever Tenant has
cut, drilled or bored in the Building or Common Area with Landlord’s prior
written consent. Landlord reserves the right to require that Tenant use
construction contractors of Landlord’s choice whenever Tenant cuts, drills or
bores into the Building’s or Common Area’s existing surfaces, all at Tenant’s
sole cost and expense.




5



--------------------------------------------------------------------------------




5.
Manner of Construction. Tenant agrees that installation and construction of the
Additional Equipment shall be performed in accordance by licensed contractors
approved by Landlord and otherwise in accordance with Article 10 of this Lease.
Tenant shall ensure that the Additional Equipment is secured firmly to the
Building or Common Area, where applicable, and engineered to withstand
reasonably anticipated winds, storms and earth movements, as applicable. Tenant
shall, at its sole cost and expense, repair or refinish any surface of the
Building or Common Area that is damaged by or during the installation of the
Additional Equipment. If Tenant fails to repair or refinish any such damage
within ten (10) Business Days following notice from Landlord (or three (3)
Business Days if such failure impacts other tenants of the Property), Landlord
may, in its sole discretion, repair or refinish such damage and Tenant shall
reimburse Landlord for all costs and expenses incurred in such repair or
refinishing.



6.
Permits and Licenses. Tenant shall obtain, at its sole cost and expense, prior
to construction and work, all permits, licenses, approvals, zoning variances and
the like, as necessary to install and operate the Additional Equipment,
including but not limited to approvals from the Federal Communications
Commission, Federal Aviation Administration, and state and local entities having
jurisdiction (“Governmental Approvals”). Copies of all Governmental Approvals
shall be delivered to Landlord prior to commencement of construction and work.
The Additional Equipment and Tenant’s use, operation and maintenance thereof
shall comply with all Applicable Laws (including OSHA requirements, applicable
building and fire codes and any required conditional use permit). Landlord makes
no representation that any such Laws permit such installation and operation, and
Tenant shall be solely responsible to determine the feasibility and legality of
installing the Additional Equipment.



7.
No Interference. Tenant shall not during construction or otherwise, in
Landlord’s sole judgment, in any way obstruct access to any portion of the
Property by Landlord or other tenants or licensees of Landlord or any other
occupant of the Property. If such conditions shall occur, Tenant shall take
corrective action as promptly as feasible, but in no event more than twenty-four
(24) hours following notice by Landlord of such conditions. Tenant shall not use
the Additional Equipment in any way which interferes with the use of the
Property by Landlord, or other tenants or licensees of Landlord. Such
interference shall be deemed a material breach by the Tenant under this Lease,
and Tenant shall, within five (5) days of written notice from Landlord, be
responsible for terminating said interference. In the event any such
interference does not cease within five (5) days of Landlord's written notice,
Tenant acknowledges that continuing interference may cause irreparable injury
and Tenant shall immediately cease all operation of the applicable Additional
Equipment.



8.
Changes. Tenant may only amend the drawings and specifications approved by
Landlord, or modify the Additional Equipment as installed, with Landlord’s prior
written consent, which consent shall not unreasonably be conditioned, withheld
or delayed. Following Landlord’s consent to such amendments, all terms and
conditions of this Schedule 9.8 shall apply.



9.
Utilities. Landlord shall have no responsibility and shall not be obligated to
provide any utilities, including, but not limited to, electricity or other power
for the operation of the Additional Equipment. If Landlord elects not to provide
such utilities, Tenant shall procure utility services to be used in connection
with the Additional Equipment with the appropriate local utility companies,
which arrangements, other than the cost and expense, shall be subject to the
prior written approval of Landlord which approval shall not unreasonably be
conditioned, withheld or delayed. Tenant shall pay for the cost of all utility
services in connection with the Additional


6



--------------------------------------------------------------------------------




Equipment, or shall reimburse Landlord for the cost of any such services that
are not separately metered.


10.
Insurance; Maintenance. Tenant shall be responsible for insuring the Additional
Equipment pursuant to Article 14 of this Lease and Landlord shall have no
responsibility therefor. Tenant shall be solely responsible for and shall pay
all costs, expenses and taxes incurred in connection with the ownership,
installation, operation, maintenance, use and removal of the Additional
Equipment and the appurtenant equipment located in or on the Building, including
all installation or “hook-up” costs. Tenant shall keep and maintain the
Additional Equipment in good condition and repair, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, in accordance with
the applicable provisions of Section 9.3 of this Lease, and to the reasonable
satisfaction of Landlord including, but not limited to, repairing any damage
(and replacing any property so damaged) caused by Tenant or any of Tenant's
Agents. Tenant's repair responsibilities shall include the requirement that
Tenant keep in full force and effect, during the Term of the Lease, a contract
for preventative maintenance meeting, at a minimum, the manufacturer's
recommended standards of service. Tenant shall promptly repair any damage to the
Building or the Property caused by Tenant or the use, operation, repair,
maintenance, or alteration of the Additional Equipment.



11.
Health Hazard. If Landlord, in its reasonable judgment, believes that any
Additional Equipment poses a human health or environmental hazard that cannot be
remediated or has not been remediated within ten (10) days after Tenant has been
notified thereof, then Tenant shall immediately cease all operation of such
Additional Equipment. To the best of Tenant's knowledge, Tenant represents to
Landlord that the use of the Additional Equipment will not pose a human health
or environmental hazard.



12.
Books and Records. Tenant shall maintain all reports, inventory and other
records, test results, permits and all other data and information required under
Applicable Laws for the installation, use and operation of the Additional
Equipment, and upon request of Landlord, shall provide a copy of all such
reports, records, test results and other information without cost or expense to
Landlord.



13.
Removal. Upon termination of the Lease by expiration of time or otherwise,
Tenant, at its sole cost and expense, shall remove the Additional Equipment and
shall restore the Property to its condition existing prior to the installation
of the Additional Equipment, ordinary wear and tear excepted. Tenant shall
further repair, at its sole cost and expense, any damage or destruction caused
by the removal of the Additional Equipment. Restoration and repair required to
be performed by Tenant shall be completed under the supervision of a
representative of Landlord at such time and in such manner that is reasonably
satisfactory to Landlord. Landlord, at Landlord’s option, exercised by written
notice given to Tenant, shall have the right to perform any repairs, removal and
restoration required hereunder at Tenant’s sole cost and expense and such
expense shall be reimbursed to Landlord promptly upon demand by Landlord.
Notwithstanding anything contained herein, Tenant shall not remove, and shall
not be reimbursed for the cost of, any Additional Equipment which is affixed to,
embedded in or permanently attached in or to the Building, including, but not
limited to, cables and other wiring, unless Landlord directs otherwise.



14.
Limitation of Liability; Indemnity. Neither Landlord nor the Landlord Parties
shall be liable or responsible to Tenant for (a) any loss or damage to the
Additional Equipment (b) interference


7



--------------------------------------------------------------------------------




with Tenant’s operations or any loss of business or profits or (c) any
interference with Tenant’s operation of the Additional Equipment caused by
Landlord’s repair, maintenance or replacement of any structural elements of the
Building (including the roof), except in each case to the extent arising out of
Landlord’s or Landlord’s Agents’ gross negligence or willful misconduct.
Landlord shall be entitled to suspend operation of any Additional Equipment
temporarily if such temporarily suspended operation is reasonably necessary for
the performance of Landlord’s repair, maintenance or replacement activities.
Tenant hereby agrees to indemnify, defend and hold Landlord and the Landlord
Parties harmless from and against any and all claims, costs, damages, expenses
and liabilities (including reasonable attorneys' fees) arising out of or related
to the installation, operation, use, maintenance or removal of the Additional
Equipment, except to the extent arising out of Landlord’s or Landlord’s Agents’
Active Negligence or willful misconduct.


15.
No Assignment. Tenant may not assign, lease, rent, sublet or otherwise transfer
any of its interest in the Additional Equipment except together with the
remainder of all of the Premises in accordance with Article 15 of this Lease.



16.
Termination of Lease. If this Lease terminates or expires for any reason,
Tenant's rights with respect to the Additional Equipment shall also terminate
concurrently therewith unless otherwise agreed in writing by Landlord in its
sole and absolute discretion.



17.
Provisions Applicable to Generator Equipment:



a.
The Generator Equipment shall not cause excessive noise or unreasonably disturb
other occupants of the Property and, in the event the Generator Equipment is
unreasonably noisy or unreasonably disturbs other occupants of the Property,
then such noise and/or disturbance shall be deemed an interference with
Landlord’s use of the Property that must be eliminated within five (5) days
after written notice from Landlord, as provided above.



b.
If requested by Landlord, Tenant shall obtain for the benefit of Landlord a
separate policy of environmental insurance to provide coverage against any and
all damage to property or injury or death to persons as a result of the
Generator Equipment, and Tenant shall provide written evidence of such coverage
within ten (10) days after request by Landlord.



18.
Provisions Applicable to Rooftop Equipment:



a.
The Rooftop Equipment shall be used and operated solely by Tenant.



b.
The Antenna may not protrude above a height equal to the highest point of the
Building structure. The weight of the Rooftop Equipment shall not exceed the
load limits of the Building. Use of a non-penetrating load frame mount with
ballast will ordinarily be used for any Rooftop Equipment, although a
penetrating mount may be approved by Landlord on a case-by-case basis. Tenant
shall use only non-rusting hardware with respect to the installation of the
Rooftop Equipment, such as stainless steel or hot-dipped galvanized bolts, nuts,
washers and clamps.




8



--------------------------------------------------------------------------------




c.
Tenant, at Tenant's sole cost and expense, shall be responsible for any
modifications to the rooftop, risers, utility areas or other facilities or
portions of the Building which may be necessary to accommodate the Rooftop
Equipment.



d.
It is expressly understood that Landlord retains the right to use the roof of
the Building for any purpose whatsoever (including granting rights to third
parties to utilize any portion of the roof not utilized by Tenant).



e.
Tenant covenants and agrees that the Rooftop Equipment (i) shall not cause or
create any unreasonable interference with the operation or use by any occupant
of the Property whatsoever, of other transmitting and receiving devices,
antennae, televisions, radios and stereo equipment in place as of the date of
installation of the Rooftop Equipment, (ii) shall comply with all
non-interference rules of the Federal Communications Commission ("FCC") and
(iii) shall not preclude the installation and operation by other tenants of the
Property of similar equipment on their buildings or create any interference with
the operation, access to, or the servicing of, the Building’s HVAC equipment. If
in the future equipment is installed at the Property which interferes with the
operation of the Rooftop Equipment, Tenant agrees to reasonably cooperate with
such other user to resolve such interference in a mutually acceptable manner,
subject to and in accordance with the rules of the FCC. If any testing, sampling
or disclosures relating to the Rooftop Equipment are required to satisfy OSHA or
other governmental agencies (including for radio frequency [RF] or
electromagnetic field [EMF] emissions), Tenant shall pay the costs of any such
required tests and studies (or its prorata share thereof if the cost is properly
shared by other rooftop users). Landlord shall have no liability or
responsibility for the maintenance or compliance with laws of any towers,
antennas or structures, including, without limitation, compliance with Part 17
of the FCC Rules.



f.
Tenant shall promptly pay all taxes and license fees imposed by any federal,
state or local governmental agency or authority in connection with the
installation, operation and maintenance of the Rooftop Equipment.



g.
Tenant understands and agrees that the structural integrity of the load bearing
capability of the roof of the Building, the moisture resistance of the Building
membrane, and the ability of Landlord to use all parts of the Property are of
critical importance to Landlord. Tenant, therefore, agrees that the
specifications and drawings that it will provide shall be of sufficient
specificity to ensure that these concerns are addressed, and Tenant further
agrees and commits that the actual installation of the Rooftop Equipment shall
be in accordance with those approved specifications and drawings. Tenant
warrants that the installation of the Rooftop Equipment shall not impair,
adversely affect, or void any roofing warranty benefiting the Building. No
manner of construction will be approved if it has the effect of impairing the
Building’s existing roof warranty.



h.
Tenant shall secure the approval of Landlord’s fire insurance underwriter prior
to installation of any Rooftop Equipment, shall provide copies of the same to
Landlord and shall comply with all requirements issued by said fire insurance
underwriter. Landlord shall cooperate with Tenant in attempting to obtain the
approval of Landlord's fire insurance underwriter and shall submit such
documentation to the underwriter as Tenant


9



--------------------------------------------------------------------------------




may reasonably request. Tenant shall provide all installation specifications and
drawings required for the securing of said approvals.


i.
Landlord agrees that Tenant’s authorized representatives and contractors shall
have reasonable access to the rooftop of the Building for the purposes of
installing, maintaining, operating and repairing the Rooftop Equipment. Only
authorized engineers, employees or properly authorized contractors,
subcontractors, and agents of Tenant, other authorized regulatory inspectors, or
persons under their direct supervision and control will be permitted to enter
the Building, and only upon conditions set forth herein. In exercising its right
of access to the roof, Tenant agrees to cooperate and comply with any reasonable
security procedures, access requirements and rules and regulations utilized by
Landlord for the Building and further agrees not to unduly disturb or interfere
with the business or other activities of Landlord or of other tenants or
occupants of the Property.



j.
Except in the event of an emergency, Tenant shall give at least twenty-four (24)
hours’ notice to Landlord of its intent to enter the rooftop of the Building. At
the time that such notice is given, Tenant shall inform Landlord of the identity
of contractors who will be accessing the rooftop, the reasons for entry, and the
expected duration of the work to be performed. In the event of an emergency,
Tenant shall give to Landlord as much advance notice as reasonably possible of
its intent to enter the rooftop and, within twenty-four (24) hours following
such entry, shall provide to Landlord a written report detailing the nature of
such emergency, the corrective actions taken, and other such information as may
reasonably be requested by Landlord.



k.
Landlord shall have the right, at its option and from time to time, upon not
less than thirty (30) days prior notice to Tenant, to relocate the Rooftop
Equipment to another location in the Building adequate to afford equivalent
service to Tenant. Landlord shall pay the costs of relocation reasonably
incurred by Tenant in connection with such substituted location, subject to
adequate substantiation of such costs.



l.
Landlord shall have the right to terminate Tenant’s rights with respect to the
Rooftop Equipment and the Rooftop Equipment Area upon three (3) months prior
written notice in the event Landlord determines that (i) Tenant's use
unreasonably interferes with an essential Building system or function, which
interference cannot be remedied; or (ii) the operation of the Rooftop Equipment
unreasonably interferes with the equipment or operations of any of the existing
tenants, licensees, or occupants of the Property with prior rights to use
rooftop equipment. In connection with such termination, no amounts will be
refunded or otherwise paid to Tenant and Tenant shall remain responsible for
removing Tenant's Rooftop Equipment and restoring the Building in accordance
with the terms hereof.








10



--------------------------------------------------------------------------------




Schedule 13.1


Hazardous Substances Questionnaire


[See attached.]



11



--------------------------------------------------------------------------------




Schedule 13.11


3170 Porter Drive Orderi


Responsible Party            Lead Agency        Order Number and Date
Lockheed Martin            Dept. of Toxic     HSA 90/91-020, 6/13/91
(“LMSSC”)                 Substance Control

Indices
•
List of reports for 3170 Porter Drive, dated from January 1988 through January
2014.



Reports
•
Remedial Investigation Report for 3170 Porter Drive dated May 1992

•
Addendum to Volume I of the Remedial Investigation Report dated July 1993

•
Feasibility Study, 3170 Porter Drive dated August 1992

•
Final Remedial Action Plan dated March 1994

•
Baseline Public Health and Environmental Evaluation for 3170 Porter Drive dated
November 1992

•
Revised Public Health and Environmental Evaluation of Matadero Creek dated March
31, 1993

•
November 2010 Groundwater Monitoring Report and 2010 Five Year Review Report

•
May 2013 Combined Semi-Annual Status and Monitoring Report

•
Groundwater Monitoring Report and 2013 Annual Performance Evaluation Report,
November 2013

•
Semi Annual Groundwater Monitoring Report and Project Status Report June 2013

•
November 2013 Groundwater Annual Report and 2013 Annual Performance Evaluation
Report January 2014



Fact Sheet
•
No 1, dated January 26, 1994 for the LMSSC site located at 3170 Porter Drive



Environmental Access Agreements
1.
Between the Board of Trustees and the Leland Stanford Junior University and
LMSSC, dated December 14, 1992, for the following sites, 3170 Porter Drive,
3172-3174 Porter Drive, 3176 Porter Drive and 3277 Miranda Avenue (includes
amendments).



2.
First Amendment between Stanford University and LMSSC, dated March 28, 1994.



3.
Environmental Access Agreements for Additional Activities between Stanford and
Lockheed: April 2, 1993; July 14, 1994; August 1, 1994; November 11, 1994 and
September 28, 1995.

            
i This property is within the study are of the remediation efforts associated
with 3170 Porter Drive; available on the RWQCB database Geotracker.
http://geotracker.waterboards.ca.gov/

12



--------------------------------------------------------------------------------






Hillview Porter Regional Orderii 
    
Responsible Party            Lead Agency            Order Number and Date    
Hillview Porter Regional Group    Dept. of Toxic Substance    HSA 88/89-016,
6/30/97
Substance Control


Lead Agency            Order Number and Date
Dept. of Toxic Substance    HSA 88/89-016, 12/9/88
Substance Control        (superseded)    


Indices
•
List of reports for HVP, dated from October 1987 through September 15, 2014



Reports
•
Remedial Investigation for HVP, by Brown and Caldwell, dated May 1994.

•
Feasibility Study for HVP, by Brown and Caldwell, dated February 1994.

•
November 2008 Groundwater Monitoring Report and 2008 Annual Performance
Evaluation Report

•
2012 Consolidated Report for Hillview-Porter Region June 28, 2013

•
May 2013 Combined Semi-Annual Status and Monitoring Report

•
Semi Annual Groundwater Monitoring Report and Project Status (HVP/3170 Porter
Drive) June 24, 2013

•
Semi Annual Groundwater Monitoring Report (Dec 2012 – May 2013) dated June 28,
2014

•
Combined Semi-Annual Status and Monitoring Report (Dec 2012 – May 2013) dated
July 2013

•
2013 Consolidated Annual Report for Hillview-Porter dated September 15, 2014



Fact Sheets
•
No 19, dated April 2001 for the Hillview Porter Regional Program



Agency Correspondence--Stanford Internal Reportsiii 
•
Lockheed’s Facility Closure Report for hazardous materials and radiologic
decommissioning

•
DTSC’s letter regarding redevelopment dated October 7, 2014.

•
Haley & Aldrich Technical Memo for redevelopment dated September 15, 2014

•
Groundwater Treatment System As-builts



            
ii This property is also within the Hillview-Porter Study Area; a regional study
area. Information available on Geotracker.
iii These reports are the relevant documents regarding facility closure and the
redevelopment

13

